Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), dated as of August 13, 2020, is among WASHINGTON
PRIME GROUP, L.P., an Indiana limited partnership (the “Borrower”), BANK OF
AMERICA, N.A. (“Bank of America”), in its capacity as administrative agent (the
“Administrative Agent”) for the Lenders, and the Requisite Lenders party hereto.

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower, the Lenders party hereto, the Administrative Agent and the
other financial institutions party thereto from time to time entered into that
certain Amended and Restated Revolving Credit and Term Loan Agreement dated as
of January 22, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Amended Credit Agreement (as defined below);

 

(2) The Administrative Agent, the Borrower and certain Lenders party to the
Credit Agreement wish to amend the Credit Agreement to address certain changes
to the terms thereof as set forth below; and

 

(3) The Borrower, the Administrative Agent and the Lenders party hereto
constituting Requisite Lenders have agreed pursuant to Section 14.7 of the
Credit Agreement to amend the Credit Agreement on the terms and subject to the
conditions hereinafter set forth.

 

SECTION 1.     Amendments to the Credit Agreement. Upon the occurrence of the
Amendment Effective Date (as defined in Section 9 below), the Credit Agreement
is hereby amended as follows (as so amended, the “Amended Credit Agreement”):

 

(a)     to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth in the pages of the Credit Agreement attached as Annex A hereto.

 

(b)     by adding new Exhibit H thereto in the form of Exhibit H attached
hereto.

 

(c)     by adding new Exhibit I thereto in the form of Exhibit I attached
hereto.

 

(d)     by adding new Exhibit K thereto in the form of Exhibit K hereto.

 

(e)     by adding new Exhibit M thereto in the form of Exhibit M hereto.

 

(f)     by adding the following new Schedules thereto in the forms attached
hereto:

 

Schedule BBP;

 

Schedule ES;

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 2.11; and

 

Schedule 9.17.

 

SECTION 2.     Waivers to the Credit Agreement.

 

Commencing with the fiscal quarter ending June 30, 2020 and continuing through
(and including) the fiscal quarter ending September 30, 2020 (the “Waiver
Period”), the Credit Agreement shall be deemed modified and amended to waive
compliance by the Borrower with the provisions of Section 10.1(a)(i) and Section
10.1(a)(ii) of each of the Credit Agreement and Amended Credit Agreement and of
Section 10.12(e) of the Amended Credit Agreement (collectively, the “Subject
Provisions”), and no Potential Event of Default or Event of Default shall exist
or arise under either of the Credit Agreement or Amended Credit Agreement as a
result of the Borrower’s failure to comply with the Subject Provisions during
the Waiver Period.

 

Without limiting the generality of the provisions of Section 14.7 of the Credit
Agreement, the waiver set forth in this Section 2 shall be limited precisely as
written, and nothing herein shall be deemed to (a) constitute a waiver of
compliance by the Borrower with respect to (i) the Subject Provisions other than
during the Waiver Period or (ii) any other term, provision or condition of the
Loan Documents or any other instrument or agreement referred to in any of them,
or (b) prejudice any right or remedy that any Lender may now have or may have in
the future under or in connection with the Credit Agreement, the other Loan
Documents or any other instrument or agreement referred to in any of them or
under applicable laws other than in respect of the Subject Provisions during the
Waiver Period. For the avoidance of doubt, the waiver of the Subject Provisions
set forth herein shall not extend beyond the last day of the Waiver Period and
such waiver shall be of no force or effect for any purpose other than in respect
of the Subject Provisions during the Waiver Period (which waiver for such time
period shall remain and continue) after the last day of the Waiver Period.

 

SECTION 3.     No Further Loans; Limitations on Letters of Credit.
Notwithstanding anything to the contrary in the Amended Credit Agreement, from
and after the Amendment Effective Date, (a) the Borrower may not request or
borrow, and the Lenders shall have no obligation to make, any Revolving Credit
Loans, (b) the Borrower may not request or borrow, and the Swingline Lenders
shall have no obligation to make, any Swingline Loans, and (c) the Letter of
Credit Obligations shall be limited to $3,000,000.

 

SECTION 4.     Pledge Agreement. The Collateral Agent is hereby authorized by
the Lenders to enter into a Pledge Agreement dated as of the date hereof and in
the form attached as Exhibit H hereto (the “Pledge Agreement”) with the
Borrower, the PNC Agent, and each of the Loan Parties identified as a Pledgor on
Schedule 1 attached hereto. The terms and provisions of the Pledge Agreement
that refer to the Secured Parties shall be binding on all Secured Parties to the
same extent as if each Secured Party were a party thereto.

 

SECTION 5.     Intercreditor Agreement. The Administrative Agent and the
Collateral Agent are hereby authorized by the Lenders to enter into an
Intercreditor Agreement dated as of the date hereof and in the form attached as
Exhibit I hereto (the “Intercreditor Agreement”) with the PNC Agent, the
Borrower and the other parties thereto, and the Collateral Agent is authorized
and appointed by the Lenders to act as “Collateral Agent” thereunder and the
Administrative Agent is authorized and appointed by the Lenders to act as their
“Authorized Representative” thereunder. The terms and provisions of the
Intercreditor Agreement that refer to the Secured Parties shall be binding on
all Secured Parties to the same extent as if each Secured Party were a party
thereto. The Intercreditor Agreement shall be treated as a Loan Document. The
Borrower and each of the Guarantors acknowledge that the Agents are entering
into the Intercreditor Agreement as of the Amendment Effective Date and that the
Intercreditor Agreement, as it may be amended from time to time as reasonably
agreed to by the Borrower, governs the relationships among the parties thereto
with respect to the Collateral and use of the proceeds thereof.

 

2

--------------------------------------------------------------------------------

 

 

SECTION 6.     Mortgage Collateral. Within fifteen (15) days after the date
hereof the Borrower will provide to the Administrative Agent the BBA Proposal
Package for each Borrowing Base Property and evidence of flood insurance for any
Borrowing Base Property that is a Flood Hazard Property. The Borrower will also
promptly provide to the Administrative Agent, and in any event not later than
fifteen (15) days after the date on which the same shall be requested in writing
to the Borrower from the Administrative Agent or a Lender, such other
information reasonably requested by a Lender to complete its flood review and
approval process. Promptly and in any event within sixty (60) days after the
date hereof (subject to extension by the Administrative Agent in its sole
discretion and without the need for approval from the Requisite Lenders) (the
“Mortgage Recording Deadline”), the Borrower will (a) cause those Subsidiary
Guarantors holding fee and leasehold interests in the Borrowing Base Properties
described on Schedule BBP hereto (the “Initial Mortgaged Properties”) to provide
to the Administrative Agent, for each Borrowing Base Property, those items
required by the definition of Mortgage Collateral Deliverables (other than
Appraisals, which shall be delivered within one hundred and twenty (120) days
after the date hereof (subject to extension by the Administrative Agent and the
PNC Agent in their sole discretion) and shall not be a condition to the
recording of the applicable Mortgage), and Sections 9(g) and (i) hereof, and (b)
provide to the Administrative Agent reasonably satisfactory evidence of the
payment in full of any and all title insurance premiums, title company service
charges, record and lien search charges, filing fees and charges, mortgage
recording taxes and intangible taxes incurred in connection with the issuance of
the Mortgage Policies, Collateral diligence and the recordation of the Mortgages
and Assignments of Leases on the Initial Mortgaged Properties.

 

To the extent that after the Amendment Effective Date and prior to the Mortgage
Recording Deadline, (i) any of the Initial Mortgaged Properties fails to satisfy
the Borrowing Base Conditions or (ii) the Borrower is unable to deliver the
Mortgage Collateral Deliverables for any of the Initial Mortgaged Properties,
then the Borrower and the Administrative Agent and the PNC Agent shall agree to
substitute one or more different Properties in place of such affected Properties
and release the Liens on the affected Properties in accordance with Sections
9.12, 9.15 and 10.15 of the Amended Credit Agreement (except that only the
consent of the Administrative Agent and the PNC Agent shall be required for such
substitution and release) so long as such substitute Properties have an equal or
greater aggregate value (measured by the Annual EBITDA of such Properties for
the period of four (4) fiscal quarters ended March 31, 2020) than the affected
Properties and satisfy the Borrowing Base Conditions, and for which the Borrower
has delivered the Mortgage Collateral Deliverables and the Pledged Collateral
Deliverables, as further provided in Section 10.15(b)(ii) of the Amended Credit
Agreement. In addition, the Administrative Agent and the PNC Agent may release
Surplus Properties from the Borrowing Base Properties in accordance with Section
10.15(b)(i) of the Amended Credit Agreement. Notwithstanding the foregoing
sentence, the Administrative Agent and the PNC Agent may elect to record the
Mortgage with respect to a Borrowing Base Property despite the failure of the
Borrower to deliver all of the Mortgage Collateral Deliverables for such
Property so long as the items described in clauses (b) and (d) of the definition
of Mortgage Collateral Deliverables have been delivered and in such event, such
Borrowing Base Property shall be deemed to satisfy the Mortgage Collateral
Deliverables requirement. To the extent the Borrower is unable to either (x)
obtain a Mortgage Policy for a Borrowing Base Property or (y) record such
Mortgages and Assignment of Leases within such sixty (60) day period due to the
closure of the applicable local recording or filing office, the Administrative
Agent shall grant one or more extensions of such sixty (60) day period for the
delivery of such Mortgage Policy and/or to record such Mortgages and Assignment
of Leases as reasonably required to account for such closure and without the
need for approval from the Requisite Lenders.

 

3

--------------------------------------------------------------------------------

 

 

SECTION 7.     Amendment Fees. The Borrower shall pay to the Administrative
Agent for the benefit of each Lender that consents to this Amendment by
delivering to the Administrative Agent an executed counterpart of this Amendment
(each, a “Consenting Lender”) a consent fee in an amount separately agreed by
the Borrower in its fee letter with the Administrative Agent dated as of July
23, 2020, payable on the, and subject to the occurrence of the, Amendment
Effective Date.

 

SECTION 8.     Representations and Warranties. In order to induce the Lenders
and the Administrative Agent to enter into this Amendment, each Loan Party party
hereto hereby represents and warrants that, as of the Amendment Effective Date:

 

(a)     The execution, delivery and performance by each Loan Party of this
Amendment and the other Loan Documents to which it is a party which must be
executed in connection with this Amendment are within each Loan Party’s
corporate, partnership, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action. Each of this Amendment and the
other Loan Documents has been duly executed and delivered by each Loan Party
party hereto or thereto and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, except to the extent
that the enforcement thereof or the availability of equitable remedies may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally or by general
principles of equity, or by the discretion of any court in awarding equitable
remedies, regardless of whether such enforcement is considered in a proceeding
of equity or at law.

 

(b)     The execution, delivery and performance of each of the Loan Documents to
which the Borrower or any other Loan Party is a party do not and will not (i)
conflict with the Organizational Documents of the Company, the Borrower or any
Subsidiary of the Borrower, (ii) constitute a tortious interference with any
Contractual Obligation of any Person or conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law or Contractual Obligation of the Company, the Borrower, the
General Partner, any Limited Partner, any Subsidiary of the Borrower, or any
general or limited partner of any Subsidiary of the Borrower, or require
termination of any such Contractual Obligation which may subject the
Administrative Agent or any of the other Lenders to any liability, (iii) result
in or require the creation or imposition of any Lien whatsoever upon any of the
Property or assets of the Company, the Borrower, the General Partner, any
Limited Partner, any Subsidiary of the Borrower or any Qualified Borrower, or
any general partner or limited partner of any Subsidiary of the Borrower, other
than in favor of the Collateral Agent, or (iv) require any approval of
shareholders of the Company or any general partner (or equity holder of any
general partner) of any Subsidiary of the Borrower; and the execution, delivery
and performance of each of the Loan Documents to which the Borrower or any other
Loan Party is a party do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by any Governmental
Authority, except filings, consents or notices which have been made, obtained or
given and filings to perfect the Liens on the Collateral in favor of the
Collateral Agent.

 

4

--------------------------------------------------------------------------------

 

 

(c)     There are no actions, suits or proceedings by or before any private
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against the Company, the Borrower or any of its
Subsidiaries challenging the validity or the enforceability of this Amendment or
any of the Loan Documents.

 

(d)     The representations and warranties of the Borrower set forth in
Article VII of the Amended Credit Agreement are and shall be true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on and as of the Amendment Effective Date
(except (i) to the extent that any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) as of such earlier
date) or (ii) as a result of changes in factual circumstances, so long as such
change does not constitute, nor result from, a breach by the Borrower or any of
its Subsidiaries under the Loan Agreement;

 

(e)     After giving effect to this Amendment, no Potential Event of Default or
Event of Default has occurred and is continuing, or would result from the
entering into of this Amendment by any Loan Party; and

 

(f)     Each of the Initial Mortgaged Properties satisfies the Borrowing Base
Conditions.

 

SECTION 9.     Conditions of Effectiveness. This Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which, and
only if, each of the following conditions precedent shall have been satisfied:

 

(a)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, counterparts of this
Amendment executed by each of the applicable Loan Parties and those Lenders
comprising Requisite Lenders.

 

(b)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, (i) the Parent Guaranty
executed by the Company and (ii) the Subsidiary Guaranty executed by each
Material Subsidiary identified as a Subsidiary Guarantor on Schedule 1 attached
hereto.

 

5

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, counterparts of each of (i)
the Pledge Agreement and (ii) the Intercreditor Agreement executed by each of
the parties thereto.

 

(d)     The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a copy of the executed
amendment (or amendment to be executed simultaneously with this Amendment) to
the PNC Bank Loan Agreement modifying the underlying agreement to account for
the terms herein and making certain other corresponding modifications that are
not materially more favorable to the lenders under the PNC Bank Loan Agreement
than this Amendment.

 

(e)     The Administrative Agent shall have received a copy of an executed
amendment (or amendment to be executed simultaneously with this Amendment) to
that certain Senior Secured Term Loan Credit Agreement, dated as of June 8,
2016, by and among the Borrower, the other borrowers party thereto from time to
time, the lenders party thereto from time to time and Huntington National Bank,
as administrative agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Huntington Bank
Credit Agreement”).

 

(f)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of Kirkland & Ellis LLP, counsel for the Borrower and the other
Loan Parties and Faegre Drinker Biddle & Reath LLP, special Indiana counsel to
the Borrower and the other Loan Parties, in each case, in form and substance
reasonably acceptable to the Administrative Agent and covering such customary
matters relating to the Loan Parties and this Amendment as the Requisite Lenders
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinions.

 

(g)     The Administrative Agent shall have received the following items from
the Borrower:

 

(i)       Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Amendment
Effective Date;

 

(ii)      Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;

 

(iii)     Incumbency certificates, executed by officers of each Loan Party,
which shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the
Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

 

(iv)    Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
transactions contemplated by this Amendment, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the other Loan
Parties; and

 

6

--------------------------------------------------------------------------------

 

 

(v)      UCC financing statement, judgment, and tax lien searches with respect
to each Loan Party from its state of organization.

 

(h)     (i) The fees provided for in Section 7 of this Amendment and (ii) all of
the reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable and documented fees and expenses of counsel for the Administrative
Agent) due and payable on the Amendment Effective Date in accordance with the
Amended Credit Agreement shall have been paid in full.

 

(i)     The Administrative Agent and each Lender shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender at least three
(3) Business Days prior to the Amendment Effective Date that it shall have
reasonably determined is required by regulatory authorities under applicable
"know your customer" and anti-money laundering rules and regulations, including
without limitation, the Patriot Act and the Beneficial Ownership Regulation to
the extent requested by the Administrative Agent or such Lender at least three
(3) Business Days prior to the Amendment Effective Date.

 

SECTION 10.     Reference to and Effect on the Credit Agreement, the Notes and
the Loan Documents. (a) This Amendment is a Loan Document. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Amended Credit Agreement.

 

(b)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(c)     This Amendment shall not extinguish the obligations for the payment of
money outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement, which shall remain in full force and effect, except to any
extent modified hereby or as provided in the exhibits hereto. Nothing implied in
this Amendment or in any other document contemplated hereby shall be construed
as a release or other discharge of any of the Loan Parties from the Loan
Documents except to any extent expressly waived or released hereby.

 

SECTION 11.     Ratification. The Credit Agreement (as amended by this
Amendment) and each of the other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Except as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents.

 

7

--------------------------------------------------------------------------------

 

 

SECTION 12.     Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Collateral Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable and documented fees and expenses of counsel for the
Administrative Agent and all costs and expenses related to the Collateral and
the Collateral Deliverables) in accordance with the terms of Section 14.2 of the
Amended Credit Agreement.

 

SECTION 13.     Execution in Counterparts; Electronic Signatures. This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Amendment and/or any document, agreement
or certificate to be signed in connection with this Amendment and the
transactions contemplated hereby (including the documents, agreements and
certificates described in Section 9) shall be deemed to include Electronic
Signatures (as defined below), deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. As used
herein, “Electronic Signatures” means any electronic symbol or process attached
to, or associated with, any contract or other record and adopted by a person
with the intent to sign, authenticate or accept such contract or record.

 

SECTION 14.     Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Balance of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  WASHINGTON PRIME GROUP, L.P.       By:

Washington Prime Group Inc., an Indiana

corporation, its general partner

                    By: /s/ Mark E. Yale         Title: Mark E. Yale        
Name:

Executive Vice President and Chief

Financial Officer

 

 

 

[Signature Page to Amendment No. 1 to WPG Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., individually and as

Administrative Agent and Issuing Bank

              By: /s/ Roger C. Davis         Title:  Roger C. Davis        
Name: Senior Vice President

 

 

 

[Signature Page to Amendment No. 1 to WPG Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

[Lender Signature Pages Intentionally Removed]

 

 

 

[Signature Page to Amendment No. 1 to WPG Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Annex A

 

Amended Credit Agreement

 

(see attached)

 

 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION<Annex A to Amendment No. 1>

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Deal CUSIP Number: 93964TAN5

Revolver CUSIP Number: 93964TAP0

Term Loan CUSIP Number: 93964TAQ8

 

AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of

 

January 22, 2018

 

among

 

WASHINGTON PRIME GROUP, L.P.

 

THE INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS LENDERS

 

and

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED<BOFA SECURITIES, INC.> OR

ITS AFFILIATES

AS JOINT LEAD ARRANGER AND SOLE BOOKRUNNER

 

and

 

PNC CAPITAL MARKETS LLC, U.S. BANK NATIONAL ASSOCIATION,

CITIZENS BANK, N.A., THE HUNTINGTON NATIONAL BANK and

SUMITOMO MITSUI BANKING CORPORATION,

AS JOINT LEAD ARRANGERS

 

and

 

PNC BANK, NATIONAL ASSOCIATION and

U.S. BANK NATIONAL ASSOCIATION,

AS CO-SYNDICATION AGENTS

 

and

 

CITIZENS BANK, N.A., THE HUNTINGTON NATIONAL BANK and

SUMITOMO MITSUI BANKING CORPORATION,

AS CO-DOCUMENTATION AGENTS

 

and

 

MORGAN STANLEY SENIOR FUNDING INC., SUNTRUST BANK, REGIONS BANK and

GOLDMAN SACHS BANK, USA,

AS SENIOR MANAGING AGENTS

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I  DEFINITIONS

1

1.1

Certain Defined Terms

1

1.2

Computation of Time Periods

37<54>

1.3

Accounting Terms

38<54>

1.4

Other Terms

38<54>

1.5

Letter of Credit Amounts

38<55>

<1.6

Division

55>

<1.7

Rounding

55>

ARTICLE II  AMOUNTS AND TERMS OF LOANS

38<55>

2.1

Committed Loans.

38<55>

2.2

[Reserved].

43<60>

2.3

Use of Proceeds of Loans and Letters of Credit

43<60>

2.4

Revolving Credit Termination Date; Term Maturity Date

43<61>

2.5

Revolving Credit Extension Option.

44<61>

2.6

Maximum Credit Facility

44<62>

2.7

Authorized Agents

44<62>

2.8

[Reserved].

45<62>

2.9

Swingline Loan Subfacility

45[Reserved] 62>

2.10

Qualified Borrowers

48<65>

<2.11

Secured Portion and Unsecured Portion.

66>

ARTICLE III  LETTERS OF CREDIT

49<67>

3.1

Letters of Credit

49<67>

3.2

Obligations Several

57<75>

3.3

Expiration after the Revolving Credit Termination Date

57<75>

3.4

Actions in Respect of Letters of Credit

57<75>

3.5

Applicability of ISP

59<77>

3.6

Existing Letters of Credit

59<77>

ARTICLE IV  PAYMENTS AND PREPAYMENTS

59<78>

4.1

Prepayments; Reductions in Revolving Credit Commitments.

59<78>

4.2

Payments.

60<82>

4.3

Promise to Repay; Evidence of Indebtedness.

64<86>

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

ARTICLE V  INTEREST AND FEES

65<87>

5.1

Interest on the Loans and other Obligations.

65<87>

5.2

Special Provisions Governing Eurodollar Rate Loans.

67<89>

5.3

Fees.

72<94>

ARTICLE VI  CONDITIONS TO LOANS AND LETTERS OF CREDIT

73<94>

6.1

Conditions Precedent to the Initial Loans and Letters of Credit

73<94>

6.2

Conditions Precedent to All Subsequent Loans and Letters of Credit

74<96>

ARTICLE VII  REPRESENTATIONS AND WARRANTIES

75<97>

7.1

Representations and Warranties of the Borrower

75<97>

ARTICLE VIII  REPORTING COVENANTS

84<107>

8.1

Borrower Accounting Practices

84<107>

8.2

Financial Reports

84<107>

8.3

Events of Default

88<111>

8.4

Lawsuits

88<111>

8.5

ERISA Notices

89<112>

8.6

Environmental Notices

90<113>

8.7

Labor Matters

91<114>

8.8

Notices of Asset Sales and/or Acquisitions

91<114>

8.9

Tenant Notifications

91<114>

8.10

Other Reports

91<114>

8.11

Other Information

92<115>

<8.12

Monthly Reports

115>

ARTICLE IX  AFFIRMATIVE COVENANTS

92<115>

9.1

Existence, Etc

92<115>

9.2

Powers; Conduct of Business

92<115>

9.3

Compliance with Laws, Etc

92<116>

9.4

Payment of Taxes and Claims

92<116>

9.5

Insurance

93<116>

9.6

Inspection of Property; Books and Records; Discussions

93<116>

9.7

ERISA Compliance

93<117>

9.8

Maintenance of Property

93<117>

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

9.9

Company Status

94<117>

9.10

Ownership of Projects, Minority Holdings and Property

94<117>

<9.11

Covenant to Guarantee Obligations and Give Additional Security

117>

<9.12

Borrowing Base Additions

118>

<9.13

Further Assurances

118>

<9.14

Flood Hazard Properties

119>

<9.15

Release of Collateral and Guaranties

119>

<9.16

COVID-19 Programs

121>

<9.17

Approved Transactions

121>

ARTICLE X  NEGATIVE COVENANTS

94<121>

10.1

Indebtedness

94<121>

10.2

Sales of Assets

95<124>

10.3

Liens

96<124>

10.4

Investments

96<124>

10.5

Conduct of Business

96<125>

10.6

Transactions with Partners and Affiliates

96<125>

10.7

Restriction on Fundamental Changes

97<126>

10.8

Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-Corruption
Laws

97<126>

10.9

ERISA

97<126>

10.10

Organizational Documents

98<127>

10.11

Fiscal Year

98<127>

10.12

Other Financial Covenants.

98<127>

10.13

Pro Forma Adjustments

99<130>

<10.14

Additional Covenants During the Covenant Modification Period

131>

<10.15

Disposition or Encumbrance of Borrowing Base Properties

131>

<10.16

Approved Transactions

133>

ARTICLE XI  EVENTS OF DEFAULT; RIGHTS AND REMEDIES

100<133>

11.1

Events of Default

100<133>

11.2

Rights and Remedies.

105<138>

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

ARTICLE XII  THE AGENTS

106<139>

12.1

Appointment

106<139>

12.2

Nature of Duties.

106<140>

12.3

Right to Request Instructions

108<142>

12.4

Reliance

108<142>

12.5

Indemnification

109<142>

12.6

Agents Individually

109<143>

12.7

Successor Agents.

109<143>

12.8

Relations Among the Lenders

110<144>

12.9

Sub-Agents

110<144>

12.10

Independent Credit Decisions

110<144>

12.11

Certain ERISA Matters

111<144>

ARTICLE XIII  YIELD PROTECTION

113<147>

13.1

Taxes.

113<147>

13.2

Increased Capital

117<151>

13.3

Changes; Legal Restrictions

118<152>

13.4

Replacement of Certain Lenders

119<153>

13.5

No Duplication

120<153>

ARTICLE XIV  MISCELLANEOUS

120<154>

14.1

Assignments and Participations.

120<154>

14.2

Expenses.

124<159>

14.3

Indemnity

125<160>

14.4

Change in Accounting Principles

126<160>

14.5

Setoff

126<161>

14.6

Ratable Sharing

127<161>

14.7

Amendments and Waivers.

127<162>

14.8

Notices

129<164>

14.9

Survival of Warranties and Agreements

131<166>

14.10

Failure or Indulgence Not Waiver; Remedies Cumulative

132<166>

14.11

Marshalling; Payments Set Aside

132<167>

14.12

Severability

132<167>

 

-iv-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

14.13

Headings

132<167>

14.14

Governing Law

132<167>

14.15

Limitation of Liability

133<167>

14.16

Successors and Assigns

133<167>

14.17

Certain Consents and Waivers of the Borrower.

133<168>

14.18

Counterparts; Effectiveness; Inconsistencies; Electronic Execution

135<169>

14.19

Limitation on Agreements

135<170>

14.20

Confidentiality

136<171>

14.21

Disclaimers

137<172>

14.22

[Reserved]

137<172>

14.23

Interest Rate Limitation

137<172>

14.24

USA Patriot Act

137<172>

14.25

Defaulting Lenders

138<172>

14.26

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

139<174>

14.27

Judgment Currency

140<174>

14.28

[Reserved]<Acknowledgement Regarding Any Supported QFCs.

140 175>

14.29

Entire Agreement

140<176>

14.30

Acknowledgement and Consent to Bail-In of EAA<Affected> Financial Institutions

140<176>

14.31

Transitional Arrangements

141<177>

 

-v-

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A --

Form of Assignment and Acceptance

Exhibit B --

Form of Note

Exhibit C --

Form of Notice of Committed Borrowing

Exhibit D --

Form of Notice of Conversion/Continuation

Exhibit E --

List of Closing Documents

Exhibit F --

Form of Officer’s Certificate to Accompany Reports

Exhibit G --

Sample Calculations of Financial Covenants

Exhibit H --

[Reserved]<Form of Pledge Agreement>

Exhibit I --

[Reserved]<Form of Intercreditor Agreement>

Exhibit J --

[Reserved]

Exhibit K --

[Reserved]<Form of Subsidiary Guaranty>

Exhibit L --

Form of Qualified Borrower Guaranty of Payment

Exhibit M --

[Reserved]<Form of Monthly Report>

Exhibit N --

Form of U.S. Tax Compliance Certificates

Exhibit O --

Form of Notice of Qualified Borrower

 

 

<Schedule BBP --

Borrowing Base Properties>

<Schedule ES --

Excluded Subsidiaries>

Schedule 1.1A --

Lenders; Commitments

Schedule 1.1B --

Swingline Lenders; Swingline Commitments

Schedule 1.1C --

Issuing Banks; Letter of Credit Commitments

Schedule 1.1.4 --

Permitted Securities Options

Schedule 1.1.5 --

Certain Agreements Restricting Liens

<Schedule 2.11

Outstanding Loans, Secured Portions and Unsecured Portions on the Amendment
Effective Date>

Schedule 3.6 --

Existing Letters of Credit

Schedule 7.1-A --

Schedule of Organizational Documents

Schedule 7.1-C --

Corporate Structure; Outstanding Capital Stock and Partnership Interests

Schedule 7.1-H --

Indebtedness for Borrowed Money; Contingent Obligations

Schedule 7.1-I --

Pending Actions

Schedule 7.1-P --

Existing Environmental Matters

Schedule 7.1-Q --

ERISA Matters

Schedule 7.1-T --

Insurance Policies

<Schedule 9.17 --

Approved Transactions>

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
January 22, 2018 (as amended, supplemented or modified from time to time, the
“Agreement”) is entered into among WASHINGTON PRIME GROUP, L.P., the
institutions from time to time a party hereto as Lenders, whether by execution
of this Agreement or an Assignment and Acceptance, the institutions from time to
time a party hereto as Co-Agents, whether by execution of this Agreement or an
Assignment and Acceptance, and BANK OF AMERICA, N.A., as Administrative Agent,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED<BOFA SECURITIES, INC.> OR ITS
AFFILIATES, as joint lead arranger and sole bookrunner, the financial
institutions listed on the cover page to this Agreement as “Joint Lead
Arrangers”, as joint lead arrangers, the financial institutions listed on the
cover page to this Agreement as “Co-Documentation Agents”, as Co-Documentation
Agents, the financial institutions listed on the cover page to this Agreement as
“Co-Syndication Agents”, as Co-Syndication Agents, the financial institutions
listed on the cover page to this Agreement as “Senior Managing Agents”, as
Senior Managing Agents, and the financial institutions listed on the cover page
to this Agreement as “Managing Agents”, as Managing Agents.

 

R E C I T A L S

 

WHEREAS, the Borrower, the Administrative Agent, certain of the Lenders and
certain other lending institutions are parties to a Revolving Credit and Term
Loan Agreement dated as of May 15, 2014, as amended by Amendment No. 1 dated as
of October 16, 2014 (the “Existing Revolving Credit Agreement”), pursuant to
which such lenders provide a revolving credit facility to the Borrower (the term
loan thereunder having been repaid);

 

WHEREAS, the Borrower, the Administrative Agent, certain of the Lenders and
certain other lending institutions are parties to a Term Loan Agreement dated as
of June 4, 2015 (the “Existing Term Loan Agreement”, and together with the
Existing Revolving Credit Agreement, the “Existing Credit Agreements”), pursuant
to which such lenders made a term loan to the Borrowers; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to amend
and restate the Existing Credit Agreements in their entirety as set forth
herein;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreements in their entirety and covenant and agree as follows:

 

Article I

 

DEFINITIONS

 

1.1     Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined:

 

 

--------------------------------------------------------------------------------

 
 

 

<“Accelerated Compliance Date” is defined in the definition of “Covenant
Compliance Date”.>

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any Incremental Commitments which shall be consistent with the
applicable provisions of this Agreement relating to such Incremental Commitments
and otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Administrative Agent” is Bank of America and each successor Administrative
Agent appointed pursuant to the terms of Article XII of this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

<“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution. >

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote fifteen percent (15.0%) or more of the equity Securities
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting equity Securities or by contract or
otherwise. In no event shall any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agent” means Bank of America in its capacity as Administrative Agent, each
Senior Managing Agent, each Co-Agent, and each successor agent appointed
pursuant to the terms of Article XII of this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 14.8(d).

 

“Agreement” is defined in the preamble hereto.

 

<“Amendment Effective Date” means August 13, 2020.>

 

“Annual Compliance Certificate” is defined in Section 8.2(b).

 

“Annual EBITDA” means, with respect to any Project or Minority Holding, as of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, an amount equal to (i) total revenues relating to such
Project or Minority Holding for such period, less (ii) total operating expenses
relating to such Project or Minority Holding for such period (it being
understood that the foregoing calculation shall exclude non-cash charges as
determined in accordance with GAAP), less (iii) general and administrative
expenses in an amount equal to 3.5% multiplied by the total of clause (i) above
minus clause (ii) above. Each of the foregoing amounts shall be determined by
reference to the Borrower’s Statement of Operations for the applicable periods.
An example of the foregoing calculation is set forth on Exhibit G hereto<. To
the extent any deferred rent is included as revenue in the period in which such
deferred rent is accrued, such amounts shall not be double-counted in any
subsequent period in which such deferred rent is actually received for any
applicable calculation of Annual EBITDA>.

 

-2-

--------------------------------------------------------------------------------

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money-laundering or corruption.

 

“Applicable Lending Office” means, with respect to a particular Lender, (i) its
Eurodollar Lending Office in respect of provisions relating to Eurodollar Rate
Loans and (ii) its Domestic Lending Office in respect of provisions relating to
Base Rate Loans.

 

“Applicable Margin” means<, from and after the Amendment Effective Date>:

 

(a)     From and after the Closing Date and until a Leverage Grid Event (except
as otherwise provided in the last paragraph of this definition), with respect to
each Loan, the respective percentages per annum determined, at any time, based
on the range into which Borrower’s Credit Rating then falls, in accordance with
the tables below (such tables, the “Ratings Based Pricing Grids”). A change (if
any) in the Applicable Margin shall be effective immediately as of the date on
which any of the rating agencies announces a change in the Borrower’s Credit
Rating or the date on which the Borrower no longer has a Credit Rating from one
of the rating agencies or the date on which the Borrower has a Credit Rating
from a rating agency that had not provided a Credit Rating for the Borrower on
the day immediately preceding such date, whichever is applicable.

 

(i)

 

<(a) >For Revolving Credit Loans:

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

 

Applicable Margin for

Eurodollar Rate Loans
(% per annum)

 

Applicable Margin for

Base Rate Loans
(% per annum)

A-/A3 or higher

 

0.875%

 

0.000%

BBB+/Baa1

 

1.000%

 

0.000%

BBB/Baa2

 

1.050%

 

0.050%

BBB-/Baa3

 

1.250%

 

0.250%

below BBB-/Baa3 or unrated

 

See Leverage Based

Pricing Grid

 

See Leverage Based

Pricing Grid

 

-3-

--------------------------------------------------------------------------------

 

 

(ii)     For Term Loans:<, (i) 2.00% for Eurodollar Rate Loans and 1.00% for
Base Rate Loans if the Total Leverage Ratio is less than 65% and (ii) 2.25% for
Eurodollar Rate Loans and 1.25% for Base Rate Loans if the Total Leverage Ratio
is greater than or equal to 65%; and>

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

 

Applicable Margin for

Eurodollar Rate Loans
(% per annum)

 

Applicable Margin for

Base Rate Loans
(% per annum)

A-/A3 or higher

 

0.900%

 

0.000%

BBB+/Baa1

 

1.050%

 

0.050%

BBB/Baa2

 

1.150%

 

0.150%

BBB-/Baa3

 

1.450%

 

0.450%

below BBB-/Baa3 or unrated

 

See Leverage Based

Pricing Grid

 

See Leverage Based

Pricing Grid

 

For purposes of this clause (a), if at any time the Borrower has two (2) Credit
Ratings, the Applicable Margin shall be the rate per annum applicable to the
highest Credit Rating; provided that if the highest Credit Rating and the lowest
Credit Rating are more than one ratings category apart, the Applicable Margin
shall be the rate per annum applicable to Credit Rating that is one ratings
category below the highest Credit Rating. If at any time the Borrower has three
(3) Credit Ratings, and such Credit Ratings are split, then: (A) if the
difference between the highest and the lowest such Credit Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margin
shall be the rate per annum that would be applicable if the highest of the
Credit Ratings were used; and (B) if the difference between such Credit Ratings
is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or
more, the Applicable Margin shall be the rate per annum that would be applicable
if the average of the two (2) highest Credit Ratings were used, provided that if
such average is not a recognized rating category, then the Applicable Margin
shall be the rate per annum that would be applicable if the second highest
Credit Rating of the three were used. If at any time the Borrower has only one
Credit Rating (and such Credit Rating is from Moody’s or S&P), the Applicable
Margin shall be the rate per annum applicable to such Credit Rating. If a
Leverage Grid Event occurs, the Applicable Margin shall be determined using the
Leverage Based Pricing Grids below.

 

(b)     From and after a Leverage Grid Event (except as otherwise provided in
the last paragraph of this definition), with respect to each Loan, the
respective percentages per annum determined, as of the times provided herein,
based on the range into which the Total Leverage Ratio then falls, in accordance
with the following tables (such tables, the “Leverage Based Pricing Grids”):

 

-4-

--------------------------------------------------------------------------------

 

 

(i)     For Revolving Credit Loans:

 

 

 

Ratio Level

 

 

Total

Leverage Ratio

 

Applicable Margin for

Eurodollar - Rate Loan

(% per annum)

 

Applicable Margin for

Base Rate Loans

(% per annum)

Level I

 

< 40%

 

1.30%

 

0.30%

Level II

 

> 40% and < 45%

 

1.35%

 

0.35%

Level III

 

> 45% and < 50%

 

1.45%

 

0.45%

Level IV

 

> 50% and < 55%

 

1.65%

 

0.65%

Level V

 

> 55%

 

1.80%

 

0.80%

 

 

(ii)     For Term Loans:

 

 

 

 

Ratio Level

 

 

Total

Leverage Ratio

 

Applicable Margin for

Eurodollar - Rate Loan

(% per annum)

 

Applicable Margin for

Base Rate Loans

(% per annum)

Level I

 

< 40%

 

1.45%

 

0.45%

Level II

 

> 40% and < 45%

 

1.55%

 

0.55%

Level III

 

> 45% and < 50%

 

1.70%

 

0.70%

Level IV

 

> 50% and < 55%

 

1.90%

 

0.90%

Level V

 

> 55%

 

2.10%

 

1.10%

 

 

For purposes of this clause (b), any

 

<(b) For Term Loans, (i) 2.35% for Eurodollar Rate Loans and 1.35% for Base Rate
Loans if the Total Leverage Ratio is less than 65% and (ii) 2.60% for Eurodollar
Rate Loans and 1.60% for Base Rate Loans if the Total Leverage Ratio is greater
than or equal to 65%.>

 

<For purposes of this definition, Total Leverage Ratio shall be calculated based
upon “Annual EBITDA” for the four (4) fiscal quarters then ended (and without
giving effect to the annualized calculations in Section 10.12(i)).>

 

<Any> increase or decrease in the Applicable Margin resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate<Compliance Certificate>
is delivered in accordance with Section 8.2; provided, however, that if such
compliance certificate<Compliance Certificate> is not delivered within twenty
(20) days after notice from the Administrative Agent or the Requisite Lenders to
the Borrower in accordance with Section 14.8 notifying the Borrower of the
failure to deliver such compliance certificate on the date when due in
accordance with Section 8.2, then the Applicable Margin shall be the <highest
>percentage that would apply to the Level V Ratio<set forth above>, and it shall
apply as of the first Business Day after the date on which such compliance
certificate<Compliance Certificate> was required to have been delivered; and
provided further that if such compliance certificate<Compliance Certificate> is
<subsequently >delivered within twenty (20) days after notice from the
Administrative Agent or the Requisite Lenders to the Borrower in accordance with
Section 14.8 notifying the Borrower of the failure to deliver such compliance
certificate on the date when due in accordance with Section 8.2<and no Event of
Default exists>, the Applicable Margin determined by such compliance
certificate<Compliance Certificate> shall apply as of the first Business Day
after the date on which such compliance certificate was required to have
been<Compliance Certificate is> delivered.

 

-5-

--------------------------------------------------------------------------------

 

 

If at any time the financial statements upon which the Applicable Margin was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount on
account of interest on the Obligations that the Borrower would otherwise have
been required to pay if such financial statements had been accurate at the time
they were delivered.

 

If after the occurrence of a Leverage Grid Event, the Borrower thereafter
obtains an Investment Grade Credit Rating from Moody’s or S&P and makes an
election by written notice to the Administrative Agent to have the Applicable
Margin determined by reference to the Borrower’s Credit Rating, the Applicable
Margin shall again be determined using the Ratings Based Pricing Grids from and
after the date of such election

 

<“Applicable Percentage” is defined in Section 4.1.>

 

<“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Collateral Agent (for the benefit of the lenders under the Credit Facilities) by
an MAI appraiser selected by the Collateral Agent in consultation with the
Borrower, and otherwise in scope, form and substance reasonably satisfactory to
the Administrative Agent and the PNC Agent.>

 

<“Appraised Value” means, for any Borrowing Base Property, the “as-is” fair
market value of such Borrowing Base Property, excluding any portfolio premiums,
as set forth in the final Appraisal of such Borrowing Base Property>.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

<“Approved Transaction” means each of the transactions listed on Schedule 9.17
hereto.>

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS<BofA
Securities, Inc. (“BofA Securities>”) or its Affiliates.

 

<“Asset Disposition” means the sale, transfer, license, lease (as lessor) or
other disposition of any real or personal property (including any sale and
leaseback transaction, division, merger or disposition of Equity Interests
(other than any issuance or sale by a Person of its own Equity Interests or
other securities to another Person)), whether in a single transaction or a
series of related transactions, by any Loan Party or any Subsidiary thereof;
provided that “Asset Disposition” shall exclude any Permitted Disposition.>

 

-6-

--------------------------------------------------------------------------------

 

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit A attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with the provisions of Section 14.1.

 

<“Assignment of Leases” means has the meaning specified in item (b) of the
definition of Mortgage Collateral Deliverables.>

 

“Authorized Financial Officer” means a chief executive officer, chief financial
officer, chief accounting officer, treasurer or other qualified senior officer
acceptable to the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA<Affected> Financial Institution.

 

“Bail-In Legislation” means, <(a) >with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law<, rule, regulation or
requirement> for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule<, and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings)>.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks’ L/C Fee Rate” is defined in Section 3.1(g).

 

“Base Eurocurrency Rate” means, with respect to any Borrowing of Eurodollar Rate
Loans in Dollars and for any applicable Interest Period, the London interbank
offered rate or comparable successor rate approved by the Administrative Agent
for Dollars for a period equal in length to such Interest Period as published on
the applicable Bloomberg screen page (or, in the event such rate does not appear
on such Bloomberg page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “LIBOR Screen Rate”)) as of the
Specified Time on the Quotation Day for such Interest Period; provided that if
such rate is less than zero<0.50%>, such rate shall be deemed to be zero<0.50%>
for purposes of this Agreement; and provided further that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

-7-

--------------------------------------------------------------------------------

 

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of:

 

(i)     the rate of interest announced publicly by Bank of America from time to
time, as the Administrative Agent’s prime rate;

 

(ii)     the sum of (A) one-half of one percent (0.50%) per annum plus (B) the
Federal Funds Rate in effect from time to time during such period; and

 

(iii)     the sum of (A) the one month Base Eurocurrency Rate in effect on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) (the “Daily LIBOR Rate”) plus (B) one percent (1%) per annum.

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Committed Loan denominated in Dollars which bears
interest at a rate determined by reference to the Base Rate and the Applicable
Margin as provided in Section 5.1(a).

 

“<BBA Proposal Package” means, with respect to any Proposed Borrowing Base
Property, the following items, each in form and substance satisfactory to the
Administrative Agent in its reasonable discretion: (a) a description of such
Property in detail reasonably satisfactory to the Administrative Agent,
including property addresses, tax parcel numbers and legal descriptions, (b) a
projected cash flow analysis of such Property, (c) to the extent available,
operating income and operating expense statements for such Property for the
immediately preceding 36 consecutive calendar months, including rent rolls and
cotenancy summaries, (d) an operating expense and capital expenditures budget
for such Property for the next succeeding 12 consecutive months, and (e) if such
Property is then the subject of an acquisition transaction, a copy of the
purchase agreement with respect thereto and a schedule of the proposed sources
and uses of funds for such transaction.>

 

<“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.>

 

-8-

--------------------------------------------------------------------------------

 

 

<“>Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

<“BofA Securities” is defined in the definition of “Arranger”.>

 

“Borrower” means Washington Prime Group, L.P., an Indiana limited partnership.

 

“Borrower Partnership Agreement” means the Limited Partnership Agreement of the
Borrower dated as of January 17, 2014 as such agreement may be amended,
restated, modified or supplemented from time to time with the consent of the
Administrative Agent or as permitted under Section 10.10.

 

“Borrowing” means a borrowing consisting of Loans of the same type made,
continued or converted on the same day.

 

<“Borrowing Base Conditions” means, with respect to any Borrowing Base Property
or Proposed Borrowing Base Property, that such Property (a) is located in one of
the 48 contiguous states of the United States of America, the State of Hawaii or
the District of Columbia; (b) is income-producing, (c) is wholly-owned directly
or indirectly by the Borrower either in fee simple absolute or subject to a
Qualified Ground Lease (other than with respect to the Properties known as
“Gaitway Plaza” and “West Town”, which are not wholly-owned directly or
indirectly by the Borrower, but for which the Borrower directly or indirectly
controls all financing and disposition decisions); (d) is fully operational,
subject to any temporary closures as a result of any public health emergency,
casualty, condemnation or other event outside of Borrower’s control, and not
under significant development or redevelopment; (e) is free of all material
structural defects or architectural deficiencies, title defects, environmental
or other material matters (including a casualty event or condemnation) that
could reasonably be expected to have a material adverse effect on the value, use
or ability to sell, lease or refinance such Property; (f) is not, and no
interest of the Borrower or any of its Subsidiaries therein is, subject to any
Lien (other than Customary Permitted Liens) or any Negative Pledge; (g) is 100%
owned by a Loan Party that is a single-purpose Subsidiary of the Borrower (other
than with respect to the Properties known as “Gaitway Plaza” and “West Town”)
and (1) none of the Borrower’s or the Company’s direct or indirect Equity
Interests in such Subsidiary is subject to any Lien (other than Customary
Permitted Liens) or any Negative Pledge and (2)(x) on or prior to the date such
Property is added as a Borrowing Base Property, such Subsidiary shall have
become a Guarantor hereunder, and (y) the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person (other than consents required pursuant
to such entity’s Organizational Documents or any Loan Document): (i) to create
Liens on such Property and on the Equity Interests in such Subsidiary as
security for Indebtedness of the Borrower or such Subsidiary, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Property (provided, however,
that in the case of the foregoing clauses (g)(i) and (g)(ii), (x) an agreement
that conditions a Person’s ability to create Liens on its assets or to sell,
transfer or otherwise dispose of its assets upon the maintenance of one or more
specified ratios but that does not otherwise generally prohibit the creation of
Liens on assets or the sale, transfer or disposition of assets, or the taking of
such actions with respect to specific assets, (y) a provision in any agreement
governing Unsecured Indebtedness that generally prohibits the encumbrance of
assets (exclusive of any outright prohibition on the encumbrance of particular
Borrowing Base Property) that is generally consistent with a comparable
provision of the Loan Documents or (z) any required consent that has been
obtained and is in full force and effect, shall not, in any such case, be deemed
a violation of or prohibition under this clause (g)); and (h) is, or will
concurrently become, a Borrowing Base Property under the other Credit Facility.>

 

-9-

--------------------------------------------------------------------------------

 

 

<“Borrowing Base Properties” means, until the occurrence of the Security Release
Trigger or earlier release pursuant to Section 10.15, (a) each Property that is
listed on Schedule BBP as of the Amendment Effective Date and (b) those Proposed
Borrowing Base Properties that become Borrowing Base Properties after the
Amendment Effective Date in accordance with Section 9.12.>

 

“Business Activity Report” means (i) an Indiana Business Activity Report from
the Indiana Department of Revenue, Compliance Division, or (ii) a Notice of
Business Activities Report from the State of New Jersey Division of Taxation,
(iii) a Minnesota Business Activity Report from the Minnesota Department of
Revenue, or (iv) a similar report to those referred to in clauses (i) through
(iii) hereof with respect to any jurisdiction where the failure to file such
report would have a Material Adverse Effect.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether payable in cash or other property or accrued as a liability (but
without duplication)) during such period that, in conformity with GAAP, are
required to be included in or reflected by the Company’s, the Borrower’s or any
of their Subsidiaries’ fixed asset accounts as reflected in any of their
respective balance sheets; provided, however, (i) Capital Expenditures shall
include, whether or not such a designation would be in conformity with GAAP, (a)
that portion of Capital Leases which is capitalized on the consolidated balance
sheet of the Company, the Borrower and their Subsidiaries and (b) expenditures
for Equipment which is purchased simultaneously with the trade-in of existing
Equipment owned by the General Partner, the Borrower or any of their
Subsidiaries, to the extent the gross purchase price of the purchased Equipment
exceeds the book value of the Equipment being traded in at such time; and (ii)
Capital Expenditures shall exclude, whether or not such a designation would be
in conformity with GAAP, expenditures made in connection with the restoration of
Property, to the extent reimbursed or financed from insurance or condemnation
proceeds.

 

<“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.>

 

<“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.>

 

-10-

--------------------------------------------------------------------------------

 

 

“Capitalization Rate” means (a) 8.0% per annum for malls and other Properties
and (b) 7.0% per annum for strip centers.

 

“Capitalization Value” means the sum of (i) Mall EBITDA capitalized at the
applicable Capitalization Rate, and (ii) Strip Center EBITDA capitalized at the
applicable Capitalization Rate, and (iii) Cash and Cash Equivalents, and (iv)
Construction Asset Cost, and (v) undeveloped land, valued, in accordance with
GAAP, at the lower of cost and market value, and (vi) the Borrower’s economic
interest in mortgage notes, valued, in accordance with GAAP, at the lower of
cost and market value, provided, however, that any mortgage notes that are more
than sixty (60) days past due, shall not be included in this clause (vi), and
(vii) Investments in publicly traded Securities, valued at Borrower’s book value
determined in accordance with GAAP, and (viii) Investments in non-publicly
traded Securities, valued at Borrower’s book value determined in accordance with
GAAP, provided, however, that in no event shall (x) the aggregate value of such
Investments in non-publicly traded Securities included in Capitalization Value
exceed ten percent (10%) of Capitalization Value in the aggregate, (y) the
aggregate value attributable to undeveloped land included in Capitalization
Value exceed five percent (5%) of Capitalization Value in the aggregate or (z)
the aggregate value attributed to undeveloped land, non-retail Properties,
mortgage notes, Construction Asset Cost and Limited Minority Holdings included
in Capitalization Value exceed thirty percent (30%) of Capitalization Value in
the aggregate.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.

 

“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

 

“Cash and Cash Equivalents” means (i) cash, (ii) marketable direct obligations
issued or unconditionally guaranteed by the United States government and backed
by the full faith and credit of the United States government; and (iii) domestic
and Eurodollar certificates of deposit and time deposits, bankers’ acceptances
and certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, or the District of Columbia, any
foreign bank, or its branches or agencies, which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s; provided that
the maturities of such Cash and Cash Equivalents shall not exceed one year.

 

“Cash Interest Expense” means, for any period, total interest expense, whether
paid or accrued, but without duplication, (including the interest component of
Capital Leases) of the Borrower, which is payable in cash, all as determined in
conformity with GAAP.

 

-11-

--------------------------------------------------------------------------------

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.

 

<“CFC” means any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.>

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of Section 13.2,
by any lending office of such Lender or by such Lender’s or the Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, implemented or issued by the applicable Governmental Authority or
other body, agency or authority having jurisdiction; provided, however, that if
the applicable Lender shall have implemented changes prior to the date hereof in
response to any such requests, rules, guidelines or directives, then the same
shall not be deemed to be a Change in Law with respect to such Lender.

 

“Charges” is defined in Section 14.23.

 

“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.

 

“Closing Date” means January 22, 2018.

 

“Co-Agents” means the Administrative Agent, the Lead Arrangers, the
Co-Documentation Agents, the Co-Syndication Agents and the Senior Managing
Agents.

 

<“Collateral” means all “Collateral” and all “Mortgaged Property” referred to in
the Collateral Documents, and all proceeds thereof, and all other property that
is subject to any Lien in favor of the Collateral Agent for the benefit of the
Secured Parties.>

 

<“Collateral Agent” means Bank of America, N.A., as collateral agent for the
lenders under the Credit Facilities, pursuant to the Intercreditor Agreement. >

 

<“Collateral Deliverables” means the Pledged Collateral Deliverables and the
Mortgage Collateral Deliverables.>

 

<“Collateral Documents” means, collectively, the Pledge Agreement, the
Mortgages, the Assignments of Leases, and all other agreements, instruments and
documents executed in connection with this Agreement that create, perfect or
evidence Liens to secure the Secured Obligations.>

 

-12-

--------------------------------------------------------------------------------

 

 

“Co-Documentation Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Documentation Agents”.

 

“Co-Syndication Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Syndication Agents”.

 

“Combined Debt Service” means, for any period, the sum of (i) regularly
scheduled payments of principal and interest (after giving effect to amounts
payable to or payable by the Consolidated Businesses in regard thereto under
interest rate hedges) of the Consolidated Businesses paid and/or accrued during
such period, plus (ii) the portion of the regularly scheduled payments of
principal and interest of Minority Holdings allocable to the Borrower in
accordance with GAAP, paid during such period, in each case for clauses (i) and
(ii) including participating interest expense and excluding balloon payments of
principal and extraordinary interest payments and excluding amortization of
deferred costs associated with new financings or refinancings of existing
Indebtedness, plus (iii) all dividends and distributions paid to holders of
preferred Equity Interests in the Company or the Borrower, without duplication.

 

“Combined EBITDA” means the sum of (i) 100% of the Annual EBITDA from the
General Partner and the Borrower, and the Borrower’s pro rata share of the
Annual EBITDA from the other Consolidated Businesses; and (ii) the portion of
the Annual EBITDA of the Minority Holdings allocable to the Borrower in
accordance with GAAP; and (iii) 100% of the actual Annual EBITDA from third
party property and asset management; provided, however that the Borrower’s share
of the Annual EBITDA from unaffiliated third party property and asset management
shall in no event constitute in excess of five percent (5%) of Combined EBITDA;
provided, however, that for purposes of determining Capitalization Value and
Unencumbered Capitalization Value (but for no other purposes hereunder), Annual
EBITDA of less than zero with respect to any individual Property shall be
disregarded. Combined EBITDA shall exclude the effect of non-recurring <and
>extraordinary< out-of-pocket expense> items or asset sales or write-ups or
forgiveness of indebtedness (both gains and losses) and impairment charges, and
costs and expenses incurred during such period with respect to acquisitions or
mergers consummated during such period. Combined EBITDA also shall <(x) >exclude
dividends, distributions and other payments from Securities< and (y) to the
extent any deferred rent is included as revenue in the period in which such
deferred rent is accrued, such amounts shall not be double-counted in any
subsequent period in which such deferred rent is actually received for any
applicable calculation of Combined EBITDA>. For purposes of newly opened
Projects the costs of which are no longer capitalized as construction in
progress, the Annual EBITDA shall be based upon twelve-month projections, until
such time as actual performance data for a twelve-month period is available.

 

“Combined Equity Value” means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.

 

“Commercial Letter of Credit” means any sight letter of credit which is drawable
upon presentation of documents evidencing the sale or shipment of goods.

 

-13-

--------------------------------------------------------------------------------

 

 

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

 

“Commitments” means the Revolving Credit Commitments and the Term Commitments.

 

“Committed Borrowing” means a Borrowing of Revolving Credit Loans or Term Loans
made or to be made pursuant to the Notice of Committed Borrowing.

 

“Committed Loan” means a Revolving Credit Loan or a Term Loan made by a Lender
pursuant to Section 2.1; provided that, if any such Loan or Loans (or portions
thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.

 

“Communications” is defined in Section 14.8(d).

 

“Company” means Washington Prime Group Inc., an Indiana corporation.

 

“Compliance Certificate” is defined in Section 8.2(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means consolidated, in accordance with GAAP.

 

“Consolidated Businesses” means the General Partner, the Borrower and their
wholly-owned<Wholly-Owned> Subsidiaries.

 

“Construction Asset Cost” means, with respect to Property on which construction
or redevelopment of Improvements has commenced but has not yet been completed
(as such completion shall be evidenced by such Property being opened for
business to the general public), the aggregate sums expended on the construction
or redevelopment of such Improvements (including land acquisition costs).

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided, however, that “Contaminant” shall
not include the foregoing items to the extent (i) the same exists on the
applicable Property in negligible amounts and are stored and used in accordance
with all Environmental, Health or Safety Requirements of Law or (ii) are used in
connection with a tire or battery retail store provided the same are stored,
sold and used in accordance with all Environmental, Health or Safety
Requirements of Law.

 

-14-

--------------------------------------------------------------------------------

 

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion and
environmental indemnities given in conjunction with a mortgage financing) which
have not yet been called on or quantified, of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Borrower required to be
delivered pursuant hereto. Notwithstanding anything contained herein to the
contrary, guarantees of completion, standard “bad boy” recourse guarantees, and
environmental indemnities shall not be deemed to be Contingent Obligations
unless and until a claim for payment has been made thereunder, at which time any
such guaranty of completion, standard “bad boy” recourse guarantees, or
environmental indemnity shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to the
applicable Borrower), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (X) such other Person has delivered
Cash or<and> Cash Equivalents to secure all or any part of such Person’s
guaranteed obligations or (Y) such other Person holds an Investment Grade Credit
Rating from either Moody’s or S&P, in which case the amount of the guaranty
shall be deemed to be equal to such Person’s pro rata share thereof, as
reasonably determined by Borrower, and (ii) in the case of a guaranty, (whether
or not joint and several) of an obligation otherwise constituting Indebtedness
of such Person, the amount of such guaranty shall be deemed to be only that
amount in excess of the amount of the obligation constituting Indebtedness of
such Person. Notwithstanding anything contained herein to the contrary,
“Contingent Obligations” shall not be deemed to include guarantees of loan
commitments or of construction loans to the extent the same have not been drawn.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

 

-15-

--------------------------------------------------------------------------------

 

 

<“Covenant Compliance Date” means the earlier of (i) the date on which the
Borrower delivers a Compliance Certificate (x) demonstrating compliance with the
financial covenants set forth in Section 10.1(a) and Section 10.12 for the
fiscal quarter ending June 30, 2021 or thereafter and calculating such financial
covenants based upon “Annual EBITDA” for the four (4) fiscal quarters then ended
(and without giving effect to the annualized calculations in Section 10.12(i))
and (y) certifying that no Potential Event of Default or Event of Default has
occurred and is continuing, and (ii) the date (such date, the “Accelerated
Compliance Date”) on which the Borrower shall, in its sole discretion, deliver
both (a) a Compliance Certificate with respect to any fiscal quarter ending
after the Amendment Effective Date but prior to June 30, 2021 (x) demonstrating
compliance with the financial covenants set forth in Section 10.1(a) and Section
10.12 at the required levels for the fiscal quarter ending June 30, 2021 and
calculating such financial covenants based upon “Annual EBITDA” for the four (4)
fiscal quarters then ended (and without giving effect to the annualized
calculations in Section 10.12(i)) and (y) certifying that no Potential Event of
Default or Event of Default has occurred and is continuing and (b) written
notice by the Borrower to the Administrative Agent concurrently with the
delivery of such Compliance Certificate by which the Borrower agrees that from
after such date it shall for any fiscal quarter ending prior to or on June 30,
2021 comply with the financial covenants set forth in Section 10.1(a) and
Section 10.12 at the required levels for the fiscal quarters ending June 30,
2021 and shall calculate such financial covenants based upon “Annual EBITDA” for
the four (4) fiscal quarters then ended (and without giving effect to the
annualized calculations in Section 10.12(i)). >

 

<“Covenant Modification Period” shall mean the period commencing with the fiscal
quarter ending June 30, 2020 and continuing until the Covenant Compliance Date.>

 

<“Covenant Waiver Period” shall mean the period commencing with the fiscal
quarter ending June 30, 2020 and continuing through and including the quarter
ending September 30, 2020.>

 

<“COVID-19 Relief Funds” means funds or credit or other support received by the
Company or any Subsidiary of the Company from, or with the credit or other
support of, any Governmental Authority (each, a “COVID-19 Relief Program”) that
exists as of the Amendment Effective Date or is created hereafter and whether
pursuant to legislation in effect as of the Amendment Effective Date or new
legislation hereafter, and incurred in accordance with Section 9.16 with the
intent to mitigate (in the good faith determination of the Borrower), through
additional liquidity or other financial relief (including, without limitation,
capital and other equity contributions), the impact of the COVID-19 global
pandemic on the business and operations of the Company, the Borrower and their
Subsidiaries.>

 

<“COVID-19 Relief Program” has the meaning assigned thereto in the definition of
“COVID-19 Relief Funds” and shall include any Governmental Authority stimulus
bill or program resulting from or related to the Helping Open Properties
Endeavor Act of 2020, H.R. 7809.>

 

“Credit Extension” is defined in Section 5.2(e)(iv).

 

<“Credit Facilities” means, collectively, this Agreement and the PNC Bank Loan
Agreement.>

 

-16-

--------------------------------------------------------------------------------

 

 

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender.

 

“Credit Rating” means the publicly announced senior unsecured credit rating (or,
prior to the availability of a senior unsecured credit rating, the corporate
credit rating) of a Person given by Moody’s, S&P or Fitch.

 

“Cure Loans” is defined in Section 4.2(b)(v)(C).

 

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

 

“Customary Permitted Liens” means

 

(i)     Liens (other than Environmental Liens and Liens in favor of the PBGC)
with respect to the payment of taxes, assessments or governmental charges in all
cases which are not yet due or which are being contested in good faith by
appropriate proceedings in accordance with Section 9.4 and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

 

(ii)     statutory Liens of landlords against any Property of the Borrower or
any of its Subsidiaries and Liens against any Property of the Borrower or any of
its Subsidiaries in favor of suppliers, mechanics, carriers, materialmen,
warehousemen or workmen and other Liens against any Property of the Borrower or
any of its Subsidiaries imposed by law created in the ordinary course of
business for amounts which, if not resolved in favor of the Borrower or such
Subsidiary, could not result in a Material Adverse Effect;

 

(iii)     Liens (other than any Lien in favor of the PBGC) incurred or deposits
made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), surety, appeal and performance bonds; provided
that (A) all such Liens do not in the aggregate materially detract from the
value of the Borrower’s or such Subsidiary’s assets or Property or materially
impair the use thereof in the operation of their respective businesses, and (B)
all Liens of attachment or judgment and Liens securing bonds to stay judgments
or in connection with appeals do not secure at any time an aggregate amount of
recourse Indebtedness exceeding $25,000,000; and

 

(iv)     Liens against any Property of the Borrower or any Subsidiary of the
Borrower arising with respect to zoning restrictions, <building laws,
>easements, licenses, reservations, covenants, <conditions, restrictions,
>rights-of-way, utility easements, building restrictions<, rights of tenants
under written leases> and other similar charges or encumbrances on the use of
Real Property which do not interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries to the extent it could not<in a
manner which is reasonably likely to> result in a Material Adverse Effect< and
all liens, encumbrances and other matters disclosed in any Mortgage Policies
accepted by the Administrative Agent; >

 

-17-

--------------------------------------------------------------------------------

 

 

<(v)     Liens securing the Indebtedness and other obligations in respect of
this Agreement and any other Credit Facility on a pari passu basis pursuant to
the Intercreditor Agreement; and>

 

<(vi)     to the extent required pursuant to the general program mandates of any
applicable COVID-19 Relief Program, Liens securing any COVID-19 Relief Funds so
long as such Liens do not affect the Borrowing Base Properties or the
Collateral>.

 

“Daily LIBOR Rate” is defined in the definition of “Base Rate”.

 

<“Debt Issuance” means the issuance of any Indebtedness (including guarantees
thereof) for borrowed money by any Loan Party or any of its Subsidiaries, which
shall include, without limitation, the issuance or offering of secured or
unsecured notes, mortgage loans, the borrowing of incremental loans under a
revolving credit or term loan facility pursuant to new commitments provided
after the Amendment Effective Date and any refinancings of such Indebtedness.>

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (iii) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith dispute with the amount of such payment (specifically identified),
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Borrower, <or >an Issuing Bank or the Swingline
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Administrative Agent, or (d) has become the subject of a (i)
Bankruptcy Event or (ii) a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of an equity
interest in that Lender of any direct or indirect parent company thereof by a
Governmental Authority.

 

“Designee Lender” is defined in Section 13.4.

 

-18-

--------------------------------------------------------------------------------

 

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollars” and “$” mean the lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
under its name on the signature pages hereof or on the Assignment and Acceptance
by which it became a Lender or such other United States office of such Lender as
it may from time to time specify by written notice to the Borrower and the
Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment fund
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security measures.

 

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) and its
Affiliates and Approved Funds (other than an Approved Fund qualifying as such by
virtue of its relationship with a Defaulting Lender); (ii) a commercial bank
having total assets in excess of $2,500,000,000<5,000,000,000>; (iii) the
central bank of any country which is a member of the Organization for Economic
Cooperation and Development; or (iv) a finance company or other financial
institution reasonably acceptable to the Administrative Agent, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $300,000,000<5,000,000,000> or is otherwise reasonably
acceptable to the Administrative Agent and the Issuing Banks; provided that an
Ineligible Institution shall not be an Eligible Assignee.

 

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to any federal, state or local law, ordinance,
rule, regulation, Permit, license or other binding determination of any
Governmental Authority relating to, imposing liability or standards concerning,
or otherwise addressing the environment, health and/or safety, including, but
not limited to the Clean Air Act, the Clean Water Act, CERCLA, RCRA, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect.

 

-19-

--------------------------------------------------------------------------------

 

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities under any Environmental, Health or Safety Requirement of Law, or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Property Transfer Act” means any applicable Requirement of Law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the transfer, sale, lease or closure of any Property or deed or
title for any Property for environmental reasons, including, but not limited to,
any so-called “Environmental Cleanup Responsibility Act” or “Responsible
Property Transfer Act”.

 

“Equipment” means equipment used in connection with the operation and
maintenance of Projects and Properties.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
shares or interests.

 

<“Equity Issuance” means (a) any issuance by the Company and any other Loan
Party of shares of its Equity Interests to any Person that is not the Company or
any other Loan Party (including in connection with the exercise of options or
warrants or the conversion of any debt securities to equity and including any
equity-linked securities and convertible debt securities) and (b) any capital
contribution to the Company or any other Loan Party from any Person that is not
a Loan Party. For all purposes under this Agreement, the term “Equity Issuance”
shall not include (A) any Asset Disposition or (B) any Debt Issuance.>

 

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Borrower; and
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as the Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

 

“ERISA Termination Event” means (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a
plan year in which the Borrower or such ERISA Affiliate was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or the cessation of
operations which results in the termination of employment of 20% of Plan
participants who are employees of the Borrower or any ERISA Affiliate; (iii) the
imposition of an obligation on the Borrower or any ERISA Affiliate under Section
4041 of ERISA to provide affected parties written notice of intent to terminate
a Plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
institution by the PBGC of proceedings to terminate a Plan; (v) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (vi)
the partial or complete withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan.

 

-20-

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such
Lender (if any) set forth below such Lender’s name under the heading “Eurodollar
Affiliate” on the signature pages hereof or on the Assignment and Acceptance by
which it became a Lender or such Affiliate of a Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

 

“Eurodollar Interest Period” is defined in Section 5.2(b)(i).

 

“Eurodollar Interest Rate Determination Date” is defined in Section 5.2(c).

 

“Eurodollar Lending Office” means, with respect to any Lender, such Lender’s
office (if any) specified as the “Eurodollar Lending Office” under its name on
the signature pages hereof or on the Assignment and Acceptance by which it
became a Lender or such other office or offices of such Lender as it may from
time to time specify by written notice to the Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means, with respect to any Eurodollar Interest Period
applicable to a Eurodollar Rate Loan, an interest rate per annum obtained by
dividing (i) the Base Eurocurrency Rate applicable to that Eurodollar Interest
Period by (ii) a percentage equal to 100% minus the Eurodollar Reserve
Percentage in effect on the relevant Eurodollar Interest Rate Determination
Date.

 

“Eurodollar Rate Loan” means (i) a Committed Loan which bears interest at a rate
determined by reference to the Eurodollar Rate and the Applicable Margin for
Eurodollar Rate Loans or (ii) an overdue amount which was a Eurodollar Rate Loan
immediately before it became due.

 

“Eurodollar Reserve Percentage” means, for any day, that percentage which is in
effect on such day, as prescribed by the Federal Reserve Board for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with deposits exceeding five
billion Dollars in respect of “Eurocurrency Liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Rate Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any bank to United States residents).

 

-21-

--------------------------------------------------------------------------------

 

 

“Event of Default” means any of the occurrences set forth in Section 11.1 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 11.1.

 

<“Excluded Subsidiary” means any Subsidiaries or Subsidiary of the Borrower (a)
that are not Material Subsidiaries, (b) that incurs Secured Indebtedness (other
than Indebtedness under the Credit Facilities) ><that is permitted by this
Agreement or that grants Liens to secure any of its then-outstanding
Indebtedness as permitted by this Agreement or guarantees any such Indebtedness
(in each case to the extent that guaranteeing the Obligations is prohibited by
such Indebtedness), (c) that is a Subsidiary of an Excluded Subsidiary, (d) that
is not a Wholly-Owned Subsidiary of the Borrower, and is prohibited by
applicable Requirements of Law, its Organizational Documents or any Contractual
Obligation existing on the Amendment Effective Date or the date of acquisition
of such Subsidiary pursuant to an acquisition permitted hereunder or the date of
formation of such Subsidiary provided that such formation is not expressly
prohibited hereunder from guaranteeing or granting Liens to secure any of the
Secured Obligations or with respect to which any consent, approval, license or
authorization from any Governmental Authority would be required for the
provision of any such guaranty; provided that each such Subsidiary shall cease
to be an Excluded Subsidiary solely pursuant to this clause (d) if such consent,
approval, license or authorization has been obtained; and (e) any Foreign
Subsidiary. The Excluded Subsidiaries as of the Amendment Effective Date are
listed on Schedule ES attached hereto. Notwithstanding, if the exchange of
5.950% Notes due 2024 described in paragraph 1 of Schedule 9.17 as “Approved
Transaction” does not close, any Subsidiary of the Borrower described as related
to the “O’Connor Joint Venture” shall not constitute an Excluded Subsidiary
unless such Subsidiary otherwise qualifies as an Excluded Subsidiary.>

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office located in or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan, Letter of
Credit or Revolving Credit Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Revolving Credit Commitment (other than pursuant to an assignment request by the
Borrower under Section 13.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 13.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Revolving Credit Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 13.1(f), and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

 

“Existing Credit Agreements” is defined in the recitals.

 

-22-

--------------------------------------------------------------------------------

 

 

“Existing Revolving Credit Agreement” is defined in the recitals.

 

“Existing Term Loan Agreement” is defined in the recitals.

 

“Existing Term Loans” is defined in Section 2.1(a).

 

“Facility” means each of the Term Facility and the Revolving Credit Facility.

 

“Facility Fee” is defined in Section 5.3(a).

 

“Facility Fee Percentage” means< 0.35% per annum.>

 

(a)     From and after the Closing Date and until a Leverage Grid Event (except
as otherwise provided in the last paragraph of this definition), the applicable
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the following table (the
“Ratings Based Facility Fee Grid”). A change (if any) in the Facility Fee
Percentage shall be effective immediately as of the date on which any of the
rating agencies announces a change in the Borrower’s Credit Rating or the date
on which the Borrower no longer has a Credit Rating from one or more rating
agencies or the date on which the Borrower has a Credit Rating from a rating
agency that had not provided a Credit Rating for the Borrower on the day
immediately preceding such date, whichever is applicable.

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

 

Facility Fee Percentage
(% per annum)

A-/A3 or higher

 

0.125%

BBB+/Baa1

 

0.150%

BBB/Baa2

 

0.200%

BBB-/Baa3

 

0.250%

below BBB-/Baa3 or unrated

 

See Leverage Based Facility Fee Grid

 

If at any time the Borrower has two (2) Credit Ratings, the Facility Fee
Percentage shall be the rate per annum applicable to the highest Credit Rating;
provided that if the highest Credit Rating and the lowest Credit Rating are more
than one ratings category apart, the Facility Fee Percentage shall be the rate
per annum applicable to Credit Rating that is one ratings category below the
highest Credit Rating. If at any time the Borrower has three (3) Credit Ratings,
and such Credit Ratings are split, then: (A) if the difference between the
highest and the lowest such Credit Ratings is one ratings category (e.g. Baa2 by
Moody’s and BBB- by S&P or Fitch), the Facility Fee Percentage shall be the rate
per annum that would be applicable if the highest of the Credit Ratings were
used; and (B) if the difference between such Credit Ratings is two ratings
categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Facility
Fee Percentage shall be the rate per annum that would be applicable if the
average of the two (2) highest Credit Ratings were used, provided that if such
average is not a recognized rating category, then the Facility Fee Percentage
shall be the rate per annum that would be applicable if the second highest
Credit Rating of the three were used. If at any time the Borrower has only one
Credit Rating (and such Credit Rating is from Moody’s or S&P), the Facility Fee
Percentage shall be the rate per annum applicable to such Credit Rating. If a
Leverage Grid Event occurs, the Facility Fee Percentage shall be determined
using the Leverage Based Facility Fee Grid below.

 

-23-

--------------------------------------------------------------------------------

 

 

(b)     From and after a Leverage Grid Event (except as otherwise provided in
the last paragraph of this definition), the applicable percentages per annum
determined, at times specified herein, based on the range into which the Total
Leverage Ratio then falls, in accordance with the following table (the “Leverage
Based Facility Fee Grid”):

 

Ratio Level

 

Total
Leverage Ratio

 

Facility Fee Percentage
(% per annum)

Level I

 

< 40%

 

0.20%

Level II

 

> 40% and < 45%

 

0.25%

Level III

 

> 45% and < 50%

 

0.30%

Level IV

 

> 50% and < 55%

 

0.30%

Level V

 

> 55%

 

0.35%

 

 

For purposes of this clause (b), any increase or decrease in the Facility Fee
Percentage resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
compliance certificate is delivered in accordance with Section 8.2; provided,
however, that if such compliance certificate is not delivered within twenty (20)
days after notice from the Administrative Agent or the Requisite Lenders to the
Borrower in accordance with Section 14.8 notifying the Borrower of the failure
to deliver such compliance certificate on the date when due in accordance with
Section 8.2, then the Facility Fee Percentage shall be the percentage that would
apply to the Level V Ratio, and it shall apply as of the first Business Day
after the date on which such compliance certificate was required to have been
delivered; and provided further that if such compliance certificate is delivered
within twenty (20) days after notice from the Administrative Agent or the
Requisite Lenders to the Borrower in accordance with Section 14.8 notifying the
Borrower of the failure to deliver such compliance certificate on the date when
due in accordance with Section 8.2, the Facility Fee Percentage determined by
such compliance certificate shall apply as of the first Business Day after the
date on which such compliance certificate was required to have been delivered.

 

If at any time the financial statements upon which the Facility Fee Percentage
was determined were incorrect (whether based on a restatement, fraud or
otherwise), the Borrower shall be required to retroactively pay any additional
amount on account of the Facility Fee that the Borrower would otherwise have
been required to pay if such financial statements had been accurate at the time
they were delivered.

 

If after the occurrence of a Leverage Grid Event, the Borrower thereafter
obtains an Investment Grade Credit Rating from Moody’s or S&P and makes an
election by written notice to the Administrative Agent to have the Facility Fee
Percentage determined by reference to the Borrower’s Credit Rating, the Facility
Fee Percentage shall be determined using the Ratings Based Facility Fee Grid
from and after the date of such election.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect as of the date of this Agreement (or any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.

 

-24-

--------------------------------------------------------------------------------

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.

 

“Financial Statements” means (i) quarterly and annual consolidated statements of
income and retained earnings, statements of cash flow, and balance sheets, (ii)
such other financial statements as the General Partner shall routinely and
regularly prepare for itself and the Borrower on a quarterly or annual basis,
and (iii) such other financial statements of the Consolidated Businesses or
Minority Holdings as the Administrative Agent or the Requisite Lenders may from
time to time reasonably specify; provided, however, that the Financial
Statements referenced in clauses (i) and (ii) above shall be prepared in form
satisfactory to the Administrative Agent.

 

<“First Amendment” means that certain Amendment No. 1 to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of the Amendment Effective
Date, by and among the Borrower, the other Loan Parties party thereto, the
Administrative Agent and the Lenders party thereto.>

 

“Fiscal Year” means the fiscal year of the Company and the Borrower for
accounting and tax purposes, which shall be the 12-month period ending on
December 31 of each calendar year.

 

“Fitch” means Fitch, Inc.

 

<“Flood Hazard Property” has the meaning specified in item (b) of the definition
of Mortgage Collateral Deliverables.>

 

<“Flood Laws” means the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.>

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

-25-

--------------------------------------------------------------------------------

 

 

<“Foreign Subsidiary” means any (a) Subsidiary that is not a U.S. Person and is
a CFC, (b) any Subsidiary of a Subsidiary described in clause (a), or (c) any
FSHCO.>

 

<“FSHCO” means any Subsidiary all the material assets of which consist, directly
or indirectly, of Equity Interests in and/or indebtedness issued by one or more
Foreign Subsidiaries or FSHCOs.>

 

“Funding Date” means, with respect to any Loan, the date of funding of such
Loan.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the American Institute of Certified Public Accountants’
Accounting Principles Board and Financial Accounting Standards Board or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).

 

“General Partner” means the Company and any successor general partner(s) of the
Borrower.

 

“Governmental Approval” means all right, title and interest in any existing or
future certificates, licenses, permits, variances, authorizations and approvals
issued by any Governmental Authority having jurisdiction with respect to any
Project.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

<“Guaranties” means the Parent Guaranty and any Subsidiary Guaranty.>

 

<“Guarantor Deliverables” means each of the items set forth in Section 9.11.>

 

<“Guarantors” means the Company and the Subsidiary Guarantors.>

 

“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent, the Arranger, and each other Lender.

 

“Honor Date” is defined in Section 3.1(d)(i).

 

“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third-parties unaffiliated with the Borrower and
(c) any items of personal property.

 

“Increased Amount Date” is defined in Section 2.1(e).

 

“Incremental Commitments” is defined in Section 2.1(e).

 

-26-

--------------------------------------------------------------------------------

 

 

“Indebtedness”, as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
(ii) under profit payment agreements or in respect of obligations to redeem,
repurchase or exchange any Securities of such Person or to pay dividends that
have been declared with respect to any stock, (iii) with respect to letters of
credit issued for such Person’s account, (iv) to pay the deferred purchase price
of property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, (v) in respect of Capital Leases, (vi) which
are Contingent Obligations or (vii) under warranties and indemnities; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time; (c)
all indebtedness, obligations or other liabilities of such Person in respect of
interest rate contracts and foreign exchange contracts, net of liabilities owed
to such Person by the counterparties thereon; (d) all preferred stock<Equity
Interests> subject (upon the occurrence of any contingency or otherwise) to
mandatory redemption< or conversion (other than a redemption or conversion to
other Equity Interests); provided that, for the avoidance of doubt, the
existence of a customary forced sale provision available to an equity holder in
a joint venture arrangement (including in an Approved Transaction) does not
constitute a mandatory redemption or conversion for purposes hereof>; and (e)
all contingent Contractual Obligations with respect to any of the foregoing.

 

“Indemnified Matters” is defined in Section 14.3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Qualified Borrower under any Loan Document and (b) to the extent
not otherwise described in (a), Other Taxes.

 

“<Indemnitees” is defined in Section 14.3.>

 

<“>Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender
or any Affiliate thereof, and (c) the Borrower or any of its Affiliates.

 

“Indemnitees” is defined in Section 14.3.

 

“Initial Funding Date” means the date on or after the Closing Date, but in no
event later than January 22, 2018, on which all of the conditions described in
Section 6.1 have been satisfied (or waived) in a manner satisfactory to the
Administrative Agent and the Lenders and on which the initial Loans under this
Agreement are made or the initial Letters of Credit are issued by the Lenders to
the Borrower.

 

<“Insurance and Condemnation Event” means the receipt by any Loan Party or any
of its Subsidiaries of any cash casualty insurance proceeds (for clarity,
excluding insurance proceeds for financial (and not property) losses, such as
business interruption insurance proceeds) or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective real or personal property. >

 

-27-

--------------------------------------------------------------------------------

 

 

<“Intercreditor Agreement” means that certain Collateral Agency and
Intercreditor Agreement dated as of the Amendment Effective Date substantially
in the form of Exhibit I hereto (and as the Administrative Agent may reasonably
agree to amend, modify or supplement from time to time) by and among the
Administrative Agent, the PNC Agent and the Collateral Agent on behalf of the
Secured Parties under the Credit Facilities, and acknowledged by the Company,
the Borrower and their Subsidiaries from time to time, which agreement shall,
with respect to the Collateral, inter alia, provide that the Collateral shall
secure equally and ratably the Secured Obligations and the secured obligations
owing under the other Credit Facility. >

 

“Interest Period” is defined in Section 5.2(b).

 

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance having the force of law promulgated
thereunder.

 

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by that Person to any other Person,
including, without limitation, all Indebtedness to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business. The amount of any Investment shall be determined in accordance with
GAAP.

 

“Investment Grade Credit Rating” means (i) a Credit Rating of Baa3 or higher
given by Moody’s, (ii) a Credit Rating of BBB- or higher given by S&P or (iii) a
Credit Rating of BBB- or higher given by Fitch.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means Bank of America, PNC Bank, National Association and U.S.
Bank National Association, each in its capacity as issuer of Letters of Credit
hereunder, and any successor issuer of Letters of Credit hereunder. Each
reference herein to “the Issuing Bank” shall mean all of the Issuing Banks or
the applicable Issuing Bank, as the context may require.

 

“knowledge” with reference to any General Partner, the Borrower or any
Subsidiary of the Borrower, means the actual knowledge of such Person after
reasonable inquiry (which reasonable inquiry shall include, without limitation,
interviewing and questioning such other Persons as such General Partner, the
Borrower or such Subsidiary of the Borrower, as applicable, deems reasonably
necessary).

 

-28-

--------------------------------------------------------------------------------

 

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated<BofA
Securities, Inc.> or its Affiliates, and the other financial institutions listed
on the cover page to this Agreement as “Joint Lead Arrangers” and each successor
Lead Arranger appointed pursuant to the terms of Article XII of this Agreement.

 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

 

“Lender” means the Arranger, the Co-Agents, and each financial institution a
signatory hereto as a Lender as of the Closing Date and, at any other given
time, each financial institution which is a party hereto as an Arranger,
Co-Agent or Lender, whether as a signatory hereto or pursuant to an Assignment
and Acceptance, and regardless of the capacity in which such entity is acting
(i.e. whether as Administrative Agent, Arranger, Co-Agent or Lender). Unless the
context otherwise requires, the term “Lender” shall include each Issuing Bank
and each Swingline Lender.

 

“Lending Office” is defined in Section 5.2(e)(iv).

 

“Letter of Credit” means any Standby Letter of Credit.

 

“Letter of Credit Commitment” means as to any Lender (i) the amount set forth
opposite such Lender’s name on Schedule 1.1C hereof<; provided that from and
after the Amendment Effective Date, the Letter of Credit Commitment of each
Issuing Bank shall be $1,000,000> or (ii) if such Lender has entered into an
Assignment and Acceptance, the amount set forth for such Lender as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent
pursuant to Section 14.1(c).

 

“Letter of Credit Obligations” means, as at the date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all outstanding Reimbursement Obligations. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.5. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The Letter of Credit Obligations of any Lender at any time shall be
its Pro Rata Share of all Letter of Credit Obligations at such time.

 

“Letter of Credit Reimbursement Agreement” means, with respect to a Letter of
Credit, such form of application therefor and form of reimbursement agreement
therefor (whether in a single or several documents, taken together) as an
Issuing Bank may employ in the ordinary course of business for its own account,
with such modifications thereto as may be agreed upon by such Issuing Bank and
the Borrower and as are not materially adverse (in the judgment of such Issuing
Bank and the Administrative Agent) to the interests of the Lenders; provided,
however, in the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
control.

 

-29-

--------------------------------------------------------------------------------

 

 

“Leverage Grid Event” means the date on which the Borrower ceases to have an
Investment Grade Credit Rating from both S&P and Moody’s (including as a result
of the discontinuance of the Borrower’s Credit Rating by such rating agency).

 

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and expenses and costs of investigation, feasibility or Remedial
Action studies), fines, penalties and monetary sanctions, interest, direct or
indirect, absolute or contingent, past, present or future.

 

“LIBOR Screen Rate” is defined in the definition of “Base Eurocurrency Rate”.

 

“LIBOR Successor Rate” is defined in Section 5.2(d)(i).

 

“LIBOR Successor Rate Conforming Changes” is defined in Section 5.2(d)(i).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other and including, without limitation, any Environmental
Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a
Person, whether granted voluntarily or imposed by law, and includes the interest
of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to § 9-505 of the Uniform Commercial Code),
naming the owner of such property as debtor, under the Uniform Commercial Code
or other comparable law of any jurisdiction.

 

“Limited Minority Holdings” means Minority Holdings in which (i) Borrower has a
less than fifty percent (50%) ownership interest and (ii) neither the Borrower
nor the Company directly or indirectly controls the management of such Minority
Holdings, whether as the general partner or managing member of such Minority
Holding, or otherwise. As used in this definition only, the term “control” shall
mean the authority to make major management decisions or the management of
day-to-day operations of such entity or its Property(ies) and shall include
instances in which the Management Company manages the day-to-day leasing,
management, control or development of the Properties of such Minority Holdings
pursuant to the terms of a management agreement.

 

“Limited Partners” means those Persons who from time to time are limited
partners of the Borrower; and “Limited Partner” means each of the Limited
Partners, individually.

 

“Loan Account” is defined in Section 4.3(b).

 

“Loan Documents” means this Agreement and any amendments, waivers or consents
hereto, the Notes, each Qualified Borrower Guaranty, <the Guaranties, the
Collateral Documents, the Intercreditor Agreement >and all other instruments,
agreements and written Contractual Obligations, designated as being Loan
Documents, between the Borrower, the Qualified Borrowers and any of the Lenders
pursuant to or in connection with the transactions contemplated hereby.

 

-30-

--------------------------------------------------------------------------------

 

 

<“Loan Parties” means the Borrower and the Guarantors.>

 

“Loans” means Committed Loans and Swingline Loans.

 

<“Mall EBITDA” means that portion of Combined EBITDA earned from malls,
calculated on the first day of each fiscal quarter for the four immediately
preceding consecutive fiscal quarters. >

 

“Management Company” means, collectively, (i) the Borrower and its wholly-owned
(directly or indirectly) or controlled (directly or indirectly) Subsidiaries,
including any taxable REIT Subsidiaries, and (ii) such other property management
companies controlled (directly or indirectly) by the Company for which the
Borrower has previously provided the Administrative Agent with: (1) notice of
such property management company, and (2) evidence reasonably satisfactory to
the Administrative Agent that such property management company is controlled
(directly or indirectly) by the Company.

 

“Mall EBITDA” means that portion of Combined EBITDA earned from malls,
calculated on the first day of each fiscal quarter for the four immediately
preceding consecutive fiscal quarters.

 

< “Mandatory Prepayment Event” means any event during the Covenant Modification
Period triggering the prepayment requirement under clauses (i) through and
including (iii) of Section 4.1(c).>

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition or assets of the Borrower and its Subsidiaries taken as a whole, (ii)
the ability of the Borrower to perform its obligations under the Loan Documents,
or (iii) the ability of the Lenders or the Administrative Agent to enforce any
of the Loan Documents<; provided that until the Covenant Compliance Date, the
determination of the existence of a “Material Adverse Effect” under either
clause (i) or (ii) of this definition shall exclude any event or circumstance
resulting from the COVID-19 pandemic to the extent that such event or
circumstance (x) has been disclosed in writing by the Borrower to the Lenders
prior to the Amendment Effective Date or (y) has been publicly disclosed in the
reports and other documents furnished to or filed with the Securities and
Exchange Commission on or prior to the Amendment Effective Date.>

 

<“Material Subsidiary” means (a) each Subsidiary of the Borrower that owns,
directly or indirectly, a Borrowing Base Property and (b) and each other
Subsidiary of the Borrower that owns assets with a book value in excess of
$500,000, other than an Excluded Subsidiary>.

 

“Maturing Indebtedness” means, in the case of any calculation required
hereunder, Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation.

 

-31-

--------------------------------------------------------------------------------

 

 

“Maturing Secured Indebtedness” means, in the case of any calculation required
hereunder, Secured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

 

“Maturing Unsecured Indebtedness” means, in the case of any calculation required
hereunder, Unsecured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

 

“Maximum Rate” is defined in Section 14.23.

 

“Maximum Revolving Credit Amount” means, at any particular time, the Revolving
Credit Commitments existing at such time.

 

“MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).

 

“Minority Holdings” means interests in partnerships, joint ventures, limited
liability companies and corporations held or owned by the Borrower or a General
Partner or their respective Subsidiaries which are not wholly-owned, directly or
indirectly, by the Borrower or a General Partner.

 

 

“MLPFS<MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).>

 

<“Monthly Report>” is defined in the definition of “Arranger”<Section 8.12>.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereto.

 

“<Mortgage Collateral Deliverables” means, with respect to any Borrowing Base
Property or Proposed Borrowing Base Property, the following items, each in form
and substance satisfactory to the Administrative Agent and the PNC Agent in
their reasonable discretion (unless otherwise specified) which shall be
delivered to the Administrative Agent (and the Administrative Agent shall
promptly provide to the Lenders):>

 

<(a)     A certificate of an Authorized Financial Officer of the Borrower, dated
the date of the addition of such Property to the Collateral as a Borrowing Base
Property confirming that (i) such Property satisfies all Borrowing Base
Conditions and (ii) no Event of Default has occurred or is continuing;>

 

<(b)     Deeds of trust, trust deeds and mortgages (together with each other
deed of trust, trust deed, mortgage and amended and restated mortgage delivered
pursuant to the First Amendment, in each case as amended, the “Mortgages”) and
assignments of leases and rents (together with each other assignment of leases
and rents delivered pursuant to the First Amendment, in each case, as amended
the “Assignment of Leases”), in each case reasonably satisfactory in form and
substance to the Collateral Agent, the Administrative Agent, the PNC Agent and
the Borrower, covering such Property, duly executed by the appropriate Loan
Party; together with:>

 

-32-

--------------------------------------------------------------------------------

 

 

<(i)     evidence that counterparts of the Mortgages and Assignments of Leases
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent and the PNC Agent may deem necessary or desirable in order to create a
valid first and subsisting Lien (subject to Customary Permitted Liens and the
other Liens permitted under Section 10.2) on the collateral described therein in
favor of the Collateral Agent for the benefit of the Secured Parties and that
all required affidavits, tax forms and filings pertaining to any applicable
documentary stamp, intangible and mortgage recordation taxes have been executed
and delivered by all appropriate parties and are in form suitable for filing
with all applicable Governmental Authorities,>

 

<(ii)     fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”) in form and substance, and
with endorsements where available at filed rates or other commercially
reasonable rates (including ALTA Form 3.1 or equivalent zoning endorsements
where available at commercially reasonable rates), acceptable to the
Administrative Agent and the PNC Agent, with allocated loan amounts reasonably
determined by the Administrative Agent and the PNC Agent, issued by title
insurers acceptable to the Administrative Agent and the PNC Agent (it being
agreed that Fidelity National Title Insurance Company and First American Title
Insurance Company are deemed acceptable), and insuring the Mortgages to be valid
first and subsisting Liens on the property described therein free and clear of
all defects (including, but not limited to mechanics’ and materialmen’s Liens)
and encumbrances, excepting only Customary Permitted Liens;>

 

<(iii)     such authority documentation, including certificates, resolutions and
certificates of good standing and foreign qualification, owner’s affidavits,
survey affidavits and other affidavits and indemnities as the applicable title
insurer shall require to issue the Mortgage Policies;>

 

<(iv)     legal opinions with respect to the Mortgages and the Assignments of
Leases as to enforceability, valid lien creation, perfection of security
interests and such other customary matters as the Administrative Agent and the
PNC Agent shall reasonably require;>

 

<(v)     evidence as to whether any portion of the applicable Property is in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) pursuant to a standard
flood hazard determination form ordered and received by the Administrative Agent
and the PNC Agent, and if such Property is a Flood Hazard Property:>

 

<(A)     evidence as to whether the community in which such Property is located
is participating in the National Flood Insurance Program,>

 

-33-

--------------------------------------------------------------------------------

 

 

<(B)    the applicable Subsidiary Guarantor’s written acknowledgment of receipt
of written notification from the Administrative Agent as to the fact that such
Property is a Flood Hazard Property and as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program, and>

 

<(C)     copies of the applicable Subsidiary Guarantor’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Administrative Agent and the PNC Agent and naming the
Collateral Agent as sole loss payee on behalf of the Secured Parties;>

 

<(vi)     evidence as to payment in full of any applicable mortgage recording,
stamp, intangible taxes and other mortgage filing fees;>

 

<(c)     (1) An ALTA/NSPS land title survey of such Property based on the
Minimum Standard Detail Requirements for ALTA/NSPS Land Title Surveys (effective
February 23, 2016) dated within three (3) months of the Closing Date certified
to Collateral Agent, each of Administrative Agent and the PNC Agent in their
respective capacities as administrative agents prepared by a duly licensed and
registered land surveyor and containing such Table A items as the Administrative
Agent and PNC Agent shall reasonably require, and in addition showing any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than (i) Customary Permitted Liens and (ii) encroachments and
other defects that do not materially and adversely affect the value or operation
of such property or are reasonably acceptable to the Administrative Agent and
the PNC Agent; or (2) alternatively, such other land title surveys or plans,
which together with the affidavits and indemnities described in subparagraph
(b)(iii) above are sufficient for the title insurer to issue the Mortgage
Policies and such endorsements omitting or modifying the so-called “survey
exception” thereto in a manner reasonably acceptable to the Administrative Agent
and the PNC Agent;>

 

<(d)     (1) A “Phase I” environmental assessment of such Property addressed to
Administrative Agent and the PNC Agent and with reliance letters reasonably
acceptable to the Administrative Agent and the PNC Agent, which report (i) has
been prepared by an environmental engineering firm reasonably acceptable to the
Administrative Agent and the PNC Agent (including as to insurance), (ii) is
otherwise in form and substance reasonably acceptable to the Administrative
Agent and the PNC Agent and shall be certified to Collateral Agent,
Administrative Agent, and the PNC Agent in their respective capacities as
administrative agents, and (iii) shall be dated as of no earlier than 90 days
prior to the date of the applicable Mortgage and (2) if recommended in a “Phase
I” report and otherwise reasonably required by the Administrative Agent and the
PNC Agent, such other environmental assessments or similar reports relating to
such Property, including any “Phase II” environmental assessment prepared by
such environmental engineering firm to be prepared for such Property;>

 

<(e)     An Appraisal of such Property;>

 

-34-

--------------------------------------------------------------------------------

 

 

<(f)     Reports supplementing Schedule BBP hereto, including descriptions of
such changes in the information included in such Schedule BBP as may be
necessary for such Schedule BBP to be accurate and complete in all material
respects, certified as correct and complete by an Authorized Financial Officer
of the Borrower, provided that for purposes of the definition of the term
Borrowing Base Properties, the supplement to Schedule BBP shall become effective
only upon (i) delivery of all Mortgage Collateral Deliverables and approval
thereof by the Administrative Agent, and (ii) approval of the Proposed Borrowing
Base Property as a Borrowing Base Property pursuant to the definition of
“Borrowing Base Property”;>

 

<(g)     Evidence of insurance (which may consist of binders or certificates of
insurance) naming the Collateral Agent as loss payee and additional insured with
such responsible and reputable insurance companies or associations, and in such
amounts and covering such risks, as is reasonably satisfactory to the
Administrative Agent and the PNC Agent; for the avoidance of doubt, evidence of
insurance satisfying the requirements of insurance in the Mortgages shall be
deemed to satisfy this clause (f) with respect to the property described in the
Mortgages;>

 

<(h)     A zoning report prepared by third-party vendor or such other evidence
regarding zoning and land use compliance as the Administrative Agent and the PNC
Agent may reasonably request, and where an endorsement is required pursuant to
subclause (b)(ii) above, in form sufficient to permit the applicable title
insurer to issue an ALTA 3.1 zoning endorsement to the applicable Mortgage
Policy, and in the case of all Property locations where an endorsement is not
required pursuant to subclause (b)(ii) above, providing comfort that the subject
Property is in material compliance with zoning and land use restrictions, or
that it is legally nonconforming;>

 

<(i)     A property condition report, together with any seismic, windstorm,
sinkhole, or other PML/SEL/SUL probable maximum loss assessment to the extent
customarily required for similar property, with appropriate reliance letters if
such reports are not addressed to the Administrative Agent and the PNC Agent,
from a firm or firms of professional engineers or architects selected by the
Borrower and reasonably acceptable to Administrative Agent and the PNC Agent
reasonably satisfactory in form and content to the Administrative Agent and the
PNC Agent, dated not more than three hundred sixty (360) days prior to the
inclusion of such Property as a Borrowing Base Property, addressing such matters
as the Administrative Agent and the PNC Agent may reasonably require; provided,
that the Administrative Agent and the PNC Agent may rely on property condition
reports and seismic probable maximum loss assessments previously obtained by the
Borrower, so long as such reports and assessment and the Administrative Agent’s
and the PNC Agent’s reliance thereon is commercially reasonable;>

 

<(j)     evidence that all other actions that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Collateral Documents
have been taken; and>

 

<(k)     Such documentation necessary to satisfy the Lenders’ “know your
customer” requirements and other diligence information related to the Property
or any Loan Party that owns such Property as any Lender through the
Administrative Agent may reasonably request.>

 

<“Mortgage Policies” the meaning specified in item (b) of the definition of
Mortgage Collateral Deliverables.>

 

-35-

--------------------------------------------------------------------------------

 

 

<“Mortgages” has the meaning specified in item (b) of the definition of Mortgage
Collateral Deliverables.>

 

<“>Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any ERISA Affiliate or in respect
of which the Borrower or any ERISA Affiliate has assumed any liability.

 

<“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.>

 

<“Negative Pledge” means, with respect to any asset, any provision of a
document, instrument or agreement (except pursuant to the Loan Documents and the
other Credit Facility) which prohibits the creation or assumption of any Lien on
such asset as security for Indebtedness of the Person owning such asset;
provided, however, that (a) an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios as a
limitation to such ability but that does not generally prohibit such ability, or
which limits the encumbrance to specific assets, shall not constitute a Negative
Pledge, to the extent such negative pledge shall not cause a default under such
agreement, and (b) a provision in any agreement governing Unsecured Indebtedness
generally prohibiting the encumbrance of assets (exclusive of any outright
prohibition on the encumbrance of particular Borrowing Base Properties) shall
not constitute a Negative Pledge so long as such provision is generally
consistent with a comparable provision of the Loan Documents.>

 

<“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, (1) all cash proceeds
(including Cash and Cash Equivalents) received by any Loan Party or any of its
Subsidiaries therefrom (including any Cash and Cash Equivalents received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise), as and when received in connection with such transaction or event
less the sum of (2) (i) any Tax Distributions and all income Taxes and other
Taxes (or Restricted Payments in respect of such taxes) paid, assessed by, or
reasonably estimated to be payable or accrued to, a Governmental Authority as a
result of such transaction or event (provided that if estimated Tax
Distributions or estimated Taxes exceed the amount of actual Tax Distributions
or Taxes required to be paid in cash in respect of such Asset Disposition, the
amount of such excess shall constitute Net Cash Proceeds if greater than
$100,000), (ii) all reasonable and customary out-of-pocket fees and expenses
incurred in connection with such transaction or event (including, without
limitation, to the extent reasonable and customary, accounting and investment
banking fees, payments made in order to obtain a necessary consent or required
by applicable law, broker’s fees or commissions, discounts, transfer taxes,
legal fees, consulting fees, title insurance premiums paid in connection
therewith, survey costs and mortgage recording Tax paid in connection therewith,
and costs and expenses in connection with unwinding any derivatives contract in
connection therewith), (iii) the amount of payments required to be made on any
Indebtedness (other than Indebtedness under the Loan Documents) secured by a
Lien on the asset (or a portion thereof) disposed of or otherwise subject to the
transaction or event, which Indebtedness is required to be repaid in connection
with such transaction or event in accordance therewith or as required by
applicable law, and (iv) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such transaction or event, to the extent such
reserve is established in accordance with GAAP or as otherwise required pursuant
to the documentation with respect to such Asset Disposition or Insurance and
Condemnation Event, (C) for the payment of unassumed liabilities relating to the
assets sold or otherwise disposed of at the time of, or within 30 days after,
the date of such sale or other disposition; (D) for the payment of
indemnification obligations; and (E) for amounts to be invested in the
redevelopment of the subject property as required pursuant to the documentation
with respect to such Asset Disposition or Insurance and Condemnation Event;
provided that, to the extent and at the time any such amounts are released from
such reserve and received by such Loan Party or any of its Subsidiaries, such
amounts shall constitute Net Cash Proceeds, and (b) with respect to any Equity
Issuance or Debt Issuance, (1) all cash proceeds received by any Loan Party or
any of its Subsidiaries therefrom less the sum of (2) (i) all Taxes required to
be paid in connection therewith, (ii) all reasonable and customary out-of-pocket
fees and expenses incurred in connection with such transaction or event
(including, without limitation, to the extent reasonable and customary,
accounting and investment banking fees, payments made in order to obtain a
necessary consent or required by applicable law, broker’s fees or commissions,
underwriting fees, costs, discounts, transfer taxes, legal fees, consulting
fees, title insurance premiums paid in connection therewith, survey costs and
mortgage recording Tax paid in connection therewith, and costs and expenses in
connection with unwinding any derivatives contract in connection therewith),
(iii) if Permitted Refinancing Indebtedness, the amount of payments required to
be made on any Indebtedness (other than Indebtedness under the Loan Documents)
and (iv) amounts required to be deposited or maintained in segregated accounts
as reserves in connection therewith; provided, however, that in the case of any
Debt Issuance constituting Permitted Refinancing Indebtedness, such proceeds
shall be limited to the amount determined pursuant to clause (a) of the
definition thereof. Net Cash Proceeds received by any Subsidiary of the Company
other than a Wholly-Owned Subsidiary of the Company shall equal a percentage of
the Net Cash Proceeds received by such Subsidiary pursuant to clause (a) or (b)
above equal to the percentage that corresponds to the Loan Parties’ aggregate
ownership share of such Subsidiary (or, if less, the amount permitted to be
distributed by the Organizational Documents of such Subsidiary as in effect on
the Amendment Effective Date (as amended or modified in accordance herewith)). >

 

-36-

--------------------------------------------------------------------------------

 

 

<“Net Cash Proceeds Receipt Date” means, with respect to any Mandatory
Prepayment Event, the date of receipt by a Loan Party or its Subsidiaries of Net
Cash Proceeds from such Mandatory Prepayment Event.>

 

“New Qualified Borrower Notice” is defined in Section 2.10.

 

“New Revolving Credit Commitments” is defined in Section 2.1(e).

 

“New Revolving Credit Lender” is defined in Section 2.1(e).

 

“New Term Commitment” is defined in Section 2.1(e).

 

“New Term Lender” is defined in Section 2.1(e).

 

“New Term Loans” is defined in Section 2.1(e).

 

-37-

--------------------------------------------------------------------------------

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment within two (2) Business Days after the approval deadline
that (i) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 14.7 and (ii) has been approved by the
Requisite Lenders.

 

“Non <->Pro Rata Loan” is defined in Section 4.2(b)(v).

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
any Subsidiary (provided that if a Subsidiary is a partnership, there is no
recourse to the Borrower or the General Partner as a general partner of such
partnership); provided, however, that personal recourse of the Borrower or the
General Partner for any such Indebtedness for Customary Non-Recourse Carve-Outs
in non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness.

 

“Note” means a promissory note in the form attached hereto as Exhibit B payable
to the order of a Lender, evidencing certain of the Obligations of the Borrower
or any Qualified Borrower to such Lender and executed by the Borrower or any
Qualified Borrower as required by Section 4.3(a), as the same may be amended,
supplemented, modified or restated from time to time; “Notes” means,
collectively, all of such Notes outstanding at any given time.

 

“Notice of Committed Borrowing” means a notice substantially in the form of
Exhibit C attached hereto and made a part hereof.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof< or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower,> with respect to a proposed conversion or continuation
of a Loan pursuant to Section 5.1(c).

 

“Obligations” means all Loans, Letter of Credit Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower and the
Qualified Borrowers to the Administrative Agent, the Arranger, any Co-Agent, any
other Lender, any Affiliate of the Administrative Agent, the Arranger, the
Co-Agents, any other Lender, or any Person entitled to indemnification pursuant
to Section 14.3 of this Agreement, of any kind or nature, arising under this
Agreement, the Notes or any other Loan Document. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements and any other sum chargeable to the Borrower or any of the
Qualified Borrowers under this Agreement or any other Loan Document.

 

“Occupancy Rate” means, with respect to a Property at any time, the occupancy
rate that is calculated by the Borrower using the methodology that is used by
the Borrower for public reporting purposes on the Closing Date and as modified
from time to time in keeping with industry standard practices. The Borrower
shall provide notice to the Administrative Agent of any such modification that
it considers significant.

 

-38-

--------------------------------------------------------------------------------

 

 

“Officer’s Certificate” means (i) as to a corporation, a certificate executed on
behalf of such corporation by the chairman of its board of directors (if an
officer of such corporation) or its chief executive officer, president, any of
its vice-presidents, its chief financial officer, its chief accounting officer,
or its treasurer, (ii) as to a partnership, a certificate executed on behalf of
such partnership by the chairman of the board of directors, chief executive
officer or president (if an officer of such partnership) or chief executive
officer, president, any vice-president, or treasurer of the general partner of
such partnership or (iii) as to a limited liability company, a certificate
executed on behalf of such limited liability company by the chairman of the
board of directors, chief executive officer or president (if an officer of such
limited liability company) or chief executive officer, president, any
vice-president, or treasurer of the manager or member of such limited liability
company.

 

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which is not a
Capital Lease.

 

“Organizational Documents” means, with respect to any corporation, limited
liability company, or partnership (i) the articles/certificate of
incorporation/certificate of formation (or the equivalent organizational
documents) of such corporation or limited liability company, (ii) the
partnership certificate and the partnership agreement executed by the partners
in the partnership, (iii) the by-laws/operating agreement (or the equivalent
governing documents) of the corporation, limited liability company or
partnership, and (iv) any document setting forth the designation, amount and/or
relative rights, limitations and preferences of any class or series of such
corporation’s Capital Stock or such limited liability company’s or partnership’s
equity or ownership interests.

 

“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq., any amendments thereto, any successor statutes and any regulations or
guidance having the force of law promulgated thereunder.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.4).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

-39-

--------------------------------------------------------------------------------

 

 

<“Parent Guaranty” means the Guaranty dated as of the Amendment Effective Date
from the Company in favor of the Administrative Agent for the benefit of the
Lenders.>

 

“Participant” is defined in Section 14.1(e).

 

“Participant Register” is defined in Section 14.1(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

 

“Permits” means any permit, consent, approval, authorization, license, variance,
or permission required from any Person pursuant to Requirements of Law,
including any Governmental Approvals.

 

<“Permitted Disposition” means:>

 

<(a)     the disposition of Cash and Cash Equivalents in exchange for other Cash
and Cash Equivalents and having reasonably equivalent value therefor;>

 

<(b)     the lease or sublease of assets and properties in the ordinary course
of business;>

 

<(c)     disposition of surplus, obsolete, damaged or worn out equipment or
other property in the ordinary course of business; and>

 

<(d)     any Investment permitted by Section 10.4. >

 

<“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace Indebtedness that is outstanding as of the Amendment Effective
Date (such outstanding Indebtedness, the “Refinanced Indebtedness”); provided
that (a) to the extent the principal amount (or accreted value, if applicable)
of such Refinancing Indebtedness (including any unused commitments thereunder)
is greater than the sum of (i) the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement, (ii) an amount equal to any
original issue discount thereon, (iii) the amount of unpaid accrued interest and
premium thereon, (iv) customary reserves required to be funded and maintained in
connection with such Refinanced Indebtedness, and (v) other reasonable amounts
paid, and fees, costs and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, extension or replacement, such excess shall be
applied as a mandatory prepayment of the Obligations to the extent required
pursuant to Section 4.1(c)(ii); (b) (1) the scheduled amortization of the
Refinancing Indebtedness shall be based on an amortization schedule of at least
20 years (in either case of Refinanced Indebtedness that is and is not subject
to amortization payments) but (2) if the scheduled amortization of the
Refinanced Indebtedness is greater than the amortization that would be paid if
such Refinanced Indebtedness was on a schedule of at least 20 years, then the
scheduled amortization of the Refinancing Indebtedness shall not be greater than
the scheduled amortization of such Refinanced Indebtedness, and the maturity of
such Refinancing Indebtedness shall occur no earlier than the maturity date of
the Refinanced Indebtedness (or, if the principal amount of the Refinancing
Indebtedness is increased in accordance with clause (a) above, one year after
the maturity date of the PNC Bank Loan Agreement); (c) such Refinancing
Indebtedness shall not be guaranteed (other than a guarantee of Customary
Non-Recourse Carve-Outs or a guarantee not to exceed $20,000,000 in the
aggregate of any Refinancing Indebtedness) by or otherwise be recourse to any
Person other than the Person(s) to whom the Refinanced Indebtedness is recourse
or by whom it is guaranteed, in each case as of the time of such refinancing,
refunding, renewal, extension or replacement; (d) such Refinancing Indebtedness
shall not be secured by Liens on assets other than assets securing the
Refinanced Indebtedness at the time of such refinancing, refunding, renewal,
extension or replacement; and (e) no Potential Event of Default or Event of
Default shall have occurred and be continuing at the time of, or would result
from, such refinancing, refunding, renewal, extension or replacement.>

 

-40-

--------------------------------------------------------------------------------

 

 

“Permitted Securities Options” means the subscriptions, options, warrants,
rights, convertible Securities and other agreements or commitments relating to
the issuance of the Borrower’s Securities or the Company’s Capital Stock
identified as such on Schedule 1.1.4.

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

 

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA or the Borrower or any ERISA Affiliate has assumed any liability.

 

 

“Portfolio Acquisition” means a transaction for the purpose of or resulting,
directly or indirectly, in the acquisition (including, without limitation, a
merger or consolidation or any other combination with another Person) by one or
more of the Borrower and its Subsidiaries of properties or assets of a Person
for a gross purchase price equal to or in excess of 10% of Capitalization Value
(without giving effect to such acquisition)<Pledge Agreement” means that certain
Pledge Agreement dated as of the Amendment Effective Date substantially in the
form of Exhibit H hereto, executed by the Borrower and certain of its
Subsidiaries in favor of the Collateral Agent for the benefit of the Collateral
Agent and the Secured Parties under the Intercreditor Agreement (as required by
the First Amendment), as the same may be amended, restated or otherwise modified
from time to time.>

 

<“Pledged Collateral Deliverables” means, with respect to any Borrowing Base
Property or Proposed Borrowing Base Property, the following items, each in form
and substance reasonably satisfactory to the Administrative Agent and the PNC
Agent in their reasonable discretion (unless otherwise specified):>

 

<(i)     a Pledge Agreement or a joinder to the Pledge Agreement, duly executed
by each Loan Party that owns Equity Interests in the Subsidiary that owns such
Property;>

 

-41-

--------------------------------------------------------------------------------

 

 

<(ii)      acknowledgment copies of proper financing statements, duly filed
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem reasonably necessary or desirable in order to perfect and protect
the first priority liens and security interests created under the Collateral
Documents, covering the Collateral described therein;>

 

<(iii)     completed requests for information dated a recent date, including
UCC, judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Collateral
Agent that name any Loan Party as debtor, together with copies of such financing
statements;>

 

<(iv)     certificated Equity Interests (to the extent certificated as of the
Amendment Effective Date or, as of such later date any Equity Interests are
subsequently pledged to the Collateral Agent under the Pledge Agreement, it
being agreed for the avoidance of doubt that there shall be no requirement
hereunder or under any Collateral Document that any Loan Party certificate its
Equity Interests) in each direct Subsidiary that owns or leases such Property
and stock powers and membership interest powers (as the case may be) with
respect thereto executed in blank, all in form and substance acceptable to the
Administrative Agent;>

 

<(v)      evidence reasonably satisfactory to the Administrative Agent that the
applicable owner or lessee, as applicable, of such Property shall have complied
with the Guarantor Deliverables, and>

 

<(vi)     evidence that all other actions that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Pledge Agreement have
been taken (including, without limitation, receipt of duly executed payoff
letters, UCC termination statements and landlords’ and bailees’ waiver and
consent agreements).>

 

<“PNC Agent” means the administrative agent under the PNC Bank Loan Agreement.>

 

<“PNC Bank Loan Agreement” means the Term Loan Agreement dated as of December
10, 2015, as amended and modified to date, among the Borrower, PNC Bank,
National Association, as administrative agent, and the lenders party thereto>.

 

“Potential Event of Default” means an event that has occurred with respect to
the Borrower which, with the giving of notice or the lapse of time, or both,
would constitute an Event of Default.

 

“Process Agent” is defined in Section 14.17(a).

 

“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.

 

“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

-42-

--------------------------------------------------------------------------------

 

 

“Pro Rata Share” means, with respect to any Lender, as applicable and as the
context may require, (a) with respect to matters relating to both Facilities, a
fraction (expressed as a percentage), the numerator of which shall be the sum of
the Revolving Credit Commitment and Term Commitment (or if the Term Commitments
have expired or terminated, such Lender’s Term Exposure) of such Lender and the
denominator of which shall be the aggregate amount of all Revolving Credit
Commitments and Term Commitments (or if the Term Commitments have expired or
terminated, the aggregate Term Exposures of all Lenders), (b) with respect to
matters relating to the Term Facility, a fraction (expressed as a percentage),
the numerator of which shall be the amount of such Lender’s Term Commitment (or
if the Term Commitments have expired or terminated, such Lender’s Term Exposure)
and the denominator of which shall be the aggregate amount of all of the
Lenders’ Term Commitments (or if the Term Commitments have expired or
terminated, the aggregate Term Exposures of all Lenders), or (c) with respect to
matters relating to the Revolving Credit Facility, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Lender’s
Revolving Credit Commitment and the denominator of which shall be the aggregate
amount of all of the Lenders’ Revolving Credit Commitments, in each case as
adjusted from time to time in accordance with the provisions of this Agreement.
Notwithstanding the foregoing (but excluding for the purposes of this sentence
the last paragraph of Section 14.25), when a Defaulting Lender shall exist, for
purposes of determining whether the threshold for Requisite Lenders has been met
pursuant to Section 14.25 only, “Pro Rata Share” shall be calculated
disregarding any Defaulting Lender’s Revolving Credit Commitment or unused Term
Commitments.

 

<“Process Agent” is defined in Section 14.17(a).>

 

<“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.>

 

<“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).>

 

<“Proposed Borrowing Base Property” is defined in Section 9.12.>

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Borrower(s)” means one or more entities formed or organized under the
laws of the United States or any political subdivision thereof (a) that is a
direct or indirect Subsidiary of Borrower, (b) the indebtedness of which entity
can be guaranteed by Borrower without violation of Borrower’s Organizational
Documents, (c) which executes one or more joinder agreements and promissory
notes with respect to Loans made to such Qualified Borrower, (d) whose
obligations under such note(s) and the this Agreement are the joint and several
obligation of, or guaranteed by, Borrower pursuant to the Qualified Borrower
Guaranty, and with respect to which a Qualified Borrower Guaranty has been
delivered, and (e) which has satisfied the requirements of Section 2.10. As of
the Closing Date, there are no Qualified Borrowers.

 

-43-

--------------------------------------------------------------------------------

 

 

“Qualified Borrower Guaranty” means a full and unconditional guaranty of payment
in the form of Exhibit L attached hereto, enforceable against Borrower for the
payment of a Qualified Borrower’s debt or obligation to the Lenders.

 

<“Qualified Ground Lease” means a ground lease of Property containing the
following terms and conditions: (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the Amendment Effective Date; (b) (i) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor or (ii) an affirmative grant of such right from the lessor
to the immediately preceding mortgagee of the leased property; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
and (d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease.>

 

“Quarterly Compliance Certificate” is defined in Section 8.2(a)(iii).

 

“Quotation Day” means, with respect to any Borrowing of Eurodollar Rate Loans
for any Interest Period, two (2) Business Days prior to the commencement of such
Interest Period.

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§
6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“Real Property” means all of the Borrower’s present and future right, title and
interest (including, without limitation, any leasehold estate) in (i) any plots,
pieces or parcels of land, (ii) any Improvements of every nature whatsoever (the
rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefitting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

<“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.>

 

-44-

--------------------------------------------------------------------------------

 

 

<“Refinancing Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”. >

 

“Register” is defined in Section 14.1(c).

 

“Regulation A” means Regulation A of the Federal Reserve Board as in effect from
time to time.

 

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

 

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

 

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

 

“Reimbursement Date” is defined in Section 3.1(d)(i).

 

“Reimbursement Obligations” means the aggregate non-contingent reimbursement or
repayment obligations of the Borrower with respect to amounts drawn under
Letters of Credit.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; (ii)
prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

 

“Replacement Issuing Bank” is defined in Section 3.1(a).

 

“Reportable Event” means any of the events described in Section 4043(b) of ERISA
and the regulations having the force of law promulgated thereunder as in effect
from time to time but not including any such event as to which the thirty (30)
day notice requirement has been waived by applicable PBGC regulations.

 

-45-

--------------------------------------------------------------------------------

 

 

“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act, the Securities Exchange Act, Regulations T, U
and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, Americans with Disabilities Act of 1990, and any certificate
of occupancy, zoning ordinance, building, environmental or land use requirement
or Permit and Environmental, Health or Safety Requirement of Law.

 

“Requisite Facility Lenders” means with respect to the Term Facility or the
Revolving Credit Facility, as applicable, the holders of more than 51% of the
total Term Exposures and unused Term Commitments or the total Revolving Credit
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Credit Facility, after any termination of the Revolving
Credit Commitments, the holders of more than 51% of the total Revolving Credit
Obligations); provided that, while any Lender shall be a Defaulting Lender,
“Requisite Facility Lenders” means Lenders (excluding all Defaulting Lenders)
having more than 51% of the total Term Exposures and unused Term Commitments or
the total Revolving< Credit> Commitments (or total Revolving Credit
Obligations), as the case may be, outstanding under such Facility (excluding the
Term Exposures, Revolving< Credit> Commitments and Revolving Credit Obligations,
as applicable, of all Defaulting Lenders).

 

“Requisite Lenders” means, at any time, Lenders having Term Exposures, Revolving
Credit Obligations and unused Commitments representing more than 51% of the sum
of the total Term Exposures, Revolving Credit Obligations and unused Commitments
at such time; provided that, in the event any of the Lenders shall be a
Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Requisite Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Exposures, Revolving Credit Obligations and unused Commitments representing more
than 51% of the sum of the total Term Exposures, Revolving Credit Obligations
and unused Commitments of such Lenders (excluding all Defaulting Lenders) at
such time.

 

<“Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority. >

 

<“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
and, solely for purposes of notices given pursuant to Article II and Article V,
any other officer or employee of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower designated in or pursuant to an agreement between
the Borrower and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.>

 

<“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof) other than the payment of compensation in the
ordinary course of business to holders of any such Equity Interests who are
employees of the Borrower or any Subsidiary and other than payments of
intercompany indebtedness permitted under this Agreement.>

 

-46-

--------------------------------------------------------------------------------

 

 

“Revolving Credit Availability” means, at any particular time, the amount by
which the Maximum Revolving Credit Amount at such time exceeds the Revolving
Credit Obligations at such time.

 

“Revolving Credit Commitment” means, with respect to any Lender, the obligation
of such Lender to make Revolving Credit Loans and to participate in Letters of
Credit pursuant to the terms and conditions of this Agreement, and which shall
not exceed the principal amount set forth opposite such Lender’s name under the
headings “Revolving Credit Commitment” on Schedule 1.1A attached hereto or the
signature page of the Assignment and Acceptance by which it became a Lender, as
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Acceptance, and “Revolving Credit
Commitments” means the aggregate principal amount of the Revolving Credit
Commitments of all the Lenders, the maximum amount of which shall be
$650,000,000, as reduced from time to time pursuant to Section 4.1 or increased
pursuant to Section 2.1(e).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Committed Loans, <and
>its Letter of Credit Obligations and its Swingline Exposure at such time.

 

“Revolving Credit Extension Fee” means, for each Revolving Credit Extension
Option for each date on which a payment is required pursuant to Section 2.5(a),
an amount equal to seven and one-half (7.5) basis points on the Maximum
Revolving Credit Amount on such date.

 

“Revolving Credit Extension Notice” is defined in Section 2.5(a).

 

“Revolving Credit Extension Option” is defined in Section 2.5(a).

 

“Revolving Credit Extension Period” is defined in Section 2.5(a).

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
Revolving Credit Obligations.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
Revolving Credit Obligations.

 

“Revolving Credit Loan” is defined in Section 2.1(b).

 

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Credit Loans at such time, plus
(ii) the Letter of Credit Obligations at such time, plus (iii) the outstanding
principal amount of all Swingline Borrowings at such time.

 

-47-

--------------------------------------------------------------------------------

 

 

“Revolving Credit Period” means the period from the Initial Funding Date to the
Business Day next preceding the Revolving Credit Termination Date.

 

“Revolving Credit Termination Date” means the earlier to occur of (i) December
30, 2021 (or, if not a Business Day, the next succeeding Business Day),
provided, however, that the Revolving Credit Termination Date may be extended in
accordance with the provisions of Section 2.5(a) hereof; and (ii) the date of
termination of the Revolving Credit Commitments pursuant to the terms of this
Agreement.

 

“S&P” means S&P Global Ratings and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or other applicable sanctions authority.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom, or any other
applicable sanctions authority, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in (a) or (b).

 

<“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or other applicable sanctions authority.>

 

“Scheduled Unavailability Date” is defined in Section 5.2(d)(i).

 

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

<“Secured Obligations” means, collectively, the “Pari Passu Lien Obligations” as
defined in the Intercreditor Agreement.>

 

<“Secured Parties” means, collectively, the “Pari Passu Secured Parties” as
defined in the Intercreditor Agreement.>

 

-48-

--------------------------------------------------------------------------------

 

 

<“Secured Portion” means, as of any date of determination, the outstanding
principal amount of loans equal to (a) with respect to the loans under all
Credit Facilities, the sum of $1,005,000,000 minus the principal amount of the
Secured Portion of loans under the Credit Facilities that have been repaid after
the Amendment Effective Date, (b) with respect to Revolving Credit Loans (and
excluding for the avoidance of doubt Letter of Credit Obligations, which are
included in the Unsecured Portion), the sum of $487,500,000 minus the principal
amount of the Secured Portion of Revolving Credit Loans that have been repaid
after the Amendment Effective Date, and (c) with respect to Term Loans, the sum
of $262,500,000 minus the principal amount of the Secured Portion of Term Loans
that have been repaid after the Amendment Effective Date provided that from and
after the occurrence of the Security Release Trigger, the Secured Portion shall
equal zero (0) and none of the Obligations under this Agreement and the other
Credit Facility shall constitute the Secured Portion.>

 

“Securities” means any stock, shares, voting trust certificates, partnership
interests, limited liability company interests, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities”,
including, without limitation, any “security” as such term is defined in Section
8-102 of the Uniform Commercial Code, or any certificates of interest, shares,
or participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include the Notes or any other evidence of the
Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

 

<“Security Release Trigger” means the first date after delivery of the
Compliance Certificate for the fiscal quarter ending June 30, 2021 on which the
Borrower (a) requests the release of all Collateral by written notice to the
Administrative Agent, (b) demonstrates that the ratio of (1) the Secured Portion
of the Credit Facilities to (2) the Appraised Value of the Borrowing Base
Properties using Appraisals that are ordered by the Collateral Agent, dated not
more than sixty (60) days prior to such request and otherwise in form and
substance acceptable to each Administrative Agent is 60% or less, (c)
demonstrates and certifies in a Compliance Certificate that the Covenant
Compliance Date has occurred, that the Borrower remains in compliance with the
financial covenants set forth in Section 10.1(a) and Section 10.12, and that the
Total Leverage Ratio (calculated based on Annual EBITDA for the four (4)
quarters then ended and excluding rent and/or recoveries collected and
attributable to any period prior to such four (4) quarter-period) does not
exceed 60%, (d) demonstrates and certifies that the Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries as of such date is at least
$100,000,000, (e) certifies as to the absence of any Indebtedness for borrowed
money or any third-party equity on any Borrowing Base Property, and (f)
certifies that no Potential Event of Default or Event of Default has occurred
and is continuing, or will occur after giving effect to such release of
Collateral.>

 

“Senior Managing Agents” means the financial institutions listed on the cover
page to this Agreement as “Senior Managing Agents”.

 

-49-

--------------------------------------------------------------------------------

 

 

“Solvent”, when used with respect to any Person, means that at the time of
determination:

 

(1)     the fair saleable value of its assets is in excess of the total amount
of its liabilities (including, without limitation, contingent liabilities); and

 

(2)     the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

 

(3)     it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and

 

(4)     it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

“Specified Time” means, in relation to a Eurodollar Rate Loan, as of 11:00 a.m.,
London time.

 

“Standby Letter of Credit” means any letter of credit issued by an Issuing Bank
pursuant to Section 3.1 for the account of the Borrower, which is not a
Commercial Letter of Credit.

 

“Strip Center EBITDA” means that portion of Combined EBITDA earned from strip
centers, calculated on the first day of each fiscal quarter for the four
immediately preceding consecutive fiscal quarters.

 

“Subsidiary” of a Person means any corporation, limited liability company,
general or limited partnership, or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned or controlled by such Person, one or more of the
other subsidiaries of such Person or any combination thereof.

 

 

“Swingline Borrowing” means a Borrowing under Section 2.9 hereof.

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 1.1B hereof or (ii) if such Lender has entered
into an Assignment and Acceptance, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 14.1(c).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Pro Rata Share of the total Swingline
Exposure at such time other than with respect to any Swingline Loans made by
such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

-50-

--------------------------------------------------------------------------------

 

 

“Swingline Lender” means Bank of America, PNC Bank, National Association and
U.S. Bank National Association and any other Lender designated by the Borrower
from among those Lenders identified by the Administrative Agent as permissible
Swingline Lenders and provided that such Lender accepts such designation, each
in its capacity as a lender of Swingline Loans hereunder. Each reference herein
to “the Swingline Lender” shall mean all of the Swingline Lenders or the
applicable Swingline Lender, as the context may require.

 

“Swingline Loan” means a Dollar loan made by a Swingline Lender pursuant to
Section 2.9.<Subsidiary Guarantor” means each Material Subsidiary of the
Borrower that is party to the Subsidiary Guaranty, subject to Section 9.15.>

 

<“Subsidiary Guaranty” means the Guaranty in substantially the form of Exhibit K
hereto dated as of the Amendment Effective Date from the Subsidiary Guarantors
in favor of the Administrative Agent for the benefit of the Lenders.>

 

<“Tax Distribution” means, with respect to any Asset Disposition, an amount
reasonably estimated to be equal to the taxable gain or net income from such
Asset Disposition to be distributed by the Company, and without duplication, any
direct or indirect Subsidiary of the Company that has elected to be treated as a
REIT in order to maintain the REIT status of the Company and to avoid U.S.
Federal income or excise Taxes under the Internal Revenue Code. >

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant Allowance” means a cash allowance paid to a tenant by the landlord
pursuant to a Lease.

 

“Term Commitment” means, with respect to any Term Lender, the commitment of such
Lender to make Term Loans hereunder, including any New Term Commitments. The
initial amount of each Lender’s Term Commitment is set forth on Schedule 1.1A.
The initial aggregate amount of the Lenders’ Term Commitments is $350,000,000.

 

“Term Exposure” means, with respect to any Term Lender at any time, the
outstanding principal amount of such Lender’s Term Loans.

 

“Term Facility” means the Term Commitments and the Term Loans made thereunder.

 

“Term Lender” means a Lender with a Term Commitment or Term Exposure.

 

“Term Loan” is defined in Section 2.1(a) and includes any New Term Loans made
pursuant to Section 2.1(e).

 

“Term Maturity Date” means December 30, 2022.

 

“TI Work” means any construction or other “build-out” of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant’s furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.

 

-51-

--------------------------------------------------------------------------------

 

 

“Total Adjusted Outstanding Indebtedness” means, for any period, the sum of (i)
the amount of Indebtedness of the General Partner and the Borrower and the
Borrower’s pro rata share of the Indebtedness of the other Consolidated
Businesses set forth on the then most recent quarterly financial statements of
the Borrower and (ii) the outstanding amount of Minority Holding<Holdings>
Indebtedness allocable in accordance with GAAP to any of the Consolidated
Businesses as of the time of determination.

 

“Total Leverage Ratio” means the ratio of Total Adjusted Outstanding
Indebtedness to Capitalization Value.

 

“Total Outstanding Unsecured Indebtedness” means that portion of Total Adjusted
Outstanding Indebtedness that is not secured by a Lien.

 

<“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.>

 

<“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3).>

 

<“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.>

 

<“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.>

 

“Unencumbered Asset” is defined in the definition of “Unencumbered Combined
EBITDA”.

 

“Unencumbered Capitalization Value” means the sum of (i) Unencumbered Combined
EBITDA capitalized at the applicable Capitalization Rate, (ii) Cash and Cash
Equivalents, and (iii) Construction Asset Cost for Unencumbered Assets, and (iv)
Unencumbered Assets that are undeveloped land, valued, in accordance with GAAP,
at the lower of cost and market value and limited to 5%. The Capitalization
Value of any individual Unencumbered Asset is limited to 10% of Unencumbered
Capitalization Value (including such Property). The sum of Unencumbered
Capitalization Value from undeveloped land, Properties located outside the
United States and Canada, ground-leased Properties, non-retail Properties,
non-wholly owned Properties and Construction Asset Cost is limited to 20% of
Unencumbered Capitalization Value (including such Property). The aggregate
Occupancy Rate of the Unencumbered Assets (determined on the basis of the
aggregate gross leasable area of such Unencumbered Assets) taken into account in
determining Unencumbered Capitalization Value hereunder shall not be less than
80%. Accordingly, if such aggregate Occupancy Rate is less than 80% when taking
into account all of the Unencumbered Assets, a sufficient number of Projects
having the lowest Occupancy Rates shall be excluded from the determination such
that the 80% Occupancy Rate requirement is satisfied.

 

-52-

--------------------------------------------------------------------------------

 

 

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA which
represents revenues earned from third party property and asset management (up to
5% of Combined EBITDA) or from Real Property that is not subject to or
encumbered by Secured Indebtedness and is not subject to any agreements (other
than those agreements more particularly described on Schedule 1.1.5), the effect
of which would be to restrict, directly or indirectly, the ability of the owner
of such Property from granting Liens thereon (such Real Property, an
“Unencumbered Asset”), calculated on the first day of each fiscal quarter for
the four immediately preceding consecutive fiscal quarters. For the avoidance of
doubt, provisions in any agreement that are substantially similar to (but not
materially more restrictive than) any provisions herein or that condition the
ability to encumber assets upon the maintenance of one or more specified ratios
but that do not generally prohibit the encumbrance of assets, or the encumbrance
of specific assets shall not constitute provisions the effect of which would be
to restrict, directly or indirectly, the ability of the owner of a Property from
granting Liens thereon.

 

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.

 

“Unreimbursed Amount” is defined in Section 3.1(d)(i).

 

“Unrestricted Cash” means Cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (i) $40,000,000, (ii) amounts normally
and customarily set aside by Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations; provided, however, that the sum of (i), (ii) and
(iii) shall in no event exceed the total Cash and Cash Equivalents.

 

<“Unrestricted Cash and Cash Equivalents” means Cash and Cash Equivalents that
are free and clear of all Liens and are not subject to any restrictions on the
use thereof to pay Indebtedness and other Contractual Obligations. >

 

“Unsecured Indebtedness” means any Indebtedness not secured by a Lien.

 

“Unsecured Interest Expense” means the interest expense incurred on the Total
Outstanding Unsecured Indebtedness.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3)<Unsecured Portion” means, as of any date of
determination, the outstanding principal amount of loans and Letter of Credit
Obligations equal to (a) with respect to the loans and Letter of Credit
Obligations under all Credit Facilities, the sum of $335,000,000 minus the
principal amount of the Unsecured Portion of loans under the Credit Facilities
that have been repaid (and Letters of Credit cash collateralized) after the
Amendment Effective Date, (b) with respect to Revolving Credit Loans and Letter
of Credit Obligations, the sum of $162,500,000 minus the principal amount of the
Unsecured Portion of Revolving Credit Loans that have been repaid (and Letters
of Credit cash collateralized) after the Amendment Effective Date, and (c) with
respect to Term Loans, the sum of $87,500,000 minus the principal amount of the
Unsecured Portion of Term Loans that have been repaid after the Amendment
Effective Date; provided that from and after the occurrence of the Security
Release Trigger, all of the Obligations under this Agreement and the other
Credit Facility shall constitute the Unsecured Portion. >

 

-53-

--------------------------------------------------------------------------------

 

 

<“Wholly-Owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (x) directors’ qualifying
shares or (y) shares issued to foreign nationals to the extent required by
applicable law) are, as of such date, owned, controlled or held by such Person
or one or more wholly owned Subsidiaries of such Person or by such Person and
one or more wholly owned Subsidiaries of such Person>.

 

“Write-Down and Conversion Powers” means, <(a) >with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule<, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers>.

 

1.2     Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed. Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month during which such period is to end), such period
shall, unless otherwise expressly required by the other provisions of this
Agreement, end on the last day of the calendar month.

 

1.3     Accounting Terms. Subject to Section 14.4, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.

 

1.4     Other Terms. All other terms contained in this Agreement shall, unless
the context indicates otherwise, have the meanings assigned to such terms by the
Uniform Commercial Code to the extent the same are defined therein.

 

-54-

--------------------------------------------------------------------------------

 

 

1.5     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Reimbursement Agreement related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.<

 

1.6     <Division><. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).><

 

1.7     ><Rounding><. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).>

 

Article II

 

AMOUNTS AND TERMS OF LOANS

 

2.1     Committed Loans.

 

(a)     Availability of Term Loans. Pursuant to the Existing Term Loan
Agreement, the Term Lenders thereunder made term loans to the Borrower and the
aggregate outstanding principal amount of such term loans on the Closing Date is
$270,000,000 (the “Existing Term Loans”). Such Existing Term Loans shall
continue to be outstanding under this Agreement, and subject to the terms and
conditions set forth in this Agreement, each Term Lender hereby severally and
not jointly agrees to make term loans (each individually, a “Term Loan” and,
collectively, the “Term Loans”), in Dollars, to the Borrower on the Initial
Funding Date to refinance the Existing Term Loans and for other permitted
purposes as requested by the Borrower in accordance with Section 2.1(c) (the
“Term Loan Borrowing”); provided that (i) the aggregate principal amount of the
Term Loans (after giving effect to all amounts requested) shall not exceed the
Term Commitments, and (ii) the aggregate principal amount of Term Loans from any
Term Lender to the Borrower shall not exceed such Lender’s Term Commitment. All
Term Loans comprising the same Borrowing under this Agreement shall be made by
the Lenders simultaneously and proportionately to their then respective Pro Rata
Shares for the Term Facility, it being understood that no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make a Term Loan hereunder nor shall the Term Commitment of any Lender be
increased or decreased as a result of any such failure. The Term Loans, or any
portion thereof, may be either a Base Rate Loan or a Eurodollar Rate Loan, as
determined by the Borrower in any Notice of Committed Borrowing, any Notice of
Conversion/Continuation or as otherwise provided in this Agreement. The Term
Commitments, with respect to the making of the Term Loans (and not with respect
to the obligations of the Lenders to convert or continue any Term Loans), shall
expire on the Initial Funding Date. The Borrower may not reborrow the Term Loans
following any repayment thereof.

 

-55-

--------------------------------------------------------------------------------

 

 

(b)     Availability of Revolving Credit Loans. Subject to the terms and
conditions set forth in this Agreement, each Revolving Credit Lender hereby
severally and not jointly agrees to make revolving loans (each individually, a
“Revolving Credit Loan” and, collectively, the “Revolving Credit Loans”), in
Dollars, to the Borrower or the applicable Qualified Borrower from time to time
during the Revolving Credit Period, in an amount not to exceed such Lender’s Pro
Rata Share of the Revolving Credit Availability at such time. All Revolving
Credit Loans comprising the same Borrowing under this Agreement shall be made by
the Revolving Credit Lenders simultaneously and proportionately to their then
respective Pro Rata Shares for the Revolving Credit Facility, it being
understood that no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make a Revolving Credit Loan hereunder nor
shall the Revolving Credit Commitment of any Lender be increased or decreased as
a result of any such failure. Subject to the provisions of this Agreement, the
Borrower or applicable Qualified Borrower may repay any outstanding Revolving
Credit Loan on any day which is a Business Day and any amounts so repaid may be
reborrowed, up to the amount available under this Section 2.1(b) at the time of
such Borrowing, until the Business Day next preceding the Revolving Credit
Termination Date. Each requested Borrowing of Revolving Credit Loans funded on
any Funding Date shall be in a principal amount of at least $1,500,000;
provided, however, that if the Revolving Credit Availability at the time of such
requested Borrowing is less than $1,500,000, then the requested Borrowing shall
be for the total amount of the Revolving Credit Availability.< Notwithstanding
anything to the contrary in this Agreement, from and after the Amendment
Effective Date, the Borrower may not request or borrow, and the Lenders shall
have no obligation to make, any Revolving Credit Loans. >

 

(c)     Notice of Committed Borrowing. When the Borrower or applicable Qualified
Borrower desires to borrow under this Section 2.1, it shall deliver to the
Administrative Agent a Notice of Committed Borrowing, signed by it (i) no later
than 12:00 noon (New York time) on the proposed Funding Date, in the case of a
Borrowing of Base Rate Loans and (ii) no later than 11:00 a.m. (New York time)
at least three (3) Business Days in advance of the proposed Funding Date, in the
case of a Borrowing of Eurodollar Rate Loans. Such Notice of Committed Borrowing
shall specify (i) whether such Borrowing is a Borrowing of Revolving Credit
Loans or Term Loans, (ii) the proposed Funding Date (which shall be a Business
Day), (iii) the amount of the proposed Borrowing, (iv) the Revolving Credit
Availability or remaining unused Term Commitments, as applicable, as of the date
of such Notice of Committed Borrowing, (v) whether the proposed Borrowing will
be of Base Rate Loans or Eurodollar Rate Loans, (vi) in the case of Eurodollar
Rate Loans, the requested Eurodollar Interest Period and (vii) instructions for
the disbursement of the proceeds of the proposed Borrowing. In lieu of
delivering such a Notice of Committed Borrowing (except with respect to a
Borrowing of Committed Loans on the Initial Funding Date), the Borrower or the
applicable Qualified Borrower may give the Administrative Agent telephonic
notice of any proposed Borrowing by the time required under this Section 2.1(c),
if the Borrower or the applicable Qualified Borrower confirms such notice by
delivery of the Notice of Committed Borrowing to the Administrative Agent by
facsimile transmission promptly, but in no event later than 3:00 p.m. (New York
time) on the same day. Any Notice of Committed Borrowing (or telephonic notice
in lieu thereof) given pursuant to this Section 2.1(c) shall be irrevocable.

 

-56-

--------------------------------------------------------------------------------

 

 

(d)     Making of Loans.

 

(i)     Promptly after receipt of a Notice of Committed Borrowing under Section
2.1(c) (or telephonic notice in lieu thereof), the Administrative Agent shall
notify each applicable Lender by facsimile transmission, or other similar form
of written transmission, of the proposed Borrowing (which notice to the Lenders,
in the case of a Borrowing of Eurodollar Rate Loans, shall be at least three (3)
Business Days in advance of the proposed Funding Date for such Loans). Each
Lender shall deposit an amount equal to its applicable Pro Rata Share (if any)
of the Borrowing requested by the Borrower or the applicable Qualified Borrower
with the Administrative Agent at its office in New York, New York, in
immediately available funds in Dollars not later than 12:00 noon (New York
time), or in the case of a Borrowing of Base Rate Loans for which the Notice of
Committed Borrowing was given on such Funding Date, 2:00 p.m. (New York time),
on the respective Funding Date. Subject to the fulfillment of the conditions
precedent set forth in Section 6.1 or Section 6.2, as applicable, the
Administrative Agent shall make the proceeds of such amounts received by it
available to the Borrower or the applicable Qualified Borrower at the
Administrative Agent’s office in New York, New York on such Funding Date (or on
the date received if later than such Funding Date) and shall disburse such
proceeds in accordance with the Borrower’s or the applicable Qualified
Borrower’s disbursement instructions set forth in the applicable Notice of
Committed Borrowing. The failure of any Lender to deposit the amount described
above with the Administrative Agent on the applicable Funding Date shall not
relieve any other Lender of its obligations hereunder to make its Committed Loan
on such Funding Date. In the event the conditions precedent set forth in Section
6.1 or 6.2 are not fulfilled as of the proposed Funding Date for any Borrowing,
the Administrative Agent shall promptly return, by wire transfer of immediately
available funds, the amount deposited by each Lender to such Lender.

 

(ii)     Unless the Administrative Agent shall have been notified by any Lender
on the Business Day immediately preceding the applicable Funding Date (or, in
the case of a Borrowing of Base Rate Loans for which the Notice of Committed
Borrowing was given on such Funding Date, by 2:00 p.m. (New York time) on such
Funding Date) in respect of any Borrowing that such Lender does not intend to
fund its Committed Loan requested to be made on such Funding Date, the
Administrative Agent may assume that such Lender has funded its Committed Loan
and is depositing the proceeds thereof with the Administrative Agent on the
Funding Date therefor, and the Administrative Agent in its sole discretion may,
but shall not be obligated to, disburse a corresponding amount to the Borrower
on the applicable Funding Date. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower or the applicable Qualified Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower or the applicable Qualified
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower or the applicable
Qualified Borrower, the interest rate applicable to the Loan. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing and the interest rate applicable
to such Borrowing shall be as requested by the Borrower in the applicable Notice
of Committed Borrowing. This Section 2.1(d)(ii) does not relieve any Lender of
its obligation to make its Committed Loan on any applicable Funding Date.

 

-57-

--------------------------------------------------------------------------------

 

 

(e)     Incremental Facilities. On one or more occasions at any time after the
Closing<Covenant Compliance> Date, the Borrower may by written notice to the
Administrative Agent elect to request (A) an increase to the existing Revolving
Credit Commitments (any such increase, the “New Revolving Credit Commitments”)
and/or (B) the establishment of one or more new term loan commitments (the “New
Term Commitments”, together with the New Revolving Credit Commitments, the
“Incremental Commitments”), by up to an aggregate amount not to exceed
$500,000,000 for all Incremental Commitments (so that the sum of the Maximum
Revolving Credit Amount plus the principal amount of Term Commitments made
hereunder does not exceed $1,500,000,000). Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Borrower proposes that such
Incremental Commitments shall be effective, which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to the
Administrative Agent. The Administrative Agent and/or its Affiliates shall use
commercially reasonable efforts, with the assistance of the Borrower, to arrange
a syndicate of Lenders or other Persons that are Eligible Assignees willing to
hold the requested Incremental Commitments; provided that (x) any Incremental
Commitments on any Increased Amount Date shall be in the minimum aggregate
amount of $10,000,000, (y) any Lender approached to provide all or a portion of
the Incremental Commitments may elect or decline, in its sole discretion, to
provide an Incremental Commitment, and (z) any Lender or other Person that is an
Eligible Assignee (each, a “New Revolving Credit Lender” or “New Term Lender,”
as applicable) to whom any portion of such Incremental Commitment shall be
allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Credit Commitment, the Issuing Bank and the
Swingline Lender (each of which approvals shall not be unreasonably withheld),
unless such New Revolving Credit Lender is an existing Lender (other than a
Defaulting Lender) with a Revolving Credit Commitment at such time or such New
Term Lender is an existing Lender or an Affiliate of an existing Lender.

 

The terms and provisions of any New Revolving Credit Commitments shall be
identical to the existing Revolving Credit Commitments. The terms and provisions
of any New Term Commitments and any New Term Loans shall (a) provide that the
maturity date of any New Term Loan that is a separate tranche shall be no
earlier than the Term Maturity Date and shall not have any scheduled
amortization payments, (b) share ratably in any prepayments of the existing Term
Facility, unless the Borrower and the New Term Lenders in respect of such New
Term Loans elect lesser payments and (c) otherwise be identical to the existing
Term Loans or reasonably acceptable to the Administrative Agent and each New
Term Lender.

 

-58-

--------------------------------------------------------------------------------

 

 

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitments shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and borrowings and the use of proceeds
thereof, (i) no Potential Event of Default or Event of Default shall exist and
(ii) as of the last day of the most recent calendar quarter for which financial
statements have been delivered pursuant to Section 8.2, the Borrower would have
been in compliance with the financial covenants set forth in Section 10.1 and
Section 10.12; (y) the representations and warranties made or deemed made by the
Borrower in any Loan Document shall be true and correct in all material respects
on the effective date of such Incremental Commitments except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date); and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of all corporate or other necessary action
taken by the Borrower to authorize such Incremental Commitments; and (ii) a
customary opinion of counsel to the Borrower (which may be in substantially the
same form as delivered on the Closing Date and may be delivered by internal
counsel of the Borrower), and addressed to the Administrative Agent and the
Lenders, and (iii) if requested by any Lender, new Notes executed by the
Borrower, payable to any new Lender, and replacement Notes executed by the
Borrower, payable to any existing Lenders.

 

On any Increased Amount Date on which New Revolving Credit Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Credit Lenders shall assign to each of the New Revolving
Credit Lenders, and each of the New Revolving Credit Lenders shall purchase from
each of the Revolving Credit Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Credit Loans outstanding
on such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Credit Loans will
be held by existing Revolving Credit Lenders and New Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments after giving
effect to the addition of such New Revolving Credit Commitments to the Revolving
Credit Commitments, (b) each New Revolving Credit Commitment shall be deemed for
all purposes a Revolving Credit Commitment and each Loan made thereunder shall
be deemed, for all purposes, a Revolving Credit Loan and (c) each New Revolving
Credit Lender shall become a Lender with respect to its New Revolving Credit
Commitment and all matters relating thereto.

 

On any Increased Amount Date on which any New Term Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each New
Term Lender shall make a Loan to the Borrower (a “New Term Loan”) in an amount
equal to its New Term Commitment, and (ii) each New Term Lender shall become a
Lender hereunder with respect to the New Term Commitment and the New Term Loans
made pursuant thereto.

 

-59-

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Credit Commitments and the New Revolving Credit Lenders or the New
Term Commitments and the New Term Lenders, as applicable, and (z) in the case of
each notice to any Revolving Credit Lender, the respective interests in such
Revolving Credit Lender’s Revolving Credit Loans, in each case subject to the
assignments contemplated by this paragraph.

 

The fees payable by Borrower upon any such increase in the Commitments shall be
agreed upon by the Administrative Agent and Borrower at the time of such
increase.

 

The Incremental Commitments shall be evidenced pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrower,
the New Revolving Credit Lenders or New Term Lenders, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.1(e).

 

2.2     [Reserved].

 

2.3     Use of Proceeds of Loans and Letters of Credit. The proceeds of the
Loans and the Letters of Credit issued for the account of the Borrower hereunder
may be used for the purposes of:

 

(a)      first to refinance the Indebtedness under the Existing Credit
Agreements; and

 

(b)      thereafter, if any proceeds are remaining (in no specific order of
priority):

 

(i)       acquisition of Projects, portfolios of Projects, or interests in
Projects, similar to and consistent with the types of Projects owned and/or
operated by the Borrower or its Subsidiaries on the Closing Date;

 

(ii)      acquisition of Persons or interests in Persons that own or have direct
or indirect interests in Projects or portfolios of Projects similar to and
consistent with the types of Projects owned and/or operated by the Borrower or
its Subsidiaries on the Closing Date;

 

(iii)     expansion, renovation and redevelopment of Properties owned in whole
or in part and operated by the Borrower or its Subsidiaries;

 

(iv)     funding of TI Work and Tenant Allowances;

 

-60-

--------------------------------------------------------------------------------

 

 

(v)      financing construction related to new or existing Properties owned or
to be owned in whole or in part and operated by the Borrower or its
Subsidiaries; and

 

(vi)     other general corporate, partnership and working capital needs of the
Company, the Borrower or their respective Subsidiaries, inclusive of repayment
of Indebtedness for borrowed money;

 

each of which purposes described in clauses (i) through (v) above must otherwise
be lawful general corporate, partnership and working capital purposes of the
Borrower.

 

2.4     Revolving Credit Termination Date; Term Maturity Date. (a) The Revolving
Credit Commitments shall terminate, and all outstanding Revolving Credit
Obligations shall be paid in full (or, in the case of unmatured Letter of Credit
Obligations, provision for payment in cash shall be made to the satisfaction of
the Lenders actually issuing Letters of Credit and the Requisite Lenders), on
the Revolving Credit Termination Date. Each Revolving Credit Lender’s obligation
to make Revolving Credit Loans shall terminate on the Business Day next
preceding the Revolving Credit Termination Date.

 

(b)     All outstanding Term Loans shall be paid in full on the Term Maturity
Date. Each Term Lender’s obligation to make Term Loans shall terminate on the
Initial Funding Date.

 

2.5     Revolving Credit Extension Option.

 

(a)     The Borrower shall have two options (each, a “Revolving Credit Extension
Option”) to extend the Revolving Credit Termination Date for a period of six (6)
months per extension (each such period, a “Revolving Credit Extension Period”).
Subject to the conditions set forth in clause (b) below, Borrower may exercise
each Revolving Credit Extension Option by delivering written notice (a
“Revolving Credit Extension Notice”), together with the payment of the Revolving
Credit Extension Fee for the account of the Revolving Credit Lenders (based on
their respective Pro Rata Shares for the Revolving Credit Facility), to the
Administrative Agent on or before the date that is at least 30 days, but not
more than 180 days, prior to the then applicable Revolving Credit Termination
Date, stating that Borrower will extend the Revolving Credit Termination Date
for six (6) months (or if such date that is six months after the Revolving
Credit Termination Date is not a Business Day, the next succeeding Business
Day). Borrower’s delivery of a Revolving Credit Extension Notice shall be
irrevocable. In no event shall the Revolving Credit Termination Date occur later
than December 30, 2022.

 

(b)     The Borrower’s right to exercise each Revolving Credit Extension Option
shall be subject to the following terms and conditions: (A) no Potential Event
of Default or Event of Default (including, for the avoidance of doubt, as a
result of a breach of the covenants hereunder) shall have occurred and be
continuing either on the date Borrower delivers the applicable Revolving Credit
Extension Notice to the Administrative Agent or on the date that this Agreement
would otherwise have terminated, (B) all of the representations and warranties
of the Borrower contained in this Agreement and in any other Loan Document
(other than representations and warranties which expressly speak as of a
different date, in which case, such representations and warranties shall have
been true and correct as of such date) shall be true and correct in all material
respects (or in the case of any representation or warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language, true and
correct in all respects after giving effect to such qualification), and (C) the
Borrower shall have paid the Revolving Credit Extension Fee to the
Administrative Agent for the account of the Revolving Credit Lenders (based on
their respective Pro Rata Shares for the Revolving Credit Facility).

 

-61-

--------------------------------------------------------------------------------

 

 

2.6     Maximum Credit Facility. Notwithstanding anything in this Agreement to
the contrary, in no event shall the aggregate principal Revolving Credit
Obligations exceed the Maximum Revolving Credit Amount or the Revolving Credit
Exposure of any Revolving Credit Lender exceed its Revolving Credit Commitment.

 

2.7     Authorized Agents. On the Closing Date and from time to time thereafter,
the Borrower shall deliver to the Administrative Agent an Officer’s Certificate
setting forth the names of the employees and agents authorized to request Loans
and Letters of Credit and to request a conversion/continuation of any Loan and
containing a specimen signature of each such employee or agent. The employees
and agents so authorized shall also be authorized to act for the Borrower in
respect of all other matters relating to the Loan Documents. The Administrative
Agent, the Arranger, the Co-Agents, the Lenders and any Issuing Bank shall be
entitled to rely conclusively on such employee’s or agent’s authority to request
such Loan or Letter of Credit or such conversion/continuation until the
Administrative Agent and the Arranger receive written notice to the contrary.
None of the Administrative Agent or the Arranger shall have any duty to verify
the authenticity of the signature appearing on any written Notice of Committed
Borrowing or Notice of Conversion/Continuation or any other document, and, with
respect to an oral request for such a Loan or Letter of Credit or such
conversion/continuation, the Administrative Agent and the Arranger shall have no
duty to verify the identity of any person representing himself or herself as one
of the employees or agents authorized to make such request or otherwise to act
on behalf of the Borrower. None of the Administrative Agent, the Arranger or the
Lenders shall incur any liability to the Borrower or any other Person in acting
upon any telephonic or facsimile notice referred to above which the
Administrative Agent or the Arranger believes to have been given by a person
duly authorized to act on behalf of the Borrower and the Borrower hereby
indemnifies and holds harmless the Administrative Agent, the Arranger and each
other Lender from any loss or expense the Administrative Agent, the Arranger or
the Lenders might incur in acting in good faith as provided in this Section 2.7.

 

2.8     [Reserved].

 

2.9     Swingline Loan Subfacility<[Reserved]>.

 

(a)     Swingline Commitment. Subject to the terms and conditions of this
Section 2.9, each Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans to the Borrower or any Qualified Borrower in
Dollars (each a “Swingline Loan” and, collectively, the “Swingline Loans”) from
time to time during the term hereof; provided, however, that (x) after giving
effect to such Swingline Loan, the aggregate outstanding amount of Swingline
Loans made by such Swingline Lender shall not exceed such Swingline Lender’s
Swingline Commitment, (y) after giving effect to such Swingline Loan, such
Swingline Lender’s Revolving Credit Exposure shall not exceed its Revolving
Credit Commitment, and (z) the aggregate amount of Swingline Loans outstanding
at any time shall not exceed the lesser of (i) $75,000,000, and (ii) the
Revolving Credit Availability. Subject to the limitations set forth herein, any
amounts repaid in respect of Swingline Loans may be reborrowed.

 

-62-

--------------------------------------------------------------------------------

 

 

(b)     Swingline Borrowings.

 

(i)     Notice of Borrowing. With respect to any Swingline Borrowing, the
Borrower or the applicable Qualified Borrower shall give the Administrative
Agent notice in writing which shall be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) on the proposed date of a Swingline
Borrowing (and confirmed by telephone by such time), specifying (1) that a
Swingline Borrowing is being requested, (2) the amount of such Swingline
Borrowing, (3) the proposed date of such Swingline Borrowing, which shall be a
Business Day and (4) that no Potential Event of Default or Event of Default has
occurred and is continuing both before and after giving effect to such Swingline
Borrowing. Such notice shall be irrevocable. The Administrative Agent shall
promptly provide such notice to each Swingline Lender. Each Swingline Lender
shall make its ratable portion of the requested Swingline Loan (such ratable
portion to be calculated based upon the ratio of such Swingline Lender’s
Swingline Commitment to the total Swingline Commitments of all of the Swingline
Lenders) available to the Borrower by means of a credit to an account of the
Borrower with the Administrative Agent designated for such purpose (or, in the
case of a Swingline Loan made to finance a Reimbursement Obligation as provided
in Section 3.1(d), by remittance to the Issuing Bank) by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan. The failure of any
Swingline Lender to make its ratable portion of a Swingline Loan shall not
relieve any other Swingline Lender of its obligation hereunder to make its
ratable portion of such Swingline Loan on the date of such Swingline Loan, but
no Swingline Lender shall be responsible for the failure of any other Swingline
Lender to make the ratable portion of a Swingline Loan to be made by such other
Swingline Lender on the date of any Swingline Loan

 

(ii)     Minimum Amounts. Each Swingline Borrowing shall be in a minimum
principal amount of $3,000,000.

 

-63-

--------------------------------------------------------------------------------

 

 

(iii)   Repayment of Swingline Loans. Each Swingline Loan shall be due and
payable on the earliest of (A) 10 days from and including the date of the
applicable Swingline Borrowing, (B) the date of the next Revolving Credit
Borrowing or (C) the Revolving Credit Termination Date. If, and to the extent,
any Swingline Loans shall be outstanding on the date of any Revolving Credit
Borrowing, such Swingline Loans shall first be repaid from the proceeds of such
Revolving Credit Borrowing prior to the disbursement of the same to the Borrower
or the Qualified Borrower, as applicable. If, and to the extent, a Revolving
Credit Borrowing is not requested prior to the Revolving Credit Termination Date
or the end of the 10 day period after a Swingline Borrowing, or unless the
Borrower shall have notified the Administrative Agent and the Swingline Lenders
prior to 1:00 P.M. (New York City time) on the fourth (4th) Business Day after
the Swingline Borrowing that the Borrower intends to reimburse the applicable
Swingline Lender for the amount of such Swingline Borrowing with funds other
than proceeds of the Revolving Credit Loans, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing comprised entirely of Base Rate
Loans in the amount of the applicable Swingline Loan then outstanding, the
proceeds of which shall be used to repay such Swingline Loan to the applicable
Swingline Lender. In addition, if (x) the Borrower does not repay the Swingline
Loan on or prior to the end of such 10 day period, or (y) a Potential Event of
Default or Event of Default shall have occurred during such 10 day period, the
applicable Swingline Lender may, at any time, in its sole discretion, by written
notice to the Borrower and the Administrative Agent, demand repayment of its
Swingline Loans by way of a Revolving Credit Borrowing, in which case the
Borrower shall be deemed to have requested a Revolving Credit Borrowing
comprised entirely of Base Rate Loans in the amount of such Swingline Loans then
outstanding, the proceeds of which shall be used to repay such Swingline Loans
to the applicable Swingline Lender. Any Revolving Credit Borrowing which is
deemed requested by the Borrower in accordance with this Section 2.9(b)(iii) is
hereinafter referred to as a “Mandatory Borrowing”. Each Revolving Credit Lender
hereby irrevocably agrees to make Revolving Credit Loans promptly upon receipt
of notice from the applicable Swingline Lender of any such deemed request for a
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentences and on the date such notice is received by such Lender (or the next
Business Day if such notice is received after 12:00 noon (New York City time))
notwithstanding (I) that the amount of the Mandatory Borrowing may not comply
with the minimum amount of Revolving Credit Borrowings otherwise required
hereunder, (II) whether any conditions specified in Section 6.2 are then
satisfied, (III) whether a Potential Event of Default or an Event of Default
then exists, (IV) failure of any such deemed request for a Revolving Credit
Borrowing to be made by the time otherwise required in Section 2.1, (V) the date
of such Mandatory Borrowing (provided that such date must be a Business Day), or
(VI) any termination of the Revolving Credit Commitments immediately prior to
such Mandatory Borrowing or contemporaneously therewith; provided, however, that
no Revolving Credit Lender shall be obligated to make Revolving Credit Loans in
respect of a Mandatory Borrowing if a Potential Event of Default or an Event of
Default then exists and the applicable Swingline Loan was made by the applicable
Swingline Lender without receipt of a written Notice of Committed Borrowing in
the form specified in subclause (i) above or after the Administrative Agent has
delivered a notice of Potential Event of Default or Event of Default which has
not been rescinded.

 

(iv)     Purchase of Participations. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each Revolving Credit Lender
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payment received
from the Borrower on or after such date and prior to such purchase) from the
applicable Swingline Lender such participations in the outstanding Swingline
Loans as shall be necessary to cause each such Revolving Credit Lender to share
in such Swingline Loans ratably based upon its Pro Rata Share for the Revolving
Credit Facility (determined before giving effect to any termination of the
Revolving Credit Commitments pursuant hereto), provided that (A) all interest
payable on the Swingline Loans with respect to any participation shall be for
the account of the applicable Swingline Lender until but excluding the day upon
which the Mandatory Borrowing would otherwise have occurred, and (B) in the
event of a delay between the day upon which the Mandatory Borrowing would
otherwise have occurred and the time any purchase of a participation pursuant to
this sentence is actually made, the purchasing Revolving Credit Lender shall be
required to pay to the Swingline Lender interest on the principal amount of such
participation for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to the Federal Funds Rate, for the two (2)
Business Days after the date the Mandatory Borrowing would otherwise have
occurred, and thereafter at a rate equal to the Base Rate. Notwithstanding the
foregoing, no Revolving Credit Lender shall be obligated to purchase a
participation in any Swingline Loan if a Potential Event of Default or an Event
of Default then exists and such Swingline Loan was made by the Swingline Lender
without receipt of a written Notice of Committed Borrowing in the form specified
in subclause (i) above or after the Administrative Agent has delivered a notice
of Potential Event of Default or Event of Default which has not been rescinded.

 

-64-

--------------------------------------------------------------------------------

 

 

(c)     Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the Daily
LIBOR Rate plus the Applicable Margin for Eurodollar Rate Loans for such day.

 

(d)     Replacement of a Swingline Lender.

 

(i)     A Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all interest accrued
for the account of the replaced Swingline Lender pursuant to Section 2.9(c).
From and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans to be made thereafter and
(y) references herein to the term “Swingline Lender” shall be deemed to include
such successor or to any previous Swingline Lender, or such successor and all
previous Swingline Lenders, as the context shall require. After the replacement
of a Swingline Lender hereunder, the replaced Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of a
Swingline Lender under this Agreement with respect to Swingline Loans made by it
prior to such replacement, but shall not be required to make additional
Swingline Loans.

 

(ii)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.9(d)(i) above.

 

2.10     Qualified Borrowers. The Borrower may, at any time or from time to
time, request that one or more Qualified Borrowers be added to this Agreement by
notifying the Administrative Agent thereof in substantially the form of Exhibit
O hereto (including the jurisdiction of formation thereof), and the
Administrative Agent shall promptly notify each Lender. Borrower shall, or shall
cause such Qualified Borrower to, deliver all documents required to be delivered
pursuant to Sections 6.1 and 6.2(d) with respect to a proposed Qualified
Borrower, including, without limitation, copies of all Organizational Documents,
good standing certificates (if applicable), and resolutions, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.
Following the giving of any request pursuant to this Section 2.10, if the
request for such Qualified Borrower obligates the Administrative Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Borrower shall, promptly upon the request of the Administrative Agent or any
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations. Upon delivery of the documentation and information
required above to the reasonable satisfaction of the Administrative Agent, the
proposed Qualified Borrower shall become a Qualified Borrower under this
Agreement and the Administrative Agent shall give written notice thereof to the
Borrower and the Lenders (a “New Qualified Borrower Notice”). <

 

-65-

--------------------------------------------------------------------------------

 

 

2.11     <Secured Portion and Unsecured Portion.>

 

<(a)     On the Amendment Effective Date, in order to accommodate the
establishment of the Secured Portion and the Unsecured Portion of the Revolving
Credit Facility, the Revolving Credit Facility will be identified in two parts
as the Secured Portion of the Revolving Credit Facility and the Unsecured
Portion of the Revolving Credit Facility. Each Revolving Credit Lender will hold
the Secured Portion of the Revolving Credit Facility and the Unsecured Portion
of the Revolving Credit Facility ratably in accordance with its Pro Rata Share
of the Revolving Credit Facility. Schedule 2.11 attached hereto sets forth the
Secured Portion and the Unsecured Portion of the Revolving Credit Facility for
each Lender as of the Amendment Effective Date. Other than with respect to the
Collateral, the voluntary prepayments set forth in Section 4.1(a) and the
mandatory prepayments set forth in Section 4.1(c), all other payment and
interest terms (including Interest Periods) applicable to the Revolving Credit
Loans will be ratably applicable to both the Secured Portion and the Unsecured
Portion thereof, and any partial assignment of the Revolving Credit Facility
must be made as a proportionate assignment of both the Secured Portion and the
Unsecured Portion thereof.>

 

<(b)     On the Amendment Effective Date, in order to accommodate the
establishment of the Secured Portion and the Unsecured Portion of the Term
Facility, the Term Facility will be identified in two parts as the Secured
Portion of the Term Facility and the Unsecured Portion of the Term Facility.
Each Term Lender will hold the Secured Portion of the Term Facility and the
Unsecured Portion of the Term Facility ratably in accordance with its Pro Rata
Share of the Term Facility. Schedule 2.11 attached hereto sets forth the Secured
Portion and the Unsecured Portion of the Term Facility for each Lender as of the
Amendment Effective Date. Other than with respect to the Collateral, the
voluntary prepayments set forth in Section 4.1(a) and the mandatory prepayments
set forth in Section 4.1(c), all other payment and interest terms (including
Interest Periods) applicable to the Term Loans will be ratably applicable to
both the Secured Portion and the Unsecured Portion thereof, and any partial
assignment of the Term Facility must be made as a proportionate assignment of
both the Secured Portion and the Unsecured Portion thereof.>

 

-66-

--------------------------------------------------------------------------------

 

 

<(c)     Upon the occurrence of the Security Release Trigger, the Facilities
will cease to be identified in two parts as the Secured Portion and the
Unsecured Portion, and all Secured Obligations shall be Obligations and all
Obligations will thereafter automatically be identified and treated solely as
the Unsecured Portion, and all provisions of the Loan Documents relating to the
Borrowing Base Properties shall cease to be effective.>

 

Article III

 

LETTERS OF CREDIT

 

3.1     Letters of Credit. Subject to the terms and conditions set forth in this
Agreement, including, without limitation, Section 3.1(c)(ii), the each Issuing
Bank hereby agrees to issue for the account of the Borrower or the applicable
Qualified Borrower one or more Letters of Credit, subject to the following
provisions:

 

(a)     Types and Amounts. An Issuing Bank shall not have any obligation to
issue, amend or extend, and shall not issue, amend or extend, any Letter of
Credit at any time:

 

(i)     if the aggregate Letter of Credit Obligations with respect to such
Issuing Bank, after giving effect to the issuance, amendment or extension of the
Letter of Credit requested hereunder, shall exceed any limit imposed by law or
regulation upon such Issuing Bank;

 

(ii)     if, immediately after giving effect to the issuance, amendment or
extension of such Letter of Credit, (1) the Letter of Credit Obligations at such
time would exceed $50,000,000<3,000,000> with respect to all Letters of Credit,
or (2) the Revolving Credit Obligations at such time would exceed the Maximum
Revolving Credit Amount at such time, or (3) the aggregate amount of all
outstanding Letters of Credit issued by any Issuing Bank at any time would
exceed its Letter of Credit Commitment at such time (unless otherwise agreed by
such Issuing Bank), or (4) such Issuing Bank’s Revolving Credit Exposure would
exceed its Revolving Credit Commitment, or (5) one or more of the conditions
precedent contained in Sections 6.1 or 6.2, as applicable, would not on such
date be satisfied, unless such conditions are thereafter satisfied and written
notice of such satisfaction is given to such Issuing Bank by the Administrative
Agent (and such Issuing Bank shall not otherwise be required to determine that,
or take notice whether, the conditions precedent set forth in Sections 6.1 or
6.2, as applicable, have been satisfied);

 

(iii)     which has an expiration date later than the first anniversary of the
then Revolving Credit Termination Date;

 

(iv)     which is in a currency other than Dollars;

 

(v)     (A) where the beneficiary of such Letter of Credit is a Sanctioned
Person, (B) to secure any transaction or the undertaking of any activity or
business of or with any Sanctioned Person, or in any country or territory, that
at the time of such issuance is the subject of any Sanctions or (C) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement;

 

-67-

--------------------------------------------------------------------------------

 

 

(vi)     if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Bank with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

 

(vii)     if the issuance of the Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally.

 

For the avoidance of doubt, if the Administrative Agent (and/or any other Lender
or Affiliate of a Lender designated by the Borrower, with such Lender’s consent,
to issue a Letter of Credit) are not obligated or permitted pursuant to any of
the preceding paragraphs of this Section 3.1(a) to issue a Letter of Credit but
another Lender designated by the Borrower, with such Lender’s consent, to issue
such Letter of Credit (a “Replacement Issuing Bank”) is not prohibited from
issuing such Letter of Credit pursuant to any of the preceding paragraphs of
this Section 3.1(a), then the Replacement Issuing Bank shall, subject to the
other provisions of this Agreement, issue such Letter of Credit. The Borrower
may, at any time and from time to time, reduce the Letter of Credit Commitment
of any Issuing Bank with the consent of such Issuing Bank; provided that the
Borrower shall not reduce the Letter of Credit Commitment of any Issuing Bank
if, after giving effect of such reduction, the conditions set forth in clause
(ii) above shall not be satisfied.

 

(b)     Conditions. In addition to being subject to the satisfaction of the
conditions precedent contained in Sections 6.1 and 6.2, as applicable, the
obligation of an Issuing Bank to issue, amend or extend any Letter of Credit is
subject to the satisfaction in full of the following conditions:

 

(i)     if the Issuing Bank so requests, the Borrower shall have executed and
delivered to such Issuing Bank and the Administrative Agent a Letter of Credit
Reimbursement Agreement and Application and such other documents and materials
as may be required pursuant to the terms thereof; it being agreed that in the
event of any inconsistencies between this Agreement and such Letter of Credit
Agreement and Application, the provisions of this Agreement shall control; and

 

(ii)     the terms of the proposed Letter of Credit shall be satisfactory to the
Issuing Bank in its sole discretion.

 

(c)     Issuance of Letters of Credit. (i) The Borrower or the applicable
Qualified Borrower shall give the Administrative Agent and the Issuing Bank
written notice (a “Letter of Credit Notice”) that it requires the issuance of a
Letter of Credit not later than 11:00 a.m. (New York time) on the third (3rd)
Business Day preceding the requested date for issuance thereof under this
Agreement. Such notice shall be irrevocable unless and until such request is
denied by the applicable Issuing Bank and shall specify (A) that the requested
Letter of Credit is a Standby Letter of Credit, (B) that such Letter of Credit
is solely for the account of the Borrower or such Qualified Borrower, (C) the
stated amount of the Letter of Credit requested, (D) the effective date (which
shall be a Business Day) of issuance of such Letter of Credit, (E) the date on
which such Letter of Credit is to expire (which shall be a Business Day and no
later than the Business Day immediately preceding the first anniversary of the
then scheduled Revolving Credit Termination Date), (F) the Person for whose
benefit such Letter of Credit is to be issued, (G) other relevant terms of such
Letter of Credit, (H) the Revolving Credit Availability at such time, and (I)
the amount of the then outstanding Letter of Credit Obligations.

 

-68-

--------------------------------------------------------------------------------

 

 

(ii)     The Borrower or such Qualified Borrower shall select one or more
Lenders with a Letter of Credit Commitment to act as the Issuing Bank with
respect to such Letter of Credit, which selection shall be in the sole
discretion of the Borrower. If such Issuing Bank is unable or declines to issue
the Letter of Credit, the Borrower or such Qualified Borrower shall select an
alternative Issuing Bank with such alternative Issuing Bank’s written consent to
issue such Letter of Credit. The Borrower shall use commercially reasonable
efforts, to the extent practicable, to cause the Letters of Credit to be issued
by the Issuing Banks on a proportionate basis in accordance with their
proportionate share of the Letter of Credit Commitments, although, for the
avoidance of doubt, no single Letter of Credit will be required to be issued by
more than one Issuing Bank unless the amount of such Letter of Credit will
exceed the available Letter of Credit Commitment of the applicable Issuing Bank
(unless otherwise agreed by such Issuing Bank).

 

(iii)     The selected Issuing Bank (if not the Administrative Agent) shall give
the Administrative Agent written notice, or telephonic notice confirmed promptly
thereafter in writing, of the issuance, amendment or extension of a Letter of
Credit.

 

(iv)    If the Borrower so requests in any applicable Letter of Credit Notice,
the Issuing Bank shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Business Day immediately preceding the first anniversary
of Revolving Credit Termination Date; provided, however, that the Issuing Bank
shall not permit any such extension if (A) the Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Section 3.1(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 6.2 is not then
satisfied, and in each such case directing the Issuing Bank not to permit such
extension.

 

-69-

--------------------------------------------------------------------------------

 

 

(d)     Reimbursement Obligations; Duties of Issuing Banks and other Lenders.

 

(i)     Notwithstanding any provisions to the contrary in any Letter of Credit
Reimbursement Agreement, if an Issuing Bank shall make any disbursement in
respect of a Letter of Credit, the Borrower or the applicable Qualified Borrower
shall reimburse such Issuing Bank in respect of such Reimbursement Obligation by
paying to the Issuing Bank an amount equal to such Reimbursement Obligation not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower or the applicable Qualified Borrower receives notice of such
disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time (such
date, the “Reimbursement Date”), provided that the Borrower or the applicable
Qualified Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.1 that such payment be financed with a Base
Rate Borrowing of Revolving Credit Loans in an equivalent amount and, to the
extent so financed, the Borrower’s or the applicable Qualified Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing.

 

Not later than 11:00 a.m. on the date of any payment by the Issuing Bank under a
Letter of Credit (each such date, an “Honor Date”), the Borrower or the
applicable Qualified Borrower shall reimburse the Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower or the applicable Qualified Borrower fails to timely reimburse the
Issuing Bank on the Honor Date, the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s applicable
Pro Rate<Rata> Share thereof. In such event, the Borrower or the applicable
Qualified Borrower shall be deemed to have requested a Borrowing under the
Revolving Credit Facility of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.1(b) for the principal amount of Base Rate
Loans, but subject to the Revolving Credit Availability and the conditions set
forth in Section 6.2 (other than the delivery of a Notice of Committed
Borrowing). Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this Section 3.1(d)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)     The Issuing Bank shall give the Administrative Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of all drawings
under a Letter of Credit and the payment (or the failure to pay when due) by the
Borrower or the applicable Qualified Borrower on account of a Reimbursement
Obligation (which notice the Administrative Agent shall promptly transmit by
telegram, facsimile transmission or similar transmission to each Revolving
Credit Lender).

 

-70-

--------------------------------------------------------------------------------

 

 

(iii)     No action taken or omitted in good faith by an Issuing Bank under or
in connection with any Letter of Credit shall put such Issuing Bank under any
resulting liability to any Lender, the Borrower or Qualified Borrower or, so
long as it is not issued in violation of Section 3.1(a), relieve any Revolving
Credit Lender of its obligations hereunder to such Issuing Bank. Solely as
between the Issuing Banks and the other Revolving Credit Lenders, in determining
whether to pay under any Letter of Credit, the Issuing Bank shall have no
obligation to the other Lenders other than to confirm that any documents
required to be delivered under a respective Letter of Credit appear to have been
delivered and that they appear on their face to comply with the requirements of
such Letter of Credit.

 

(e)     Participations. (i) Immediately upon issuance by an Issuing Bank of any
Letter of Credit in accordance with the procedures set forth in this Section
3.1, each Revolving Credit Lender shall be deemed to have irrevocably and
unconditionally purchased and received from that Issuing Bank, without recourse
or warranty, an undivided interest and participation in such Letter of Credit to
the extent of such Lender’s applicable Pro Rata Share, including, without
limitation, all obligations of the Borrower or the applicable Qualified Borrower
with respect thereto (other than amounts owing to the Issuing Bank under Section
3.1(g)) and any security therefor and guaranty pertaining thereto.

 

(ii)     If any Issuing Bank makes any payment under any Letter of Credit and
the Borrower or the applicable Qualified Borrower does not repay such amount to
the Issuing Bank on the Reimbursement Date, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each other
Revolving Credit Lender, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank, in immediately available funds, the amount of such Revolving Credit
Lender’s applicable Pro Rata Share of such payment (net of that portion of such
payment, if any, made by such Issuing Bank in its capacity as an issuer of a
Letter of Credit), and the Administrative Agent shall promptly pay to such
Issuing Bank such amounts received by it, and any other amounts received by the
Administrative Agent for such Issuing Bank’s account, pursuant to this Section
3.1(e). If a Revolving Credit Lender does not make its Pro Rata Share of the
amount of such payment available to the Administrative Agent, such Revolving
Credit Lender agrees to pay to the Administrative Agent for the account of the
Issuing Bank, forthwith on demand, such amount together with interest thereon at
the greater of the Base Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. The failure
of any Revolving Credit Lender to make available to the Administrative Agent for
the account of an Issuing Bank its Pro Rata Share of any such payment shall
neither relieve any other Revolving Credit Lender of its obligation hereunder to
make available to the Administrative Agent for the account of such Issuing Bank
such other Revolving Credit Lender’s Pro Rata Share of any payment on the date
such payment is to be made nor increase the obligation of any other Revolving
Credit Lender to make such payment to the Administrative Agent.

 

-71-

--------------------------------------------------------------------------------

 

 

(iii)     Whenever an Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, as to which the
Administrative Agent has previously received payments from any other Revolving
Credit Lender for the account of such Issuing Bank pursuant to this Section
3.1(e), such Issuing Bank shall promptly pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each other Revolving Credit Lender an
amount equal to such other Revolving Credit Lender’s applicable Pro Rata Share
thereof. Each such payment shall be made by such reimbursed Issuing Bank or the
Administrative Agent, as the case may be, on the Business Day on which such
Person receives the funds paid to such Person pursuant to the preceding
sentence, if received prior to 11:00 a.m. (New York time) on such Business Day,
and otherwise on the next succeeding Business Day.

 

(iv)     Upon the written request of any Revolving Credit Lender, the Issuing
Banks shall furnish such requesting Revolving Credit Lender copies of any Letter
of Credit, Letter of Credit Reimbursement Agreement, and related amendment to
which such Issuing Bank is party and such other documentation as reasonably may
be requested by the requesting Revolving Credit Lender.

 

(v)     The obligations of a Revolving Credit Lender to make payments to the
Administrative Agent for the account of any Issuing Bank with respect to a
Letter of Credit shall be irrevocable, shall not be subject to any qualification
or exception whatsoever except willful misconduct or gross negligence of such
Issuing Bank as determined in a final judgment by a court of competent
jurisdiction, and shall be honored in accordance with this Article III
(irrespective of the satisfaction of the conditions described in Sections 6.1
and 6.2, as applicable) under all circumstances, including, without limitation,
any of the following circumstances:

 

(A)     any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

 

(B)     the existence of any claim, setoff, defense or other right which the
Borrower or any Qualified Borrower may have at any time against a beneficiary
named in a Letter of Credit or any transferee of a beneficiary named in a Letter
of Credit (or any Person for whom any such transferee may be acting), any
Lender, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the account party
and beneficiary named in any Letter of Credit<)>;

 

(C)     any draft, certificate or any other document presented under the Letter
of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(D)     the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

 

-72-

--------------------------------------------------------------------------------

 

 

(E)     any failure by that Issuing Bank to make any reports required pursuant
to Section 3.1(h) or the inaccuracy of any such report; or

 

(F)     the occurrence of any Event of Default or Potential Event of Default.

 

(f)     Payment of Reimbursement Obligations. (i) The Borrower or the applicable
Qualified Borrower unconditionally agrees to pay to each Issuing Bank, in
Dollars, the amount of all Reimbursement Obligations, interest and other amounts
payable to such Issuing Bank under or in connection with the Letters of Credit
when such amounts are due and payable, irrespective of any claim, setoff,
defense or other right which the Borrower may have at any time against any
Issuing Bank or any other Person.

 

(ii)     In the event any payment by the Borrower or the applicable Qualified
Borrower received by an Issuing Bank with respect to a Letter of Credit and
distributed by the Administrative Agent to the Revolving Credit Lenders on
account of their participations is thereafter set aside, avoided or recovered
from such Issuing Bank in connection with any receivership, liquidation or
bankruptcy proceeding, each Revolving Credit Lender which received such
distribution shall, upon demand by such Issuing Bank, contribute such Revolving
Credit Lender’s applicable Pro Rata Share of the amount set aside, avoided or
recovered together with interest at the rate required to be paid by such Issuing
Bank upon the amount required to be repaid by it.

 

(g)     Letter of Credit Fee Charges. In connection with each Letter of Credit,
Borrower and the applicable Qualified Borrower each hereby covenants to pay the
following fees each payable quarterly in arrears (on the first Business Day of
each calendar quarter following the issuance of each Letter of Credit): (1) to
the Administrative Agent, a fee (in Dollars) for the account of the Revolving
Credit Lenders, computed daily on the amount of the Letter of Credit issued and
outstanding at a rate per annum equal to the “Banks’ L/C Fee Rate” (as
hereinafter defined) and (2) to the applicable Issuing Bank, a fee (in Dollars),
for the Issuing Bank’s own account, computed daily on the amount of the Letter
of Credit issued and outstanding at a rate per annum equal to 0.125%. For
purposes of this Agreement, the “Banks’ L/C Fee Rate” shall mean, at any time, a
rate per annum equal to the Applicable Margin for Revolving Credit Loans that
are Eurodollar Rate Loans. It is understood and agreed that the last installment
of the fees provided for in this paragraph (g) with respect to any particular
Letter of Credit shall be due and payable on the first Business Day of the
fiscal quarter following the return, undrawn, or cancellation of such Letter of
Credit. In addition, the Borrower shall pay to each Issuing Bank, solely for its
own account, the standard charges assessed by such Issuing Bank in connection
with the issuance, administration, amendment and payment or cancellation of
Letters of Credit and such compensation in respect of such Letters of Credit for
the Borrower’s account as may be agreed upon by the Borrower or the applicable
Qualified Borrower and such Issuing Bank from time to time.

 

(h)     Letter of Credit Reporting Requirements. Each Issuing Bank shall, no
later than the tenth (10th) Business Day following the last day of each calendar
month, provide to the Administrative Agent and the Borrower, a schedule of
Standby Letters of Credit issued as Letters of Credit, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the aggregate
Letter of Credit Obligations outstanding to it at the end of each month and, to
the extent not otherwise provided in accordance with the provisions of Section
3.1(c)(ii), any information requested by the Administrative Agent or the
Borrower or the applicable Qualified Borrower relating to the date of issue,
account party, amount, expiration date and reference number of each Letter of
Credit issued by it.

 

-73-

--------------------------------------------------------------------------------

 

 

(i)     Indemnification; Exoneration. (i) In addition to all other amounts
payable to an Issuing Bank, the Borrower and the applicable Qualified Borrower
each, jointly and severally, hereby agrees to defend, indemnify, and save the
Administrative Agent, each Issuing Bank, and each other Lender harmless from and
against any and all claims, demands, liabilities, penalties, damages, losses
(other than loss of profits), costs, charges and expenses (including reasonable
attorneys’ fees and expenses but excluding taxes) which the Administrative
Agent, the Issuing Banks, or such other Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit
other than as a result of the gross negligence or willful misconduct of the
Issuing Bank, as determined by a court of competent jurisdiction, or (B) the
failure of the Issuing Bank to honor a drawing under such Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority.

 

(ii)     As between the Borrower or the applicable Qualified Borrower on the one
hand and the Lenders on the other hand, the Borrower and the applicable
Qualified Borrower assumes all risks of the acts and omissions of, or misuse of
Letters of Credit by, the respective beneficiaries of the Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit Reimbursement Agreements, the Administrative Agent, the
Issuing Banks and the other Lenders shall not be responsible for: (A) the form,
validity, legality, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of the Letters of Credit even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity, legality or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to duly comply with conditions required in order to draw upon
such Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and (H) any
consequences arising from causes beyond the control of the Administrative Agent,
the Issuing Banks or the other Lenders.

 

(j)     Replacement of an Issuing Bank.

 

-74-

--------------------------------------------------------------------------------

 

 

(i)     An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 3.1(g). From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to include such successor or to any
previous Issuing Bank, or such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(ii)     Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
3.1(j)(i) above.

 

3.2     Obligations Several. The obligations of the Administrative Agent, each
Issuing Bank, and each other Revolving Credit Lender under this Article III are
several and not joint, and no Issuing Bank or other Lender shall be responsible
for the obligation to issue Letters of Credit or participation obligation
hereunder, respectively, of any other Issuing Bank or other Revolving Credit
Lender.

 

3.3     Expiration after the Revolving Credit Termination Date. Notwithstanding
anything contained herein to the contrary, if any Letters of Credit, by their
terms, shall mature after the Revolving Credit Termination Date (as the same may
be extended), then, on and after the Revolving Credit Termination Date, the
provisions of this Agreement shall remain in full force and effect with respect
to such Letters of Credit, and the Borrower or the applicable Qualified Borrower
shall comply with the provisions of Section 3.4.

 

3.4     Actions in Respect of Letters of Credit. (a) If, at any time and from
time to time, any Letter of Credit shall have been issued hereunder and the same
shall expire on a date after the Revolving Credit Termination Date, then, on< a
date that is not later than the 91st day prior to> the Revolving Credit
Termination Date, the Borrower or the applicable Qualified Borrower shall pay to
the Administrative Agent, on behalf of the Revolving Credit Lenders, in same day
funds at the Administrative Agent’s office designated in such demand, for
deposit in a special cash collateral account (the “Letter of Credit Collateral
Account”) to be maintained in the name of the Administrative Agent (on behalf of
the Revolving Credit Lenders) and under its sole dominion and control at such
place as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Obligations, in Dollars, under the Letters of
Credit. Interest shall accrue on the Letter of Credit Collateral Account at a
rate equal to the rate on overnight funds. The Borrower shall also make deposits
into the Letter of Credit Collateral Account in accordance with Section 11.2 and
Section 14.25(c).

 

-75-

--------------------------------------------------------------------------------

 

 

(b)     The Borrower or the applicable Qualified Borrower hereby pledges,
assigns and grants to the Administrative Agent, as Administrative Agent for its
benefit and the ratable benefit of the Revolving Credit Lenders a lien on and a
security interest in, the following collateral (the “Letter of Credit
Collateral”):

 

(i)      the Letter of Credit Collateral Account, all cash deposited therein and
all certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

 

(ii)     all notes, certificates of deposit and other instruments from time to
time hereafter delivered to or otherwise possessed by the Administrative Agent
for or on behalf of the Borrower in substitution for or in respect of any or all
of the then existing Letter of Credit Collateral;

 

(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the then existing Letter of Credit Collateral; and

 

(iv)     to the extent not covered by the above clauses, all proceeds of any or
all of the foregoing Letter of Credit Collateral.

 

(c)     The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document to which such Letter of Credit Collateral may be applied
pursuant to this Section 3.4.

 

(d)     Notwithstanding anything to the contrary contained in this Agreement,
Letter of Credit Collateral provided under any of this Section 3.4 or Sections
11.2 or 14.25(c) in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific Letter of Credit Obligations, obligations to
fund participations therein (including, as to Letter of Credit Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Letter of Credit Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(e)     Neither the Borrower nor the applicable Qualified Borrower nor any
Person claiming or acting on behalf of or through the Borrower or the applicable
Qualified Borrower shall have any right to withdraw any of the funds held in the
Letter of Credit Collateral Account.

 

(f)     The Borrower and the applicable Qualified Borrower each agrees that it
will not (i) sell or otherwise dispose of any interest in the Letter of Credit
Collateral or (ii) create or permit to exist any lien, security interest or
other charge or encumbrance upon or with respect to any of the Letter of Credit
Collateral, except for the security interest created by this Section 3.4.

 

(g)     If any Event of Default shall have occurred and be continuing:

 

-76-

--------------------------------------------------------------------------------

 

 

(i)     The Administrative Agent may, in its sole discretion, without notice to
the Borrower or the applicable Qualified Borrower except as required by law and
at any time from time to time, charge, set off or otherwise apply all or any
part of first, (x) amounts previously drawn on any Letter of Credit that have
not been reimbursed by the Borrower and (y) any Letter of Credit Obligations
described in clause (ii) of the definition thereof that are then due and payable
and second, any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the
Administrative Agent shall elect. The rights of the Administrative Agent under
this Section 3.4 are in addition to any rights and remedies which any Lender may
have.

 

(ii)     The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

 

(iii)     The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Letter of Credit Collateral if the
Letter of Credit Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, it being understood
that, assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

 

(iv)     At such time as all Events of Default have been cured or waived in
writing, all fees and expenses, if any, owing to the Lenders paid in full, and
all Letters of Credit returned to the Issuing Banks, all amounts remaining in
the Letter of Credit Collateral Account shall be promptly returned to the
Borrower or the applicable Qualified Borrower. Absent such cure or written
waiver, any surplus of the funds held in the Letter of Credit Collateral Account
and remaining after payment in full of all of the Obligations of the Borrower or
the applicable Qualified Borrower hereunder and under any other Loan Document
after the Revolving Credit Termination Date shall be paid promptly to the
Borrower or the applicable Qualified Borrower or to whomsoever may be lawfully
entitled to receive such surplus.

 

3.5     Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Standby Letter of Credit.

 

3.6     Existing Letters of Credit. It is hereby acknowledged and agreed by the
Borrower, the Administrative Agent and all the Lenders party hereto that on the
Initial Funding Date, the letters of credit previously issued by Bank of
America, N.A. as “Issuing Bank” under the Existing Revolving Credit Agreement
which are more particularly set forth on Schedule 3.6 hereto, shall be deemed to
be Letters of Credit hereunder.

 

-77-

--------------------------------------------------------------------------------

 

 

Article IV

 

PAYMENTS AND PREPAYMENTS

 

4.1     Prepayments; Reductions in Revolving Credit Commitments.

 

(a)     Voluntary Prepayments. The Borrower or any Qualified Borrower may, at
any time and from time to time, prepay the Loans in part or in their entirety,
subject to the following limitations. The Borrower or the applicable Qualified
Borrower shall give at least one (1) Business Day’s prior written notice, in the
case of Base Rate Loans, and at least three (3) Business Days’ prior written
notice, in the case of Eurodollar Rate Loans, to the Administrative Agent (which
the Administrative Agent shall promptly transmit to each Lender) of any
prepayment in the entirety to be made prior to the occurrence of an Event of
Default, which notice of prepayment shall specify the date (which shall be a
Business Day) of prepayment. When notice of prepayment is delivered as provided
herein, the outstanding principal amount of the Loans on the prepayment date
specified in the notice shall become due and payable on such prepayment date.
Each voluntary partial prepayment of the Loans shall be in a minimum amount of
$1,000,000 (or the remaining balance of the applicable Loans, if less), except
in the case of Swingline Loans, which shall be in the minimum amount of
$100,000. Eurodollar Rate Loans may be prepaid in part or in their entirety only
upon payment of the amounts described in Section 5.2(f).< Unless otherwise
agreed by the Borrower and the Requisite Lenders after the Amendment Effective
Date, any voluntary partial prepayment of the Loans shall be applied to the
prepayment of the loans (and the cash collateralization of Letter of Credit
Obligations) under the Credit Facilities on a pro rata basis pursuant to the
Intercreditor Agreement, first to the Unsecured Portion of the Credit Facilities
until fully repaid (or, with respect to Letter of Credit Obligations, fully cash
collateralized) and then to the Secured Portion of the Credit Facilities.>

 

(b)     Voluntary Reductions In Revolving Credit Commitments. The Borrower may,
upon at least three (3) Business Days’ prior written notice to the
Administrative Agent (which the Administrative Agent shall promptly transmit to
each Lender), at any time and from time to time, terminate in whole or
permanently reduce in part the Revolving Credit Commitments, provided that the
Borrower shall have made whatever payment may be required to reduce the
Revolving Credit Obligations to an amount less than or equal to the Revolving
Credit Commitments as reduced or terminated, which amount shall become due and
payable on the date specified in such notice. Any partial reduction of the
Revolving Credit Commitments shall be in an aggregate minimum amount of
$10,000,000 and integral multiples of $1,000,000 in excess of that amount, and
shall reduce the Revolving Credit Commitment of each Lender proportionately in
accordance with its applicable Pro Rata Share. Any notice of termination or
reduction given to the Administrative Agent under this Section 4.1(b) shall
specify the date (which shall be a Business Day) of such termination or
reduction and, with respect to a partial reduction, the aggregate principal
amount thereof.<

 

(c)     <Mandatory Prepayments Until the Covenant Compliance Date. Unless
otherwise consented to by the Requisite Lenders, from and after the Amendment
Effective Date until the Covenant Compliance Date, and subject to the terms of
the Intercreditor Agreement, the Borrower will be required to prepay Loans using
the Net Cash Proceeds received until and including the Covenant Compliance Date
as set forth in this Section 4.1(c):><

 

-78-

--------------------------------------------------------------------------------

 

 

(i)     ><Equity Issuances. The Borrower shall make mandatory principal
prepayments of the Loans to be applied as set forth in Section 4.1(d) in an
amount equal to the Applicable Percentage of the aggregate Net Cash Proceeds
from any Equity Issuance other than any Equity Issuance in connection with
receipt of any COVID-19 Relief Funds or the Approved Transaction described in
paragraph 1 of Schedule 9.17. Such prepayment shall be made within five (5)
Business Days after the Net Cash Proceeds Receipt Date of any such Equity
Issuance.><

 

(ii)     ><Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Loans to be applied as set forth in Section 4.1(d) in an
amount equal to the Applicable Percentage of the aggregate Net Cash Proceeds
from any Debt Issuance other than any Debt Issuance of (u) Indebtedness under
this Agreement or the other Credit Facilities, (v) Indebtedness assumed or
entered into in connection with an acquisition permitted by Section 10.14(a) so
long as such Indebtedness matures at least one year after the maturity of the
PNC Bank Loan Agreement, (w) Permitted Refinancing Indebtedness in respect of
Indebtedness in existence as of the Amendment Effective Date as provided for
under clause (a) of the proviso in the definition of “Permitted Refinancing
Indebtedness”, (x) Capital Lease obligations and ordinary course purchase money
and equipment financings, (y) intercompany Indebtedness among any of the
Company, the Borrower and their Wholly-Owned Subsidiaries to the extent
permitted to be incurred under this Agreement, and (z) any COVID-19 Relief
Funds. Such prepayment shall be made within five (5) Business Days after the Net
Cash Proceeds Receipt Date of any such Debt Issuance.><

 

(iii)     ><Asset Dispositions and Insurance and Condemnation Events. The
Borrower shall make mandatory principal prepayments of the Loans to be applied
as set forth in Section 4.1(d) in amounts equal to the Applicable Percentage of
the aggregate Net Cash Proceeds from (a) any Asset Disposition occurring during
the Covenant Modification Period; provided that there shall be excluded from
this clause (a) any Net Cash Proceeds of less than $25,000,000 in the aggregate
for all Asset Dispositions, or (b) any Net Cash Proceeds received from an
Insurance and Condemnation Event (except to the extent that the Borrower
confirms to the Administrative Agent that the Borrower reasonably expects to use
such proceeds in the restoration, rebuilding or replacement of the applicable
affected asset within 180 days (or, if committed within 180 days, within 360
days) of the Net Cash Proceeds Receipt Date). Such prepayments shall be made
within five (5) Business Days after the Net Cash Proceeds Receipt Date of such
Asset Disposition or Insurance and Condemnation Event, as applicable.><

 

(d)     ><Notice; Manner of Payment. Upon the occurrence of any Mandatory
Prepayment Event, the Borrower shall promptly deliver notice thereof to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Unless otherwise agreed by the Borrower
and the Requisite Lenders after the Amendment Effective Date, “Applicable
Percentage” shall mean:><

 

(i)     ><with respect to Debt Issuances, 100%; and><

 

-79-

--------------------------------------------------------------------------------

 

 

(ii)     ><with respect to Equity Issuances, Asset Dispositions and Insurance
and Condemnation Events, 50%.>

 

<          Unless otherwise agreed by the Borrower and the Requisite Lenders
after the Amendment Effective Date, the Applicable Percentage of such Net Cash
Proceeds shall be applied to the prepayment of the loans (and the cash
collateralization of Letter of Credit Obligations) under the Credit Facilities
on a pro rata basis pursuant to the Intercreditor Agreement, first to the
Unsecured Portion of the Credit Facilities until fully repaid (or, with respect
to Letter of Credit Obligations, fully cash collateralized) and then to the
Secured Portion of the Credit Facilities.><

 

(e)     ><Anti-Hoarding. If for any reason, the aggregate amount of the
Unrestricted Cash and Cash Equivalents of the Borrower and its Subsidiaries
exceeds $250,000,000 (such excess, the “Excess Cash Amount”), the Borrower shall
promptly (and in any event within three (3) Business Days) prepay the loans
under the Credit Facilities on a pro-rata basis pursuant to the Intercreditor
Agreement, in an aggregate principal amount equal to the Excess Cash Amount,
with such prepayment applied first to the Unsecured Portion of the Credit
Facilities until fully repaid (or, with respect to Letter of Credit Obligations,
fully cash collateralized) and then to the Secured Portion of the Credit
Facilities.>

 

(f)     ><Cash Sweep.>

 

<          (i)      If an Event of Default occurs and continues to exist at any
time prior to the Security Release Trigger (the “Cash Sweep Trigger”), the
Borrower shall (i) establish a cash collateral account in the name of the
Borrower and subject to the provisions set forth below (a “Cash Collateral
Account”) and (ii) cause to be delivered to the Collateral Agent 100% of the
monthly Cash Sweep Amount, if any, by depositing such funds directly into the
Cash Collateral Account. Such monthly payments of Cash Sweep Amount shall be
deposited for each month on or before the 15th day of the succeeding month after
the Cash Sweep Trigger (the “Sweep Date”). During the period beginning on the
Cash Sweep Trigger and ending on the applicable Cash Sweep Termination Date, the
Borrower shall deliver to the Collateral Agent, the Administrative Agent and the
PNC Agent on or before each Sweep Date, a detailed calculation of the Cash Sweep
Amount for such month in a form reasonably satisfactory to the Collateral Agent,
the Administrative Agent and the PNC Agent, together with an income statement,
operating statement, rent roll, and such other supporting statements,
information and documentation with respect to the Borrowing Base Properties that
such Person may reasonably request to verify the Borrower’s calculation of the
Cash Sweep Amount.>

 

<          (ii)     The Borrower shall maintain a Cash Collateral Account at all
times when this Agreement requires a Cash Collateral Account. All interest (if
any) earned on sums on deposit in the Cash Collateral Account shall be credited
to such account. The Borrower agrees that it shall include all interest and
earnings on any such deposit as its income (and, if the Borrower is a
partnership or other pass-through entity, the income of its partners, members or
beneficiaries, as the case may be), and shall be the owner of all funds on
deposit in the Cash Collateral Account for federal and applicable state and
local tax purposes. Following a Cash Sweep Trigger, the Borrower shall only be
permitted to withdraw funds from the Cash Collateral Account at such time as the
Administrative Agent and the PNC Agent have confirmed in writing that the Cash
Sweep Termination Date has occurred. The Borrower hereby assigns, pledges, and
grants to the Collateral Agent, a first-priority security interest in and lien
on the Cash Collateral Account and all amounts from time to time held in or
credited to the Cash Collateral Account, and any proceeds thereof, as security
for the Secured Obligations. The Collateral Agent shall have all of the rights
and remedies of a secured party under the Uniform Commercial Code of the State
of New York with respect to each Cash Collateral Account and the funds from time
to time held therein. Subject to the terms and conditions of this Section and
the other provisions of the Loan Documents, the Cash Collateral Account shall be
subject to the sole dominion, control and discretion of the Collateral Agent,
but the Collateral Agent shall have no fiduciary duty with respect to such
account or any funds on deposit therein. All funds in the Cash Collateral
Account shall be used in compliance with the terms, covenants, conditions and
provisions of this Agreement. Under no circumstance may funds be withdrawn from
the Cash Collateral Account without the prior written consent of the Collateral
Agent and if funds are withdrawn from the Cash Collateral Account in a larger
amount than is approved by the Collateral Agent, the Borrower shall promptly
return the excess to the Cash Collateral Account upon request by the Collateral
Agent.>

 

-80-

--------------------------------------------------------------------------------

 

 

<         (iii)     On the Sweep Date, the Collateral Agent shall withdraw and
apply any funds held in a Cash Collateral Account to the prepayment of the loans
(and the cash collateralization of Letter of Credit Obligations, if applicable)
under the Credit Facilities on a pro rata basis pursuant to the Intercreditor
Agreement, first to the Unsecured Portion of the Credit Facilities until fully
repaid (or, with respect to Letter of Credit Obligations, fully cash
collateralized) and then to the Secured Portion of the Credit Facilities.>

 

<          (iv)     The occurrence of a Cash Sweep Termination Date and the
release of funds to the Borrower in connection therewith shall not, in any case,
preclude the application of the cash sweep provisions set forth herein with
respect to any subsequent Cash Sweep Trigger.>

 

<          (v)      For purposes hereof:>

 

<“Cash Sweep Termination Date” means the earlier of (y) the first day of the
first calendar month following a Sweep Date when no Event of Default is
then-continuing, and (z) the occurrence of the Security Release Trigger.>

 

<“Cash Sweep Amount” means, for any calendar month, an amount equal to:>

 

<(A)     actual gross revenues of the Borrower and its Subsidiaries for such
calendar month attributable to the Borrowing Base Properties (including, without
limitation, all rents and other revenues and cash payments of any kind received
by the Borrower), less>

 

<(B)     an amount equal to actual operating expenses paid for by the Borrower
and its Subsidiaries during such calendar month and attributable to the
Borrowing Base Properties (including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, permitted capital
expenditures, tenant allowances, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses), as set forth in a
budget reasonably approved by the Administrative Agent and the PNC Agent from
time to time.>

<

(g)     <No Reborrowing; Permanent Reduction of Revolving Credit Commitments.
Any Loans that are prepaid or repaid (whether voluntarily or mandatorily, and
including loans prepaid in accordance with Sections 4.1(e) and (f) and including
Revolving Credit Loans) may not be reborrowed, and the Revolving Credit
Commitments shall be permanently reduced by a corresponding amount of any
prepayment or repayment of any Revolving Credit Loans after the Amendment
Effective Date.><

 

-81-

--------------------------------------------------------------------------------

 

 

(h)     >(c) No Penalty. The prepayments and payments in respect of reductions
and terminations described in clauses (a)<, (b), (c), (e)> and (b<(f>) of this
Section 4.1 may be made without premium or penalty (except as provided in
Section 5.2(f)).

 

4.2     Payments.

 

(a)     Manner and Time of Payment. All payments of principal of and interest on
the Loans and Reimbursement Obligations and other Obligations (including,
without limitation, fees and expenses) which are payable to the Administrative
Agent, an Issuing Bank or any other Lender shall be made without condition or
reservation of right, in immediately available funds, delivered to the
Administrative Agent (or, in the case of Reimbursement Obligations, to the
pertinent Issuing Bank) not later than 12:00 noon (New York time) on the date
and at the place due, to such account of the Administrative Agent (or such
Issuing Bank) as it may designate, for the account of the Administrative Agent,
an Issuing Bank, or such other Lender, as the case may be; and funds received by
the Administrative Agent (or such Issuing Bank), including, without limitation,
funds in respect of any Loans to be made on that date, not later than 12:00 noon
(New York time) on any given Business Day shall be credited against payment to
be made that day and funds received by the Administrative Agent (or such Issuing
Bank) after that time shall be deemed to have been paid on the next succeeding
Business Day. All payments shall be in Dollars. Payments actually received by
the Administrative Agent for the account of the Lenders, or any of them, shall
be paid to them by the Administrative Agent promptly after receipt thereof, in
immediately available funds.

 

(b)     Apportionment of Payments. (i) Subject to the provisions of Section
4.2(b)(v), all payments of principal and interest in respect of outstanding
Loans, all payments in respect of Reimbursement Obligations, all payments of
fees and all other payments in respect of any other Obligations, shall be
allocated among such of the Lenders as are entitled thereto, in proportion to
their respective applicable Pro Rata Shares or otherwise as provided herein.
Subject to the provisions of Section 4.2(b)(ii), all such payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower or any Qualified Borrower shall be applied in the following order:

 

(A)     to pay principal of and interest on any portion of the Loans which the
Administrative Agent may have advanced on behalf of any Lender other than itself
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower or such Qualified Borrower,

 

(B)     to pay all other Obligations then due and payable and

 

-82-

--------------------------------------------------------------------------------

 

 

(C)     as the Borrower so designates.

 

Unless otherwise designated by the Borrower, all principal payments in respect
of Committed Loans shall be applied first, to repay outstanding Base Rate Loans,
and then to repay outstanding Eurodollar Rate Loans, with those Eurodollar Rate
Loans which have earlier expiring Interest Periods being repaid prior to those
which have later expiring Interest Periods.

 

(ii)     After the occurrence of an Event of Default and while the same is
continuing, the Administrative Agent shall apply all payments in respect of any
Obligations and any amounts received as a result of the exercise of remedies
pursuant to Sections 11.12<11.2> and 14.5, in the following order:

 

(A)     first, to pay principal of and interest on any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender other
than itself for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower or any Qualified Borrower;

 

(B)     second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent;

 

(C)     third, to pay principal of and interest on Letter of Credit Obligations
(or, to the extent such Obligations are contingent, deposited with the
Administrative Agent to provide cash collateral in respect of such Obligations);

 

(D)     fourth, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Lenders and the Co-Agents;

 

(E)     fifth, to pay interest due in respect of Loans;

 

(F)     sixth, to the ratable payment or prepayment of principal outstanding on
Loans; and

 

(G)     seventh, to the ratable payment of all other Obligations.

 

The order of priority set forth in this Section 4.2(b)(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Issuing Banks, the other Lenders and
other Holders as among themselves. The order of priority set forth in clauses
(C) through (G) of this Section 4.2(b)(ii) may at any time and from time to time
be changed by the Requisite Lenders without necessity of notice to or consent of
or approval by the Borrower, any Holder which is not a Lender, or any other
Person. The order of priority set forth in clauses (A) and (B) of this Section
4.2(b)(ii) may be changed only with the prior written consent of the
Administrative Agent.

 

-83-

--------------------------------------------------------------------------------

 

 

(iii)     The Administrative Agent, in its sole discretion subject only to the
terms of this Section 4.2(b)(iii), may pay from the proceeds of Revolving Credit
Loans made to the Borrower hereunder, whether made following a request by the
Borrower or any Qualified Borrower pursuant to Sections 2.1 or 2.2 or a deemed
request as provided in this Section 4.2(b)(iii), all amounts payable by the
Borrower hereunder, including, without limitation, amounts payable with respect
to payments of principal, interest, Reimbursement Obligations and fees and all
reimbursements for expenses pursuant to Section 14.2. The Borrower hereby
irrevocably authorizes the Lenders to make Revolving Credit Loans, which
Revolving Credit Loans shall be Base Rate Loans, in each case, upon notice from
the Administrative Agent as described in the following sentence for the purpose
of paying principal, interest, Reimbursement Obligations and fees due from the
Borrower, reimbursing expenses pursuant to Section 14.2 and paying any and all
other amounts due and payable by the Borrower hereunder or under the Notes, and
agrees that all such Revolving Credit Loans so made shall be deemed to have been
requested by it pursuant to Section 2.1 as of the date of the aforementioned
notice. The Administrative Agent shall request Revolving Credit Loans on behalf
of the Borrower as described in the preceding sentence by notifying the
Revolving Credit Lenders by facsimile transmission or other similar form of
transmission (which notice the Administrative Agent shall thereafter promptly
transmit to the Borrower), of the amount and Funding Date of the proposed
Borrowing and that such Borrowing is being requested on the Borrower’s behalf
pursuant to this Section 4.2(b)(iii). On the proposed Funding Date, the
Revolving Credit Lenders shall make the requested Revolving Credit Loans in
accordance with the procedures and subject to the conditions specified in
Section 2.1.

 

(iv)     Subject to Section 4.2(b)(v), the Administrative Agent shall promptly
distribute to the Arranger and each other Lender at its primary address set
forth on the appropriate signature page hereof or the signature page to the
Assignment and Acceptance by which it became a Lender, or at such other address
as a Lender or other Holder may request in writing, such funds as such Person
may be entitled to receive, subject to the provisions of Article XII; provided
that the Administrative Agent shall under no circumstances be bound to inquire
into or determine the validity, scope or priority of any interest or entitlement
of any Holder and may suspend all payments or seek appropriate relief
(including, without limitation, instructions from the Requisite Lenders or an
action in the nature of interpleader) in the event of any doubt or dispute as to
any apportionment or distribution contemplated hereby.

 

(v)     In the event that any Lender fails to fund its Pro Rata Share of any
Loan requested by the Borrower or any Qualified Borrower which such Lender is
obligated to fund under the terms of this Agreement (the funded portion of such
Loan being hereinafter referred to as a “Non Pro Rata Loan”), until the earlier
of such Defaulting Lender’s cure of such failure and the termination of the
Revolving Credit Commitments or the Term Commitments, as applicable, the
proceeds of all amounts thereafter repaid to the Administrative Agent by the
Borrower or any Qualified Borrower and otherwise required to be applied to such
Defaulting Lender’s share of all other Obligations pursuant to the terms of this
Agreement shall be advanced to the Borrower or the applicable Qualified Borrower
by the Administrative Agent on behalf of such Defaulting Lender to cure, in full
or in part, such failure by such Lender, but shall nevertheless be deemed to
have been paid to such Defaulting Lender in satisfaction of such other
Obligations. Notwithstanding anything in this Agreement to the contrary:

 

-84-

--------------------------------------------------------------------------------

 

 

(A)     the foregoing provisions of this Section 4.2(b)(v) shall apply only with
respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 5.1(c);

 

(B)     a Lender shall be deemed to have cured its failure to fund its Pro Rata
Share of any Loan at such time as an amount equal to such Lender’s original Pro
Rata Share of the requested principal portion of such Loan is fully funded to
the Borrower, whether made by such Lender itself or by operation of the terms of
this Section 4.2(b)(v), and whether or not the Non Pro Rata Loan with respect
thereto has been repaid, converted or continued;

 

(C)     amounts advanced to the Borrower or the applicable Qualified Borrower to
cure, in full or in part, any such Lender’s failure to fund its Pro Rata Share
of any Loan (“Cure Loans”) shall bear interest at the Base Rate in effect from
time to time, and for all other purposes of this Agreement shall be treated as
if they were Base Rate Loans; and

 

(D)     regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower or the
applicable Qualified Borrower as to its desired application, all repayments of
principal which, in accordance with the other terms of this Section 4.2, would
be applied to the outstanding Base Rate Loans shall be applied first, ratably to
all Base Rate Loans constituting Non Pro Rata Loans, second, ratably to Base
Rate Loans other than those constituting Non Pro Rata Loans or Cure Loans and,
third, ratably to Base Rate Loans constituting Cure Loans.

 

(c)     Payments on Non-Business Days. Whenever any payment to be made by the
Borrower or the applicable Qualified Borrower hereunder or under the Notes is
stated to be due on a day which is not a Business Day, the payment shall instead
be due on the next succeeding Business Day (or, as set forth in Section
5.2(b)(iii), the next preceding Business Day).

 

(d)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Banks hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Banks, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

-85-

--------------------------------------------------------------------------------

 

 

4.3     Promise to Repay; Evidence of Indebtedness.

 

(a)     Promise to Repay. The Borrower and each Qualified Borrower hereby
promise to pay when due the principal amount of each Loan which is made to it,
and further agree to pay all unpaid interest accrued thereon, in accordance with
the terms of this Agreement and the Notes. Unless a Lender elects not to receive
any such promissory note, the Borrower and/or any Qualified Borrower shall
execute and deliver to each Lender on the Closing Date (or in the case of any
Qualified Borrower, at such time as it becomes a Qualified Borrower hereunder),
a promissory note, in form and substance acceptable to the Administrative Agent
and such Lender, evidencing the Loans and thereafter shall execute and deliver
such other promissory notes as are necessary to evidence the Loans owing to the
Lenders after giving effect to any assignment thereof pursuant to Section 14.1
or any increase in such Lender’s Revolving Credit Commitments or Term
Commitments pursuant to Section 2.1(e), all in form and substance acceptable to
the Administrative Agent, the applicable Lenders and the parties to such
assignment (all such promissory notes and all amendments thereto, replacements
thereof and substitutions therefor being collectively referred to as the
“Notes”; and “Note” means any one of the Notes).

 

(b)     Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the Indebtedness
of the Borrower and each Qualified Borrower to such Lender resulting from each
Loan owing to such Lender from time to time, including the amount of principal
and interest payable and paid to such Lender from time to time hereunder and
under the Notes. Notwithstanding the foregoing, the failure by any Lender to
maintain a Loan Account shall in no way affect the Borrower’s or the applicable
Qualified Borrower’s obligations hereunder, including, without limitation, the
obligation to repay the Obligations.

 

(c)     Control Account. The Register maintained by the Administrative Agent
pursuant to Section 14.1(c) shall include a control account, and a subsidiary
account for each Lender, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the type of Loan
comprising such Borrowing and any Eurodollar Interest Period applicable thereto,
(ii) the effective date and amount of each Assignment and Acceptance delivered
to and accepted by it and the parties thereto, (iii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder or under the Notes and (iv) the amount of any sum received
by the Administrative Agent from the Borrower or the applicable Qualified
Borrower hereunder and each Lender’s share thereof.

 

(d)     Entries Binding. The entries made in the Register and each Loan Account
shall be conclusive and binding for all purposes, absent manifest error.

 

(e)     No Recourse to Limited Partners or General Partner. Notwithstanding
anything contained in this Agreement to the contrary, it is expressly understood
and agreed that nothing herein or in the Notes shall be construed as creating
any liability on any Limited Partner, any General Partner, or any partner,
member, manager, officer, shareholder or director of any Limited Partner or any
General Partner, to pay any of the Obligations other than liability arising from
or in connection with (i) fraud or (ii) the misappropriation or misapplication
of proceeds of the Loans (in which case such liability shall extend to the
Person(s) committing such fraud, misappropriation or misapplication, but not to
any other Person described above); but nothing contained in this Section 4.3(e)
shall be construed to prevent the exercise of any remedy allowed to the
Administrative Agent, the Arranger, the Co-Agents or the Lenders by law or by
the terms of this Agreement or the other Loan Documents which does not relate to
or result in such an obligation by any Limited Partner or any General Partner
(or any partner, member, manager, officer, shareholder or director of any
Limited Partner or any General Partner) to pay money.

 

-86-

--------------------------------------------------------------------------------

 

 

Article V

 

INTEREST AND FEES

 

5.1     Interest on the Loans and other Obligations.

 

(a)     Rate of Interest. All Loans and the outstanding principal balance of all
other Obligations shall bear interest on the unpaid principal amount thereof
from the date such Loans are made and such other Obligations are due and payable
until paid in full, except as otherwise provided in Section 5.1(d), as follows:

 

(i)     If a Base Rate Loan or such other Obligation, at a rate per annum equal
to the sum of (A) the Base Rate, as in effect from time to time as interest
accrues, plus (B) the then Applicable Margin for Base Rate Loans;< and>

 

(ii)     If a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A)
the Eurodollar Rate determined for the applicable Eurodollar Interest Period,
plus (B) the then Applicable Margin for Eurodollar Rate Loans; and

 

(iii)     If a Swingline Loan, as provided in Section 2.9(c).

 

The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrower or the applicable Qualified Borrower at the time a
Notice of Committed Borrowing or a Notice of Conversion/Continuation is
delivered by the Borrower to the Administrative Agent; provided, however,
neither the Borrower nor any Qualified Borrower may select the Eurodollar Rate
as the applicable basis for determining the rate of interest on such a Loan if
at the time of such selection an Event of Default or a Potential Event of
Default would occur or has occurred and is continuing and further provided that,
from and after the occurrence of an Event of Default or a Potential Event of
Default, each Eurodollar Rate Loan then outstanding may, at the Administrative
Agent’s option, convert to a Base Rate Loan. If on any day any Loan is
outstanding with respect to which notice has not been timely delivered to the
Administrative Agent in accordance with the terms of this Agreement specifying
the basis for determining the rate of interest on that day, then for that day
interest on that Loan shall be determined by reference to the Base Rate.

 

(b)     Interest Payments.  (i) Interest accrued on each Committed Loan shall be
calculated on the last day of each calendar month and shall be payable in
arrears (A) on the first Business Day of each calendar month, commencing on the
first such day following the making of such Committed Loan, and (B) if not
theretofore paid in full, on the maturity date (whether by acceleration or
otherwise) of such Committed Loan.

 

-87-

--------------------------------------------------------------------------------

 

 

(ii)     Interest accrued on the principal balance of all other Obligations
shall be calculated on the last day of each calendar month and shall be payable
in arrears (A) on the first Business Day of each calendar month, commencing on
the first such day following the incurrence of such Obligation, (B) upon
repayment thereof in full or in part, and (C) if not theretofore paid in full,
at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c)     Conversion or Continuation. (i) The Borrower or the applicable Qualified
Borrower shall have the option (A) to convert at any time all or any part of
outstanding Base Rate Loans to Eurodollar Rate Loans; (B) to convert all or any
part of outstanding Eurodollar Rate Loans having Eurodollar Interest Periods
which expire on the same date to Base Rate Loans, on such expiration date; and
(C) to continue all or any part of outstanding Eurodollar Rate Loans having
Eurodollar Interest Periods which expire on the same date as Eurodollar Rate
Loans, and the succeeding Eurodollar Interest Period of such continued Loans
shall commence on such expiration date; provided, however, no such outstanding
Loan may be continued as, or be converted into, a Eurodollar Rate Loan (i) if
the continuation of, or the conversion into, would violate any of the provisions
of Section 5.2 or (ii) if an Event of Default or a Potential Event of Default
would occur or has occurred and is continuing. Any conversion into or
continuation of Eurodollar Rate Loans under this Section 5.1(c) shall be in a
minimum amount of $1,000,000 and in integral multiples of $100,000 in excess of
that amount, except in the case of a conversion into or a continuation of an
entire Borrowing of Non Pro Rata Loans.

 

(ii)     To convert or continue a Loan under Section 5.1(c)(i), the Borrower or
the applicable Qualified Borrower shall deliver a Notice of
Conversion/Continuation to the Administrative Agent no later than 11:00 a.m.
(New York time) at least three (3) Business Days in advance of the proposed
conversion/continuation date. A Notice of Conversion/Continuation< (whether
telephonic or written)> shall specify (A) the proposed conversion/continuation
date (which shall be a Business Day), (B) the principal amount of the Loan to be
converted/continued, (C) whether such Loan shall be converted and/or continued,
and (D) in the case of a conversion to, or continuation of, a Eurodollar Rate
Loan, the requested Eurodollar Interest Period. In lieu of delivering a Notice
of Conversion/Continuation, the Borrower or the applicable Qualified Borrower
may give the Administrative Agent telephonic notice of any proposed
conversion/continuation by the time required under this Section 5.1(c)(ii), if
the Borrower confirms such notice by delivery of the Notice of
Conversion/Continuation to the Administrative Agent by facsimile transmission
promptly<immediately>, but in no event later than 3:00 p.m. (New York time) on
the same day. Promptly after receipt of a Notice of Conversion/Continuation
under this Section 5.1(c)(ii) (or telephonic notice in lieu thereof), the
Administrative Agent shall notify each Lender by facsimile transmission, or
other similar form of transmission, of the proposed conversion/continuation. Any
Notice of Conversion/Continuation for conversion to, or continuation of, a Loan
(or telephonic notice in lieu thereof) given pursuant to this Section 5.1(c)(ii)
shall be irrevocable, and the Borrower or the applicable Qualified Borrower
shall be bound to convert or continue in accordance therewith. In the event no
Notice of Conversion/Continuation is delivered as and when specified in this
Section 5.1(c)(ii) with respect to outstanding Eurodollar Rate Loans, upon the
expiration of the Interest Period applicable thereto, such Loans shall
automatically be continued as Eurodollar Rate Loans with a Eurodollar Interest
Period of one month; provided, however, no such outstanding Loan may be
continued as, or be converted into,<to> a Eurodollar<Base> Rate Loan (i) if the
continuation of, or the conversion into, would violate any of the provisions of
Section 5.2 or (ii) if an Event of Default or a Potential Event of Default would
occur or has occurred and is continuing.

 

-88-

--------------------------------------------------------------------------------

 

 

(d)     Default Interest. Notwithstanding the rates of interest specified in
Section 5.1(a) or elsewhere in this Agreement, effective immediately upon the
occurrence of an Event of Default, and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all Loans and other
Obligations shall bear interest at a rate equal to the sum of (A) the Base Rate,
as in effect from time to time as interest accrues, plus (B) the Applicable
Margin for Base Rate Loans, plus (C) two percent (2.0%) per annum.

 

(e)     Computation of Interest. Interest on all Obligations shall be computed
on the basis of the actual number of days elapsed in the period during which
interest accrues and a year of 360 days (or 365/366 days in the case of interest
computed by reference to the Base Rate). In computing interest on any Loan, the
date of the making of the Loan or the first day of a Eurodollar Interest Period,
as the case may be, shall be included and the date of payment or the expiration
date of a Eurodollar Interest Period, as the case may be, shall be excluded;
provided, however, if a Loan is repaid on the same day on which it is made, one
(1) day’s interest shall be paid on such Loan.

 

(f)     Eurodollar Rate Information. Upon the reasonable request of the Borrower
or the applicable Qualified Borrower from time to time, the Administrative Agent
shall promptly provide to the Borrower such information with respect to the
applicable Eurodollar Rate as may be so requested.

 

5.2     Special Provisions Governing Eurodollar Rate Loans.

 

(a)     Amount of Eurodollar Rate Loans. Each Eurodollar Rate Loan shall be in a
minimum principal amount of $1,500,000.

 

(b)    Determination of Eurodollar Interest Period. By giving notice as set
forth in Section 2.1(b) (with respect to a Borrowing of Eurodollar Rate Loans)
or Section 5.1(c) (with respect to a conversion into or continuation of
Eurodollar Rate Loans), the Borrower or the applicable Qualified Borrower shall
have the option, subject to the other provisions of this Section 5.2, to select
an interest period (each, an “Interest Period”) to apply to the Loans described
in such notice, subject to the following provisions:

 

(i)     Subject to availability, the Borrower or the applicable Qualified
Borrower may only select, as to a particular Borrowing of Eurodollar Rate Loans,
an Interest Period (each, a “Eurodollar Interest Period”) of one, two,< or>
three or six months in duration (or, with the prior written consent of the
Administrative agent and if available to all Lenders, twelve months) or for a
period of 7 days (provided, however, that in no event shall there be more than
three (3) Eurodollar Interest Periods of 7 days outstanding at any time);

 

-89-

--------------------------------------------------------------------------------

 

 

(ii)     [reserved];

 

(iii)     In the case of immediately successive Eurodollar Interest Periods
applicable to a Borrowing of Eurodollar Rate Loans, each successive Eurodollar
Interest Period shall commence on the day on which the next preceding Eurodollar
Interest Period expires;

 

(iv)     If any Eurodollar Interest Period would otherwise expire on a day which
is not a Business Day, such Eurodollar Interest Period shall be extended to
expire on the next succeeding Business Day if the next succeeding Business Day
occurs in the same calendar month, and if there will be no succeeding Business
Day in such calendar month, the Eurodollar Interest Period shall expire on the
immediately preceding Business Day;

 

(v)     Neither the Borrower nor the applicable Qualified Borrower may select an
Interest Period as to any Loan if such Interest Period terminates later than the
Revolving Credit Termination Date or the Term Maturity Date, as applicable;

 

(vi)     Neither the Borrower nor the applicable Qualified Borrower may select
an Interest Period with respect to any portion of principal of a Loan which
extends beyond a date on which the Borrower or the applicable Qualified Borrower
is required to make a scheduled payment of such portion of principal; and

 

(vii)     There shall be no more than eight (8) Interest Periods in effect at
any one time with respect to Eurodollar Rate Loans.

 

(c)     Determination of Eurodollar Interest Rate. As soon as practicable on the
second Business Day prior to the first day of each Eurodollar Interest Period
(the “Eurodollar Interest Rate Determination Date”), the Administrative Agent
shall determine (pursuant to the procedures set forth in the definition of
“Eurodollar Rate”) the interest rate which shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Eurodollar Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower, the applicable Qualified
Borrower(s) and to each Lender. The Administrative Agent’s determination shall
be presumed to be correct, absent manifest error, and shall be binding upon the
Borrower, the applicable Qualified Borrower and each Lender.

 

(d)     Alternate Rate of Interest.

 

(i)     If prior to the commencement of any Interest Period for a Borrowing of
Eurodollar Rate Loans:

 

(A)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Base Eurocurrency Rate for a Loan for the
applicable Interest Period; or

 

-90-

--------------------------------------------------------------------------------

 

 

(B)     the Administrative Agent is advised by the Requisite Lenders that the
Base Eurocurrency Rate for a Loan for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone promptly followed in writing or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (1) any Notice of Conversion/Continuation that requests the conversion of
any Eurodollar Rate Loans to, or continuation of any Eurodollar Rate Loans for
the applicable Interest Period, as the case may be, shall be ineffective and (2)
such Borrowing shall be made as a Borrowing of Base Rate Loans.

 

(ii)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Requisite Lenders
notify the Administrative Agent (with, in the case of the Requisite Lenders, a
copy to the Borrower) that the Borrower or Requisite Lenders (as applicable)
have determined, that:

 

 

(i)

adequate and reasonable means do not exist for ascertaining the Base
Eurocurrency Rate for any requested Interest Period, because the LIBOR Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

 

 

(ii)

the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Base Eurocurrency Rate or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

 

(iii)

syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the Base
Eurocurrency Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Base Eurocurrency Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) , giving due consideration to any evolving or then existing convention
for similar U.S. dollar<Dollar> denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Requisite Lenders have delivered to the
Administrative Agent written notice that such Requisite Lenders do not accept
such amendment.

 

-91-

--------------------------------------------------------------------------------

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Daily LIBOR Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero<0.50%> for purposes of this Agreement.

 

As used above:

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

(e)     Illegality.  (i) If at any time any Lender determines (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that the making, converting, maintaining or continuation of
any Eurodollar Rate Loan has become unlawful or impermissible by compliance by
that Lender with any law, governmental rule, regulation or order of any
Governmental Authority (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful or would result in costs or
penalties), then, and in any such event, such Lender may give notice of that
determination, in writing, to the Borrower, the applicable Qualified Borrower
and the Administrative Agent, and the Administrative Agent shall promptly
transmit the notice to each other Lender.

 

(ii)     When notice is given by a Lender under Section 5.2(e)(i), (A) the
Borrower’s or the applicable Qualified Borrower’s right to request from such
Lender and such Lender’s obligation, if any, to make Eurodollar Rate Loans shall
be immediately suspended, and such Lender shall make a Base Rate Loan as part of
any requested Borrowing of Eurodollar Rate Loans and (B) if the affected
Eurodollar Rate Loans are then outstanding, the Borrower or such Qualified
Borrower shall immediately, or if permitted by applicable law, no later than the
date permitted thereby, upon at least one (1) Business Day’s prior written
notice to the Administrative Agent and the affected Lender, convert each such
Loan into a Base Rate Loan.

 

(iii)     If at any time after a Lender gives notice under Section 5.2(e)(i)
such Lender determines that it may lawfully make Eurodollar Rate Loans, such
Lender shall promptly give notice of that determination, in writing, to the
Borrower, the applicable Qualified Borrower and the Administrative Agent, and
the Administrative Agent shall promptly transmit the notice to each other
Lender. The Borrower’s and such Qualified Borrower’s right to request, and such
Lender’s obligation, if any, to make Eurodollar Rate Loans shall thereupon be
restored.

 

-92-

--------------------------------------------------------------------------------

 

 

(iv)     A Lender may at its option may make any Loan or issue or extend any
Letter of Credit (a “Credit Extension”) to the Borrower or any Qualified
Borrower by causing any domestic or foreign branch or Affiliate of such Lender
(any “Lending Office”) to make such Credit Extension; provided that any exercise
of such option shall not affect the obligation of the Borrower or any Qualified
Borrower to repay such Credit Extension in accordance with the terms of this
Agreement. Upon receipt of such notice, the Borrower shall take all reasonable
actions requested by the Lender to mitigate or avoid such illegality.

 

(f)     Compensation. In addition to all amounts required to be paid by the
Borrower or the applicable Qualified Borrower pursuant to Section 5.1 and
Article XIII, the Borrower and the applicable Qualified Borrower shall
compensate each Lender, upon demand, for all losses, expenses to third parties
and liabilities (including, without limitation, any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrower or such Qualified Borrower but excluding any loss of Applicable Margin
on the relevant Loans, any losses or expenses incurred as the result of such
Lender’s gross negligence or willful misconduct (as determined in a final
non-appealable judgment by a court of competent jurisdiction) and any
administrative fees incurred in effecting such liquidation or reemployment)
which that Lender may sustain (i) if for any reason a Borrowing, conversion into
or continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Committed Borrowing or a Notice of
Conversion/Continuation given by the Borrower or any applicable Qualified
Borrower or in a telephonic request by it for borrowing or conversion/
continuation or a successive Eurodollar Interest Period does not commence after
notice therefor is given pursuant to Section 5.1(c), including, without
limitation, pursuant to Section 5.2(d), (ii) if for any reason any Eurodollar
Rate Loan is prepaid on a date which is not the last day of the applicable
Interest Period (including pursuant to Section 13.4), (iii) as a consequence of
a required conversion of a Eurodollar Rate Loan to a Base Rate Loan as a result
of any of the events indicated in Section 5.2(d), (iv) as a consequence of any
failure by the Borrower or any applicable Qualified Borrower to repay a
Eurodollar Rate Loan when required by the terms of this Agreement, or (v) as a
consequence of an assignment requested by the Borrower under Section 13.4. The
Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement in reasonable detail as to
such losses, expenses and liabilities, and this statement shall be conclusive as
to the amount of compensation due to that Lender, absent manifest error.

 

-93-

--------------------------------------------------------------------------------

 

 

(g)     Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of, its Eurodollar Lending
Office or Eurodollar Affiliate or its other offices or Affiliates. No Lender
shall be entitled, however, to receive any greater amount under Sections 4.2 or
5.2(f) or Article XIII as a result of the transfer of any such Eurodollar Rate
Loan to any office (other than such Eurodollar Lending Office) or any Affiliate
(other than such Eurodollar Affiliate) than such Lender would have been entitled
to receive immediately prior thereto, unless (i) the transfer occurred at a time
when circumstances giving rise to the claim for such greater amount did not
exist and (ii) such claim would have arisen even if such transfer had not
occurred.

 

(h)     Affiliates Not Obligated. No Eurodollar Affiliate or other Affiliate of
any Lender shall be deemed a party to this Agreement or shall have any liability
or obligation under this Agreement.

 

(i)     Adjusted Eurodollar Rate. Any failure by any Lender to take into account
the Eurodollar Reserve Percentage when calculating interest due on Eurodollar
Rate Loans shall not constitute, whether by course of dealing or otherwise, a
waiver by such Lender of its right to collect such amount for any future period.

 

5.3     Fees.

 

(a)     Facility Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders based on their respective Pro Rata
Shares for the Revolving Credit Facility, a fee (the “Facility Fee”), accruing
at a per annum rate equal to the then applicable Facility Fee Percentage on the
Maximum Revolving Credit Amount and commencing on the Closing Date, such fee
being payable quarterly, in arrears, commencing on the first day of the fiscal
quarter next succeeding the Closing Date and on the first day of each fiscal
quarter thereafter and on the Revolving Credit Termination Date.

 

(b)     Calculation and Payment of Fees. All fees shall be calculated on the
basis of the actual number of days elapsed in a 360-day year. All fees shall be
payable in addition to, and not in lieu of, interest, compensation, expense
reimbursements, indemnification and other Obligations. Fees shall be payable to
the Administrative Agent at its office in New York, New York in immediately
available funds. All fees shall be fully earned and nonrefundable when paid. All
fees due to the Arranger or any other Lender, including, without limitation,
those referred to in this Section 5.3, shall bear interest, if not paid when
due, at the interest rate specified in Section 5.1(d) and shall constitute
Obligations.

 

Article VI

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

6.1     Conditions Precedent to the Initial Loans and Letters of Credit. The
obligation of each Lender on the Initial Funding Date to make any Loan requested
to be made by it, and to issue Letters of Credit, shall be subject to the
satisfaction of all of the following conditions precedent:

 

-94-

--------------------------------------------------------------------------------

 

 

(a)     Documents. The Administrative Agent shall have received on or before the
Closing Date this Agreement, the Notes, and, to the extent not otherwise
specifically referenced in this Section 6.1(a), all other Loan Documents and
agreements, documents and instruments described in the List of Closing Documents
attached hereto as Exhibit E and made a part hereof, each duly executed and in
recordable form, where appropriate, and in form and substance satisfactory to
the Administrative Agent; without limiting the foregoing, the Borrower hereby
directs its legal counsel to prepare and deliver to the Agents and the Lenders,
the legal opinions referred to in such List of Closing Documents.

 

(b)     No Legal Impediments. No law, regulation, order, judgment or decree of
any Governmental Authority shall be, and the Administrative Agent shall not have
received any notice that litigation is pending or threatened which is likely to
enjoin, prohibit or restrain the making of the Loans and/or the issuance of
Letters of Credit on the Initial Funding Date.

 

(c)     Interim Liabilities and Equity. Except as disclosed to the Arranger and
the Lenders, since December 31, 2016, neither the Borrower nor the Company shall
have (i) entered into any material (as determined in good faith by the
Administrative Agent) commitment or transaction, including, without limitation,
transactions for borrowings and capital expenditures, which are not in the
ordinary course of the Borrower’s business, (ii) declared or paid any dividends
or other distributions other than in the ordinary course of business, (iii)
established compensation or employee benefit plans, or (iv) redeemed or issued
any equity Securities.

 

(d)     No Default. No Event of Default or Potential Event of Default shall have
occurred and be continuing or would result from the making of the Loans or the
issuance of any Letter of Credit.

 

(e)     Representations and Warranties. All of the representations and
warranties contained in Section 7.1 and in any of the other Loan Documents shall
be true and correct in all material respects (or in the case of any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language, true and correct in all respects after
giving effect to such qualification) on and as of the Initial Funding Date.

 

(f)     Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, for the accounts of the Agents and the other Lenders, as applicable, all
invoiced fees due and payable on or before the Closing Date and all expenses due
and payable on or before the Initial Funding Date, including, without
limitation, reasonable attorneys’ fees and expenses, and other costs and
expenses incurred in connection with the Loan Documents.

 

-95-

--------------------------------------------------------------------------------

 

 

6.2     Conditions Precedent to All Subsequent Loans and Letters of Credit. The
obligation of each Lender to make any Loan requested to be made by it on any
date after the Initial Funding Date and the agreement of each Lender to issue,
increase or extend any Letter of Credit or participate therein on any date after
the Initial Funding Date is subject to the following conditions precedent as of
each such date:

 

(a)     Representations and Warranties. As of such date, both before and after
giving effect to the Loans to be made or the Letter of Credit to be issued,
increased or extended on such date, all of the representations and warranties of
the Borrower contained in Section 7.1 and in any other Loan Document (other than
representations and warranties which expressly speak as of a different date, in
which case, such representations and warranties shall have been true and correct
as of such date) shall be true and correct in all material respects (or in the
case of any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language, true and correct in all respects
after giving effect to such qualification).

 

(b)     No Defaults. No Event of Default or Potential Event of Default shall
have occurred and be continuing or would result from the making of the requested
Loan or issuance or extension of the requested Letter of Credit.

 

(c)     No Legal Impediments. No law, regulation, order, judgment or decree of
any Governmental Authority shall, and the Administrative Agent shall not have
received from such Lender notice that, in the judgment of such Lender,
litigation is pending or threatened which is likely to, enjoin, prohibit or
restrain, or impose or result in the imposition of any material adverse
condition upon, such Lender’s making of the requested Loan or participation in
or issuance, increase or extension of the requested Letter of Credit.

 

(d)     Qualified Borrower. In the event that such Loan is to be made to, or
such Letter of Credit is to be issued or extended for the account of, a
Qualified Borrower, receipt by the Administrative Agent of a Note by such
Qualified Borrower for the account of each Lender, if not previously delivered,
satisfying the requirements of Section 4.3, together with the Qualified Borrower
Guaranty and all other items that would have been required to be delivered
pursuant to Sections 2.10 and 6.1 with respect to such Qualified Borrower.

 

Each submission by the Borrower or any Qualified Borrower to the Administrative
Agent of a Notice of Committed Borrowing with respect to a Loan or a Notice of
Conversion/Continuation with respect to any Loan, each acceptance by the
Borrower or a Qualified Borrower of the proceeds of each Loan made, converted or
continued hereunder, each submission by the Borrower or any Qualified Borrower
to a Lender of a request for issuance or extension of a Letter of Credit and the
issuance of such Letter of Credit, shall constitute a representation and
warranty by the Borrower as of the Funding Date in respect of such Loan, the
date of conversion or continuation and the date of issuance or extension of such
Letter of Credit, that all the conditions contained in this Section 6.2 have
been satisfied or waived in accordance with Section 14.7.

 

-96-

--------------------------------------------------------------------------------

 

 

Article VII

REPRESENTATIONS AND WARRANTIES

 

7.1     Representations and Warranties of the Borrower. In order to induce the
Lenders to enter into this Agreement and to make the Loans and the other
financial accommodations to the Borrower and to issue the Letters of Credit
described herein, the Borrower hereby represents and warrants to each Lender
that the following statements are true, correct and complete:

 

(a)     Organization; Powers. (i)  The Borrower (A) is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Indiana, (B) is duly qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, (C) has filed and maintained effective (unless exempt from the
requirements for filing) a current Business Activity Report with the appropriate
Governmental Authority in each state in which failure to do so would have a
Material Adverse Effect, (D) has all requisite power and authority to own,
operate and encumber its Property and to conduct its business as presently
conducted and as proposed to be conducted in connection with and following the
consummation of the transactions contemplated by this Agreement and (E) is a
partnership for federal income tax purposes.

 

(ii)     The Company (A) is a corporation duly organized, validly existing and
in good standing under the laws of the State of Indiana, (B) is duly authorized
and qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Material Adverse Effect, and (C) has all
requisite corporate power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted.

 

(iii)     Each Qualified Borrower and General Partner in existence as of the
date hereof is (or shall be at such time as it becomes a Qualified Borrower or
General Partner) a duly formed and validly existing legal entity under the laws
of its jurisdiction of formation and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

 

(iv)     True, correct and complete copies of the Organizational Documents
identified on Schedule 7.1-A have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been modified or amended
except to the extent set forth indicated therein and, to the best of the
Borrower’s knowledge, there are no defaults under such Organizational Documents
and no events which, with the passage of time or giving of notice or both, would
constitute a default under such Organizational Documents.

 

-97-

--------------------------------------------------------------------------------

 

 

(v)     Neither the Borrower nor the Company is a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code.

 

(b)     Authority.   (i)  The General Partner has the requisite power and
authority to execute, deliver and perform this Agreement on behalf of the
Borrower and each of the other Loan Documents which are required to be executed
on behalf of the Borrower as required by this Agreement. The General Partner is
the Person who has executed this Agreement and such other Loan Documents on
behalf of the Borrower and is the sole general partner of the Borrower. Each
Qualified Borrower has the requisite power and authority to execute, deliver and
perform this Agreement and each of the other Loan Documents which are required
to be executed by it as required by this Agreement.

 

(ii)     The execution, delivery and performance of each of the Loan Documents
which must be executed in connection with this Agreement by the Borrower and
each Qualified Borrower and to which the Borrower or such Qualified Borrower is
a party and the consummation of the transactions contemplated thereby are within
the Borrower’s partnership powers or such Qualified Borrower’s partnership or
corporate powers, have been duly authorized by all necessary partnership or
other applicable action (and, in the case of the General Partner acting on
behalf of the Borrower in connection therewith, all necessary corporate action
of such General Partner) and such authorization has not been rescinded. No other
partnership or corporate action or proceedings on the part of the Borrower or
any General Partner or any Qualified Borrower is necessary to consummate such
transactions.

 

(iii)     Each of the Loan Documents to which the Borrower is a party has been
duly executed and delivered on behalf of the Borrower and constitutes the
Borrower’s legal, valid and binding obligation, enforceable against the Borrower
in accordance with its terms, except to the extent that the enforcement thereof
or the availability of equitable remedies may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally or by general principles of equity, or by
the discretion of any court in awarding equitable remedies, regardless of
whether such enforcement is considered in a proceeding of equity or at law, is
in full force and effect and all the terms, provisions, agreements and
conditions set forth therein and required to be performed or complied with by
the Company, the Borrower and the Borrower’s Subsidiaries on or before the
Initial Funding Date have been performed or complied with, and no Potential
Event of Default, Event of Default or breach of any covenant by any of the
Company, the Borrower or any Subsidiary of the Borrower exists thereunder.

 

(iv)     Each of the Loan Documents to which any Qualified Borrower is a party
has been duly executed and delivered on behalf of such Qualified Borrower and
constitutes such Qualified Borrower’s legal, valid and binding obligation,
enforceable against such Qualified Borrower in accordance with its terms, is in
full force and effect and all the terms, provisions, agreements and conditions
set forth therein and required to be performed or complied with by such
Qualified Borrower have been performed or complied with, and no Potential Event
of Default, Event of Default or breach of any covenant by any of such Qualified
Borrower exists thereunder.

 

-98-

--------------------------------------------------------------------------------

 

 

(c)     Subsidiaries; Ownership of Capital Stock and Partnership Interests. (i)
Schedule 7.1-C (as updated pursuant to Section 8.2(a)(iii)) (A) contains a
chart, together with lists, indicating the corporate structure of the Company,
the Borrower, and any other Person in which the Company or the Borrower holds a
direct or indirect partnership, joint venture or other equity interest
indicating the nature of such interest with respect to each Person included in
such diagram as of the date Schedule 7.1-C was last updated; and (B) accurately
sets forth, as of the date Schedule 7.1-C was last updated, (1) the correct
legal name of such Person and the jurisdiction of its incorporation or
organization, and (2) the authorized, issued and outstanding shares or interests
of each class of Securities of the Company, the Borrower and the Subsidiaries of
the Borrower and the owners of such shares or interests (provided, however, that
the shareholders of the Company and the limited partners of the Borrower are not
listed thereon). As of the date Schedule 7.1-C was last updated, none of such
issued and outstanding Securities is subject to any vesting, redemption, or
repurchase agreement, and there are no warrants or options (other than Permitted
Securities Options) outstanding with respect to such Securities, except as noted
on Schedule 7.1-C. The outstanding Capital Stock of the Company is duly
authorized, validly issued, fully paid and nonassessable and the outstanding
Securities of the Borrower and its Subsidiaries are duly authorized and validly
issued.

 

(ii)     Except where failure may not have a Material Adverse Effect, each
Subsidiary: (A) is a corporation, limited liability company or partnership, as
indicated on Schedule 7.1-C, duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, (B) is duly qualified to do business and, if applicable, is in
good standing under the laws of each jurisdiction in which failure to be so
qualified and in good standing would limit its ability to use the courts of such
jurisdiction to enforce Contractual Obligations to which it is a party, and (C)
has all requisite power and authority to own and operate its Property and to
conduct its business as presently conducted and as proposed to be conducted
hereafter.

 

(d)     No Conflict. The execution, delivery and performance of each of the Loan
Documents to which the Borrower or any Qualified Borrower is a party do not and
will not (i) conflict with the Organizational Documents of the Borrower or any
Subsidiary of the Borrower or any Qualified Borrower, (ii) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of the
Borrower, the General Partner, any Limited Partner, any Subsidiary of the
Borrower, any Qualified Borrower, or any general or limited partner of any
Subsidiary of the Borrower, or require termination of any such Contractual
Obligation which may subject the Administrative Agent or any of the other
Lenders to any liability, (iii) result in or require the creation or imposition
of any Lien whatsoever upon any of the Property or assets of the Borrower, the
General Partner, any Limited Partner, any Subsidiary of the Borrower or any
Qualified Borrower, or any general partner or limited partner of any Subsidiary
of the Borrower, or (iv) require any approval of shareholders of the Company or
any general partner (or equity holder of any general partner) of any Subsidiary
of the Borrower.

 

-99-

--------------------------------------------------------------------------------

 

 

(e)     Governmental Consents. The execution, delivery and performance of each
of the Loan Documents to which the Borrower or any Qualified Borrower is a party
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by any Governmental Authority, except
filings, consents or notices which have been made, obtained or given.

 

(f)     Governmental Regulation. Neither the Borrower nor any General Partner
nor any Qualified Borrower is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated by this
Agreement.

 

(g)     Financial Position. Complete and accurate copies of the following
financial statements and materials have been delivered to the Administrative
Agent: (i) audited financial statements of the Company and its Subsidiaries for
the fiscal year ended December 31, 2016; and (ii) unaudited financial statements
of the Company and its Subsidiaries and of the Borrower for the fiscal quarter
ended September 30, 2017. All financial statements included in such materials
were prepared in all material respects in conformity with GAAP, except as
otherwise noted therein, and fairly present in all material respects the
respective consolidated financial positions, and the consolidated results of
operations and cash flows for each of the periods covered thereby of the Company
and its Subsidiaries and the Borrower, as applicable, as at the respective dates
thereof. Neither the Borrower nor any of its Subsidiaries has any Contingent
Obligation, contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect.

 

(h)     Indebtedness. Schedule 7.1-H sets forth, as of December 31, 2016, all
Indebtedness for borrowed money of each of the Borrower, the General Partner and
their respective Subsidiaries and, except as set forth on Schedule 7.1-H, there
are no defaults in the payment of principal or interest on any such Indebtedness
and no payments thereunder have been deferred or extended beyond their stated
maturity and there has been no material change in the type or amount of such
Indebtedness (except for the repayment of certain Indebtedness or the incurrence
of Indebtedness permitted by this Agreement) since December 31, 2016, which, in
the case of Non-Recourse Indebtedness only, will have or is reasonably likely to
have, in any of such cases, a Material Adverse Effect.

 

(i)     Litigation; Adverse Effects. Except as set forth in Schedule 7.1-I, as
of the Closing Date, there is no action, suit, proceeding, Claim, investigation
or arbitration before or by any Governmental Authority or private arbitrator
pending or, to the knowledge of the Borrower, threatened against the Company,
the Borrower, any Qualified Borrower or any of their respective Subsidiaries, or
any Property of any of them (i) challenging the validity or the enforceability
of any of the Loan Documents, (ii) which will or is reasonably likely to result
in a loss in excess of $30,000,000, or (iii) under the Racketeering Influenced
and Corrupt Organizations Act or any similar federal or state statute where such
Person is a defendant in a criminal indictment that provides for the forfeiture
of assets to any Governmental Authority as a potential criminal penalty. There
is no material loss contingency within the meaning of GAAP which has not been
reflected in the consolidated financial statements of the Company and the
Borrower. None of the Company, any General Partner, the Borrower, any Qualified
Borrower or any Subsidiary of the Borrower is (A) in violation of any applicable
Requirements of Law which violation will have or is reasonably likely to have a
Material Adverse Effect, or (B) subject to or in default with respect to any
final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which will
have or is reasonably likely to have a Material Adverse Effect.

 

-100-

--------------------------------------------------------------------------------

 

 

(j)     No Material Adverse Effect. Since December 31, 2016<2019>, there has
occurred no event which has had or is reasonably likely to have a Material
Adverse Effect.

 

(k)     Tax Examinations. The IRS has examined (or is foreclosed from examining
by applicable statutes) the federal income tax returns of any of the Company’s,
the Borrower’s or its Subsidiaries’ predecessors in interest with respect to the
Projects for all tax periods prior to and including the taxable year ending
December 31, 2009 and the appropriate state Governmental Authority in each state
in which the Company’s, the Borrower’s or its Subsidiaries’ predecessors in
interest with respect to the Projects were required to file state income tax
returns has examined (or is foreclosed from examining by applicable statutes)
the state income tax returns of any of such Persons with respect to the Projects
for all tax periods prior to and including the taxable year ending December 31,
2009. All deficiencies which have been asserted against such Persons as a result
of any federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and no issue has been
raised in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion of a material deficiency for
any other year not so examined which has not been reserved for in the financial
statements of such Persons to the extent, if any, required by GAAP. No such
Person has taken any reporting positions for which it does not have a reasonable
basis nor anticipates any further material tax liability with respect to the
years which have not been closed pursuant to applicable law.

 

(l)     Payment of Taxes. All tax returns, reports and similar statements or
filings of each of the Persons described in Section 7.1(k), the Company, the
Borrower and its Subsidiaries and any Qualified Borrower required to be filed
have been timely filed, and, except for Customary Permitted Liens, all taxes,
assessments, fees and other charges of Governmental Authorities thereupon and
upon or relating to their respective Properties, assets, receipts, sales, use,
payroll, employment, income, licenses and franchises which are shown in such
returns or reports to be due and payable have been paid, except to the extent
(i) such taxes, assessments, fees and other charges of Governmental Authorities
are being contested in good faith by an appropriate proceeding diligently
pursued as permitted by the terms of Section 9.4 and (ii) such taxes,
assessments, fees and other charges of Governmental Authorities pertain to
Property of the Borrower or any of its Subsidiaries and the non-payment of the
amounts thereof would not, individually or in the aggregate, result in a
Material Adverse Effect. All other taxes (including, without limitation, real
estate taxes), assessments, fees and other governmental charges upon or relating
to the respective Properties of the Borrower and its Subsidiaries which are due
and payable have been paid, except for Customary Permitted Liens and except to
the extent described in clauses (i) and (ii) hereinabove. The Borrower has no
knowledge of any proposed tax assessment against the Borrower, any of its
Subsidiaries, or any of the Projects that will have or is reasonably likely to
have a Material Adverse Effect.

 

-101-

--------------------------------------------------------------------------------

 

 

(m)     Performance. Neither the Company, the Borrower nor any of their
Affiliates nor any Qualified Borrower has received any notice, citation or
allegation, nor has actual knowledge, that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation applicable to it, (ii) any of
its Properties is in violation of any Requirements of Law or (iii) any condition
exists which, with the giving of notice or the lapse of time or both, would
constitute a default with respect to any such Contractual Obligation, in each
case, except where such default or defaults, if any, will not have or is not
reasonably likely to have a Material Adverse Effect.

 

(n)     Disclosure. The representations and warranties of the Borrower contained
in the Loan Documents, and all certificates and other documents delivered to the
Administrative Agent pursuant to the terms thereof, do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. The
Borrower has not intentionally withheld any fact from the Administrative Agent,
the Arranger, the Co-Agents or the other Lenders in regard to any matter which
will have or is reasonably likely to have a Material Adverse Effect.
Notwithstanding the foregoing, the Lenders acknowledge that the Borrower shall
not have liability under this clause (n) with respect to its projections of
future events.

 

(o)     Requirements of Law. The Borrower and each of its Subsidiaries and each
Qualified Borrower is in compliance with all Requirements of Law applicable to
it and its respective businesses and Properties, in each case where the failure
to so comply individually or in the aggregate will have or is reasonably likely
to have a Material Adverse Effect.

 

(p)     Environmental Matters.

 

(i)     Except as disclosed on Schedule 7.1-P and except where failure is not
reasonably likely to have a Material Adverse Effect:

 

(A)     the operations of the Borrower, each of its Subsidiaries, and each
Qualified Borrower, and their respective Properties comply with all applicable
Environmental, Health or Safety Requirements of Law;

 

-102-

--------------------------------------------------------------------------------

 

 

(B)     the Borrower and each of its Subsidiaries and each Qualified Borrower
have obtained all material environmental, health and safety Permits necessary
for their respective operations, and all such Permits are in good standing and
the holder of each such Permit is currently in compliance with all terms and
conditions of such Permits;

 

(C)     none of the Borrower or any of its Subsidiaries or any Qualified
Borrower or any of their respective present or past Property or operations are
subject to or are the subject of any investigation, judicial or administrative
proceeding, order, judgment, decree, dispute, negotiations, agreement or
settlement by any Governmental Authority respecting (I) any Environmental,
Health or Safety Requirements of Law, (II) any Remedial Action, (III) any Claims
or Liabilities and Costs arising from the Release or threatened Release of a
Contaminant into the environment, or (IV) any violation of or liability under
any Environmental, Health or Safety Requirement of Law;

 

(D)     none of Borrower or any of its Subsidiaries or any Qualified Borrower
has filed any notice under any applicable Requirement of Law (I) reporting a
Release of a Contaminant; (II) indicating past or present treatment, storage or
disposal of a hazardous waste, as that term is defined under 40 C.F.R. Part 261
or any state equivalent; or (III) reporting a violation of any applicable
Environmental, Health or Safety Requirement of Law;

 

(E)     none of the Borrower’s or any of its Subsidiaries’ or any Qualified
Borrower’s present or past Property is listed or proposed for listing on the
National Priorities List (“NPL”) pursuant to CERCLA or on the Comprehensive
Environmental Response Compensation Liability Information System List
(“CERCLIS”) or any similar state list of sites requiring Remedial Action;

 

(F)     neither the Borrower nor any of its Subsidiaries nor any Qualified
Borrower has sent or directly arranged for the transport of any waste to any
site listed or proposed for listing on the NPL, CERCLIS or any similar state
list;

 

(G)     to the best of Borrower’s knowledge, there is not now, and to Borrower’s
knowledge there has never been on or in any Project (I) any treatment,
recycling, storage or disposal of any hazardous waste, as that term is defined
under 40 C.F.R. Part 261 or any state equivalent; (II) any landfill, waste pile,
or surface impoundment; (III) any underground storage tanks the presence or use
of which is or, to Borrower’s knowledge, has been in violation of applicable
Environmental, Health or Safety Requirements of Law, (IV) any
asbestos-containing material which such Person has any reason to believe could
subject such Person or its Property to Liabilities and Costs arising out of or
relating to environmental, health or safety matters that would result in a
Material Adverse Effect; or (V) any polychlorinated biphenyls (PCB) used in
hydraulic oils, electrical transformers or other Equipment, in all cases, which
such Person has any reason to believe could subject such Person or its Property
to Liabilities and Costs arising out of or relating to environmental, health or
safety matters;

 

-103-

--------------------------------------------------------------------------------

 

 

(H)     neither the Borrower nor any of its Subsidiaries nor any Qualified
Borrower has received any notice or Claim to the effect that any of such Persons
is or may be liable to any Person as a result of the Release or threatened
Release of a Contaminant into the environment;

 

(I)     neither the Borrower nor any of its Subsidiaries or any Qualified
Borrower has any contingent liability in connection with any Release or
threatened Release of any Contaminants into the environment;

 

(J)     no Environmental Lien has attached to any Property of the Borrower or
any Subsidiary of the Borrower or any Qualified Borrower;

 

(K)     no Property of the Borrower or any Subsidiary of the Borrower or any
Qualified Borrower is subject to any Environmental Property Transfer Act, or to
the extent such acts are applicable to any such Property, the Borrower and/or
such Subsidiary whose Property is subject thereto has fully complied with the
requirements of such acts; and

 

(L)     neither the Borrower nor any of its Subsidiaries nor any Qualified
Borrower owns or operates, or, to Borrower’s knowledge has ever owned or
operated, any underground storage tank, the presence or use of which is or has
been in violation of applicable Environmental, Health or Safety Requirements of
Law, at any Project.

 

(ii)     the Borrower and each of its Subsidiaries and each Qualified Borrower
are conducting and will continue to conduct their respective businesses and
operations and maintain each Project in compliance in all material respects with
applicable Environmental, Health or Safety Requirements of Law and no such
Person has been, and no such Person has any reason to believe that it or any
Project will be, subject to Liabilities and Costs arising out of or relating to
environmental, health or safety matters that would result in a Material Adverse
Effect.

 

(q)     ERISA. (i) Neither the Borrower nor any ERISA Affiliate maintains or
contributes to any Plan or Multiemployer Plan other than those listed on
Schedule 7.1-Q hereto. Each such Plan which is intended to be qualified under
Section 401(a) of the Internal Revenue Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such
Plan has been determined to be exempt from federal income tax under Section
501(a) of the Internal Revenue Code as currently in effect. Except as disclosed
in Schedule 7.1-Q, neither the Borrower nor any of its ERISA Affiliates
maintains or contributes to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA. The Borrower and
each of its ERISA Affiliates is in compliance in all material respects with the
responsibilities, obligations and duties imposed on it by ERISA, the Internal
Revenue Code and regulations promulgated thereunder with respect to all Plans.
No Plan has incurred any accumulated funding deficiency (as defined in Sections
302(a)(2) of ERISA and 412(a) of the Internal Revenue Code) whether or not
waived. Neither the Borrower nor any ERISA Affiliate nor any fiduciary of any
Plan which is not a Multiemployer Plan (i) has engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code or (ii) has taken or failed to take any action which would constitute or
result in a<an ERISA> Termination Event. Neither the Borrower nor any ERISA
Affiliate is subject to any liability under Sections 4063, 4064, 4069, 4204 or
4212(c) of ERISA. Neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. Schedule B to the most recent annual report filed with the IRS with
respect to each Plan and furnished to the Administrative Agent is complete and
accurate in all material respects. Since the date of each such Schedule B, there
has been no material adverse change in the funding status or financial condition
of the Plan relating to such Schedule B. Neither the Borrower nor any ERISA
Affiliate has (i) failed to make a required contribution or payment to a
Multiemployer Plan or (ii) made a complete or partial withdrawal under Sections
4203 or 4205 of ERISA from a Multiemployer Plan. Neither the Borrower nor any
ERISA Affiliate has failed to make a required installment or any other required
payment under Section 412 of the Internal Revenue Code on or before the due date
for such installment or other payment. Neither the Borrower nor any ERISA
Affiliate is required to provide security to a Plan under Section 401(a)(29) of
the Internal Revenue Code due to a Plan amendment that results in an increase in
current liability for the plan year. Except as disclosed on Schedule 7.1-Q,
neither the Borrower nor any of its ERISA Affiliates has, by reason of the
transactions contemplated hereby, any obligation to make any payment to any
employee pursuant to any Plan or existing contract or arrangement.

 

-104-

--------------------------------------------------------------------------------

 

 

(ii)     The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

 

(r)     Securities Activities. Neither the Borrower nor any Qualified Borrower
is engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(s)     Solvency. After giving effect to the Loans to be made on the Initial
Funding Date or such other date as Loans requested hereunder are made, and the
disbursement of the proceeds of such Loans pursuant to the Borrower’s or the
applicable Qualified Borrower’s instructions, the Borrower and each Qualified
Borrower, if any, is Solvent.

 

(t)     Insurance. Schedule 7.1-T accurately sets forth as of the Closing Date
all insurance policies and programs currently in effect with respect to the
respective Property and assets and business of the Borrower and its
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof. Such insurance policies and
programs are currently in full force and effect, in compliance with the
requirements of Section 9.5 hereof and, together with payment by the insured of
scheduled deductible payments, are in amounts sufficient to cover the
replacement value of the respective Property and assets of the Borrower and/or
its Subsidiaries.

 

-105-

--------------------------------------------------------------------------------

 

 

(u)     REIT Status. The Company qualifies as a REIT under the Internal Revenue
Code.

 

(v)     Ownership of Projects, Minority Holdings and Property. Ownership of
substantially all wholly-owned Projects, Minority Holdings and other Property of
the Consolidated Businesses is held by the Borrower and its Subsidiaries and is
not held directly by the General Partner.

 

(w)   Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents, with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers, employees and
directors, and to the knowledge of the Borrower, its agents and Affiliates, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Borrower, any Subsidiary, or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent or Affiliate of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit (directly or indirectly), use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

(x)     EEA<Affected> Financial Institutions. None of the Borrower or the
Qualified Borrowers is an EEA<Affected> Financial Institution.<

 

(y)     <Perfection and Priority of Security Interests. The Collateral Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a valid (subject to (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (b) any filings, notices and registrations and
other perfection requirements necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (c) with respect to enforceability under non-U.S. laws, the effect
of non-U.S. laws, rules and regulations as they relate to pledges, if any, of
Equity Interests in Foreign Subsidiaries and intercompany Indebtedness owed by
Foreign Subsidiaries) and (i) when all appropriate filings, notices or
recordings are made in the appropriate offices, corporate records or with the
appropriate Persons as may be required under applicable laws and/or any
Collateral Document (which filings, notices or recordings shall be made to the
extent required by any Collateral Document) and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Collateral Document), perfected first priority security interest
in the Collateral, securing the payment of the Secured Obligations, subject to
the Customary Permitted Liens and other Liens permitted under Section 10.2. The
Loan Parties are the owners of the Collateral free and clear of any Lien, except
for Customary Permitted Liens and the liens and security interests created under
the Loan Documents and permitted under Section 10.2.><

 

-106-

--------------------------------------------------------------------------------

 

 

(z)     ><COVID-19 Programs. The Borrower has determined in good faith in
consultation with its counsel that it is eligible to participate in all COVID
19-related government-sponsored relief programs that the Borrower currently
participates in, if any, and has taken into consideration in making such
determination all governmental rules, regulations and guidelines related to all
such programs.>

 

Article VIII

REPORTING COVENANTS

 

The Borrower covenants and agrees that so long as any Commitments or any Letters
of Credit are outstanding and thereafter until payment in full of all of the
Obligations (other than indemnities pursuant to Section 14.3 not yet due),
unless the Requisite Lenders shall otherwise give prior written consent thereto:

 

8.1     Borrower Accounting Practices. The Borrower shall maintain, and cause
each of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit preparation
of consolidated and consolidating financial statements in conformity with GAAP
as in effect from time to time, and each of the financial statements and reports
described below shall be prepared from such system and records and in form
reasonably satisfactory to the Administrative Agent.

 

8.2     Financial Reports. The Borrower shall deliver or cause to be delivered
to the Administrative Agent:

 

(a)     Quarterly Reports.

 

(i)     Borrower Quarterly Financial Reports. As soon as practicable, and in any
event within forty-five (45) days after the end of each fiscal quarter in each
Fiscal Year (other than the last fiscal quarter in each Fiscal Year), a
consolidated balance sheet of the Borrower and the related consolidated
statements of income and cash flow of the Borrower (to be prepared and delivered
quarterly in conjunction with the other reports delivered hereunder at the end
of each fiscal quarter) for each such fiscal quarter, in each case in form and
substance satisfactory to the Administrative Agent and, in comparative form, the
corresponding figures for the corresponding periods of the previous Fiscal Year,
certified by an Authorized Financial Officer of the Borrower as fairly
presenting the consolidated and consolidating financial position of the Borrower
as of the dates indicated and the results of their operations and cash flow for
the months indicated in accordance with GAAP, subject to normal quarterly
adjustments.

 

-107-

--------------------------------------------------------------------------------

 

 

(ii)     Company Quarterly Financial Reports. As soon as practicable, and in any
event within forty-five (45) days after the end of each fiscal quarter in each
Fiscal Year (other than the last fiscal quarter in each Fiscal Year), the
Financial Statements of the Company, the Borrower and its Subsidiaries on Form
10-Q as at the end of such period and a report setting forth in comparative form
the corresponding figures for the corresponding period of the previous Fiscal
Year, certified by an Authorized Financial Officer of the Company as fairly
presenting the consolidated and consolidating financial position of the Company,
the Borrower and its Subsidiaries as at the date indicated and the results of
their operations and cash flow for the period indicated in accordance with GAAP,
subject to normal adjustments.

 

(iii)     Quarterly Compliance Certificates. Together with each delivery of any
quarterly report pursuant to paragraphs (a)(i) and (ii) of this Section 8.2, the
Borrower shall deliver Officer’s Certificates, substantially in the form of
Exhibit F attached hereto of the Borrower and the Company (the “Quarterly
Compliance Certificates”), signed by the Borrower’s and the Company’s respective
Authorized Financial Officers representing and certifying (1) that the
Authorized Financial Officer signatory thereto has reviewed the terms of the
Loan Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of the Company, the Borrower and its
Subsidiaries, during the fiscal quarter covered by such reports, that such
review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Officer’s Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default or mandatory
prepayment event<Mandatory Prepayment Event>, or, if any such condition or event
existed or exists, and specifying the nature and period of existence thereof and
what action the General Partner and/or the Borrower or any of its Subsidiaries
has taken, is taking and proposes to take with respect thereto, (2) the
calculations (with such specificity as the Administrative Agent may reasonably
request) for the period then ended which demonstrate compliance with the
covenants and financial ratios set forth in Articles IX and X <(and, during the
Covenant Waiver Period, reasonably detailed calculations of the financial
covenants contained in Sections 10.1(a)(i), 10.1(a)(ii) and 10.12(e) (in each
case calculated pursuant to such provisions as to be in effect after the
Covenant Waiver Period)) >and, when applicable, that no Event of Default
described in Section 11.1 exists, (3) a schedule of the Borrower’s outstanding
Indebtedness, including the amount, maturity, interest rate and amortization
requirements, as well as such other information regarding such Indebtedness as
may be reasonably requested by the Administrative Agent, (4) a schedule of
Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA, (6) a schedule
of Mall EBITDA, (7) a schedule of Strip Center EBITDA, (8) calculations, in the
form of Exhibit G attached hereto, evidencing compliance with each of the
financial covenants set forth in Article X hereof and (9) an updated Schedule
7.1-C.

 

-108-

--------------------------------------------------------------------------------

 

 

(b)     Annual Reports.

 

(i)     Borrower Financial Statements. As soon as practicable, and in any event
within ninety (90) days after the end of each Fiscal Year, (i) the Financial
Statements of the Borrower and its Subsidiaries as at the end of such Fiscal
Year, (ii) a report with respect thereto of Ernst & Young, LLP or other
independent certified public accountants acceptable to the Administrative Agent,
which report shall be without a “going concern” or like qualification or
exception or a qualification or exception as to the scope of such audit and
shall state that such financial statements fairly present the consolidated and
consolidating financial position of each of the Borrower and its Subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which Ernst & Young, LLP or any such other
independent certified public accountants, if applicable, shall concur and which
shall have been disclosed in the notes to the financial statements), and (iii)
in the event that the report referred to in clause (ii) above is qualified, a
copy of the management letter or any similar report delivered to the General
Partner or to any officer or employee thereof by such independent certified
public accountants in connection with such financial statements (which letter or
report shall be subject to the confidentiality limitations set forth herein).
The Administrative Agent and each Lender (through the Administrative Agent) may,
with the consent of the Borrower (which consent shall not be unreasonably
withheld), communicate directly with such accountants, with any such
communication to occur together with a representative of the Borrower, at the
expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

(ii)     Company Financial Statements. As soon as practicable, and in any event
within ninety (90) days after the end of each Fiscal Year, (i) the Financial
Statements of the Company and its Subsidiaries on Form 10-K as at the end of
such Fiscal Year and a report setting forth in comparative form the
corresponding figures from the consolidated Financial Statements of the Company
and its Subsidiaries for the prior Fiscal Year; (ii) a report with respect
thereto of Ernst & Young LLP or other independent certified public accountants
acceptable to the Administrative Agent, which report shall be without a “going
concern” or like qualification or exception or a qualification or exception as
to the scope of such audit and shall state that such financial statements fairly
present the consolidated and consolidating financial position of each of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
Ernst & Young LLP or any such other independent certified public accountants, if
applicable, shall concur and which shall have been disclosed in the notes to the
financial statements)(which report shall be subject to the confidentiality
limitations set forth herein); and (iii) in the event that the report referred
to in clause (ii) above is qualified, a copy of the management letter or any
similar report delivered to the Company or to any officer or employee thereof by
such independent certified public accountants in connection with such financial
statements. The Administrative Agent and each Lender (through the Administrative
Agent) may, with the consent of the Company (which consent shall not be
unreasonably withheld), communicate directly with such accountants, with any
such communication to occur together with a representative of the Company, at
the expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

-109-

--------------------------------------------------------------------------------

 

 

(iii)     Annual Compliance Certificates. Together with each delivery of any
annual report pursuant to clauses (i) and (ii) of this Section 8.2(b), the
Borrower shall deliver Officer’s Certificates of the Borrower and the Company
(the “Annual Compliance Certificates” and, collectively with the Quarterly
Compliance Certificates, the “Compliance Certificates”), signed by the
Borrower’s and the Company’s respective Authorized Financial Officers,
representing and certifying that (1) the officer signatory thereto has reviewed
the terms of the Loan Documents, and has made, or caused to be made under
his/her supervision, a review in reasonable detail of the transactions and
consolidated and consolidating financial condition of the General Partner, the
Borrower and its Subsidiaries, during the accounting period covered by such
reports, that such review has not disclosed the existence during or at the end
of such accounting period, and that such officer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Potential Event of Default or
mandatory prepayment event<Mandatory Prepayment Event>, or, if any such
condition or event existed or exists, and specifying the nature and period of
existence thereof and what action the General Partner and/or the Borrower or any
of its Subsidiaries has taken, is taking and proposes to take with respect
thereto, (2) the calculations (with such specificity as the Administrative Agent
may reasonably request) for the period then ended which demonstrate compliance
with the covenants and financial ratios set forth in Articles IX and X <(and,
during the Covenant Waiver Period, reasonably detailed calculations of the
financial covenants contained in Sections 10.1(a)(i), 10.1(a)(ii) and 10.12(e)
(in each case calculated pursuant to such provisions as to be in effect after
the Covenant Waiver Period)) >and, when applicable, that no Event of Default
described in Section 11.1 exists, (3) a schedule of the Borrower’s outstanding
Indebtedness including the amount, maturity, interest rate and amortization
requirements, as well as such other information regarding such Indebtedness as
may be reasonably requested by the Administrative Agent, (4) a schedule of
Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA, (6) a schedule
of Mall EBITDA, (7) a schedule of Strip Center EBITDA, (8) calculations, in the
form of Exhibit G attached hereto, evidencing compliance with each of the
financial covenants set forth in Article X hereof, and (9) a schedule of the
estimated taxable income of the Borrower for such fiscal year.

 

(iv)     Tenant Bankruptcy Reports. As soon as practicable, and in any event
within ninety-five (95) days after the end of each Fiscal Year, the Borrower
shall deliver a written report, in form reasonably satisfactory to the
Administrative Agent, of all bankruptcy proceedings filed by or against any
tenant of any of the Projects, which tenant occupies 3% or more of the gross
leasable area in the Projects in the aggregate.

 

Documents required to be delivered pursuant to Section 8.2(a)(i) or (ii) or
Section 8.2(b)(i) or (ii) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 8.10; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

-110-

--------------------------------------------------------------------------------

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
and the Issuing Banks materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute confidential information, they shall be treated as set
forth in Section 14.20); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

8.3     Events of Default. Promptly upon the Borrower obtaining knowledge (a) of
any condition or event which constitutes an Event of Default or Potential Event
of Default, or becoming aware that any Lender or the Administrative Agent has
given any notice to the Borrower with respect to a claimed Event of Default or
Potential Event of Default under this Agreement; (b) that any Person has given
any notice to the Borrower or any Subsidiary of the Borrower or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 11.1(e); or (c) of any condition or event which has or is
reasonably likely to have a Material Adverse Effect, the Borrower shall deliver
to the Administrative Agent and the Lenders an Officer’s Certificate specifying
(i) the nature and period of existence of any such claimed default, Event of
Default, Potential Event of Default, condition or event, (ii) the notice given
or action taken by such Person in connection therewith, and (iii) what action
the Borrower has taken, is taking and proposes to take with respect thereto.

 

8.4     Lawsuits. Promptly upon the Borrower’s obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Borrower or any of its
Subsidiaries not previously disclosed pursuant to Section 7.1(i), which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Borrower’s reasonable judgment, the Borrower or any of its
Subsidiaries to liability in an amount aggregating $25,000,000 or more and is
not covered by Borrower’s insurance, the Borrower shall give written notice
thereof to the Administrative Agent and provide such other information as may be
reasonably available to enable each Lender and the Administrative Agent and its
counsel to evaluate such matters.

 

-111-

--------------------------------------------------------------------------------

 

 

8.5     ERISA Notices. The Borrower shall deliver or cause to be delivered to
the Administrative Agent, at the Borrower’s expense, the following information
and notices as soon as reasonably possible, and in any event:

 

(a)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that an ERISA Termination Event has
occurred, a written statement of the chief financial officer of the Borrower
describing such ERISA Termination Event and the action, if any, which the
Borrower or any ERISA Affiliate has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;

 

(b)    within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that a prohibited transaction (defined in
Sections 406 of ERISA and Section 4975 of the Internal Revenue Code) has
occurred, a statement of the chief financial officer of the Borrower describing
such transaction and the action which the Borrower or any ERISA Affiliate has
taken, is taking or proposes to take with respect thereto;

 

(c)     within fifteen (15) Business Days after the filing of the same with the
DOL, IRS or PBGC, copies of each annual report (form 5500 series), including
Schedule B thereto, filed with respect to each Plan;

 

(d)     within fifteen (15) Business Days after receipt by the Borrower or any
ERISA Affiliate of each actuarial report for any Plan or Multiemployer Plan and
each annual report for any Multiemployer Plan, copies of each such report;

 

(e)     within fifteen (15) Business Days after the filing of the same with the
IRS, a copy of each funding waiver request filed with respect to any Plan and
all communications received by the Borrower or any ERISA Affiliate with respect
to such request;

 

(f)     within fifteen (15) Business Days after the occurrence of any material
increase in the benefits of any existing Plan or Multiemployer Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
or Multiemployer Plan to which the Borrower or any ERISA Affiliate was not
previously contributing, notification of such increase, establishment or
commencement;

 

-112-

--------------------------------------------------------------------------------

 

 

(g)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate receives notice of the PBGC’s intention to terminate a Plan or to have
a trustee appointed to administer a Plan, copies of each such notice;

 

(h)     within fifteen (15) Business Days after the Borrower or any of its
Subsidiaries receives notice of any unfavorable determination letter from the
IRS regarding the qualification of a Plan under Section 401(a) of the Internal
Revenue Code, copies of each such letter;

 

(i)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate receives notice from a Multiemployer Plan regarding the imposition of
withdrawal liability, copies of each such notice;

 

(j)      within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate fails to make a required installment or any other required payment
under Section 412 of the Internal Revenue Code on or before the due date for
such installment or payment, a notification of such failure; and

 

(k)     within fifteen (15) Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know (i) a Multiemployer Plan has been
terminated, (ii) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (iii) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, notification of such termination, intention to terminate, or
institution of proceedings.

 

For purposes of this Section 8.5, the Borrower and any ERISA Affiliate shall be
deemed to know all facts known by the “Administrator” of any Plan of which the
Borrower or any ERISA Affiliate is the plan sponsor.

 

8.6     Environmental Notices. The Borrower shall notify the Administrative
Agent in writing, promptly upon any representative of the Borrower or other
employee of the Borrower responsible for the environmental matters at any
Property of the Borrower learning thereof, of any of the following (together
with any material documents and correspondence received or sent in connection
therewith):

 

(a)     notice or claim to the effect that the Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant into the environment, if such liability
would result in a Material Adverse Effect;

 

(b)     notice that the Borrower or any of its Subsidiaries is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment which is reasonably likely to result in a
Material Adverse Effect;

 

(c)     notice that any Property of the Borrower or any of its Subsidiaries is
subject to an Environmental Lien if the claim to which such Environmental Lien
relates would result in a Material Adverse Effect;

 

-113-

--------------------------------------------------------------------------------

 

 

(d)     notice of violation by the Borrower or any of its Subsidiaries of any
Environmental, Health or Safety Requirement of Law which is reasonably likely to
result in a Material Adverse Effect;

 

(e)     any condition which might reasonably result in a violation by the
Borrower or any Subsidiary of the Borrower of any Environmental, Health or
Safety Requirement of Law, which violation would result in a Material Adverse
Effect;

 

(f)     commencement of or written notice of intent to commence any judicial or
administrative proceeding alleging a violation by the Borrower or any of its
Subsidiaries of any Environmental, Health or Safety Requirement of Law, which
would result in a Material Adverse Effect;

 

(g)     new or proposed changes to any existing Environmental, Health or Safety
Requirement of Law that could result in a Material Adverse Effect; or

 

(h)     any proposed acquisition of stock, assets, real estate, or leasing of
Property, or any other action by the Borrower or any of its Subsidiaries that
could subject the Borrower or any of its Subsidiaries to environmental, health
or safety Liabilities and Costs which could result in a Material Adverse Effect.

 

8.7     Labor Matters. The Borrower shall notify the Administrative Agent in
writing, promptly upon the Borrower’s learning thereof, of any labor dispute to
which the Borrower or any of its Subsidiaries may become a party (including,
without limitation, any strikes, lockouts or other disputes relating to any
Property of such Persons’ and other facilities) which is reasonably likely to
result in a Material Adverse Effect.

 

8.8     Notices of Asset Sales and/or Acquisitions. The Borrower shall deliver
to the Administrative Agent and the Lenders written notice of each of the
following upon the occurrence thereof: (a) a sale, transfer or other disposition
of assets, in a single transaction or series of related transactions, for
consideration in excess of $500,000,000, (b) an acquisition of assets, in a
single transaction or series of related transactions, for consideration in
excess of $500,000,000, and (c) the grant of a Lien with respect to assets, in a
single transaction or series of related transactions, in connection with
Indebtedness aggregating an amount in excess of $500,000,000.

 

8.9     Tenant Notifications. The Borrower shall promptly notify the
Administrative Agent upon obtaining knowledge of the bankruptcy or cessation of
operations of any tenant to which greater than 5% of the Borrower’s share of
consolidated minimum rent is attributable.

 

8.10   Other Reports. The Borrower shall deliver or cause to be delivered to the
Administrative Agent and the other Lenders to the extent not publicly available
electronically at www.sec.gov or www.washingtonprime.com (or successor web sites
thereto), copies of all financial statements, reports, notices and other
materials, if any, sent or made available generally by any General Partner
and/or the Borrower to its respective Securities holders or filed with the
Commission, all press releases made available generally by any General Partner
and/or the Borrower or any of its Subsidiaries to the public concerning material
developments in the business of any General Partner, the Borrower or any such
Subsidiary and all notifications received by the General Partner, the Borrower
or its Subsidiaries pursuant to the Securities Exchange Act and the rules
promulgated thereunder.

 

-114-

--------------------------------------------------------------------------------

 

 

8.11     Other Information. <(a) >Promptly upon receiving a request therefor
from the Administrative Agent or the Arranger, the Borrower shall prepare and
deliver to the Administrative Agent and the other Lenders such other information
with respect to any General Partner, the Borrower, any Qualified Borrower, or
any of its Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent, the Arranger or any Lender.

 

<          (b)     Promptly following any request therefor, the Borrower shall
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation.><

 

8.12     ><Monthly Reports><. For each fiscal month during the period from and
after the Amendment Effective Date until the Covenant Compliance Date, the
Borrower shall deliver or cause to be delivered to the Administrative Agent
within seven (7) Business Days after the end of each month, an Officer’s
Certificate of an Authorized Financial Officer of the Borrower in the form of
Exhibit M (the “Monthly Report”) setting forth reasonably detailed calculations
required to establish whether the Borrower was in compliance with the financial
covenant set forth in Section 10.12(h) and certifying whether such officer has
knowledge of any condition or event which constitutes an Event of Default or
Potential Event of Default and, if any such condition or event exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto.>

 

 

Article IX

AFFIRMATIVE COVENANTS

 

Borrower and Qualified Borrowers each covenants and agrees that so long as any
Commitments or Loans or Letters of Credit are outstanding and thereafter until
payment in full of all of the Obligations (other than indemnities pursuant to
Section 14.3 not yet due), unless the Requisite Lenders shall otherwise give
prior written consent:

 

9.1     Existence, Etc. The Borrower and each Qualified Borrower shall, and
shall cause each of its Subsidiaries to, at all times maintain its corporate
existence or existence as a limited partnership or joint venture, as applicable,
and preserve and keep, or cause to be preserved and kept, in full force and
effect its rights and franchises material to its businesses, except where the
loss or termination of such rights and franchises is not likely to have a
Material Adverse Effect. The Borrower shall at all times remain organized under
the laws of the United States.

 

9.2     Powers; Conduct of Business. The Borrower and each Qualified Borrower
shall remain qualified, and shall cause each of its Subsidiaries to qualify and
remain qualified, to do business and maintain its good standing in each
jurisdiction in which the nature of its business and the ownership of its
Property requires it to be so qualified and in good standing, except where the
failure to remain so qualified is not likely to have a Material Adverse Effect.

 

-115-

--------------------------------------------------------------------------------

 

 

9.3     Compliance with Laws, Etc. The Borrower and each Qualified Borrower
shall, and shall cause each of its Subsidiaries to, (a) comply with all
Requirements of Law and all restrictive covenants affecting such Person or the
business, Property, assets or operations of such Person, and (b) obtain and
maintain as needed all Permits necessary for its operations (including, without
limitation, the operation of the Projects) and maintain such Permits in good
standing, except where noncompliance with either clause (a) or (b) above is not
reasonably likely to have a Material Adverse Effect; provided, however, that the
Borrower and each Qualified Borrower shall, and shall cause each of its
Subsidiaries to, comply with all Environmental, Health or Safety Requirements of
Law affecting such Person or the business, Property, assets or operations of
such Person. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

9.4     Payment of Taxes and Claims. The Borrower and each Qualified Borrower
shall pay, and shall cause each of its Subsidiaries to pay, (i) all taxes,
assessments and other governmental charges imposed upon it or on any of its
Property or assets or in respect of any of its franchises, licenses, receipts,
sales, use, payroll, employment, business, income or Property before any penalty
or interest accrues thereon, and (ii) all Claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a Lien (other than a Lien
permitted by Section 10.3 or a Customary Permitted Lien for property taxes and
assessments not yet due upon any of the Borrower’s or any Qualified Borrower’s
or any of the Borrower’s or any Qualified Borrower’s Subsidiaries’ Property or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto<)>; provided, however, that no such taxes, assessments, fees and
governmental charges referred to in clause (i) above or Claims referred to in
clause (ii) above need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.

 

9.5     Insurance. The Borrower and each Qualified Borrower shall maintain for
itself and its Subsidiaries, or shall cause each of its Subsidiaries to maintain
in full force and effect the insurance policies and programs listed on Schedule
7.1-T or substantially similar policies and programs or other policies and
programs as are reasonably acceptable to the Administrative Agent. All such
policies and programs shall be maintained with insurers reasonably acceptable to
the Administrative Agent.

 

9.6     Inspection of Property; Books and Records; Discussions. The Borrower and
each Qualified Borrower shall permit, and cause each of its Subsidiaries to
permit, any authorized representative(s) designated by either the Administrative
Agent or any Arranger, Co-Agent or other Lender to visit and inspect any of the
Projects or inspect the MIS of the Borrower or any of its Subsidiaries which
relates to the Projects, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers and independent
certified public accountants, all with a representative of the Borrower present,
upon reasonable notice and at such reasonable times during normal business
hours, as often as may be reasonably requested. Each such visitation and
inspection shall be at such visitor’s expense. The Borrower and each Qualified
Borrower shall keep and maintain, and cause its Subsidiaries to keep and
maintain, in all material respects on its MIS and otherwise proper books of
record and account in which entries in conformity with GAAP shall be made of all
dealings and transactions in relation to their respective businesses and
activities.

 

-116-

--------------------------------------------------------------------------------

 

 

9.7     ERISA Compliance. The Borrower shall, and shall cause each of its
Subsidiaries and ERISA Affiliates to, establish, maintain and operate all Plans
to comply in all material respects with the provisions of ERISA, the Internal
Revenue Code, all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans, except where failure to do so is not reasonably likely to result in
liability to the Borrower or an ERISA Affiliate of an amount in excess of
$5,000,000.

 

9.8     Maintenance of Property. The Borrower and each Qualified Borrower shall,
and shall cause each of its Subsidiaries to, maintain in all material respects
all of their respective owned and leased Property in good, safe and insurable
condition and repair and in a businesslike manner, and not permit, commit or
suffer any waste or abandonment of any such Property and from time to time shall
make or cause to be made all material repairs, renewal and replacements thereof,
including, without limitation, any capital improvements which may be required to
maintain the same in a businesslike manner; provided, however, that such
Property may be altered or renovated in the ordinary course of business of the
Borrower or such Qualified Borrower or such applicable Subsidiary. Without any
limitation on the foregoing, the Borrower shall maintain the Projects in a
manner such that each Project can be used in the manner and substantially for
the purposes such Project is used on the Closing Date, including, without
limitation, maintaining all utilities, access rights, zoning and necessary
Permits for such Project.

 

9.9     Company Status. The Company shall at all times (1) remain a publicly
traded company listed on the New York Stock Exchange or other national stock
exchange<[reserved]>; (2) maintain its status as a REIT under the Internal
Revenue Code, (3) retain direct or indirect management and control of the
Borrower, and (4) own, directly or indirectly, no less than ninety-nine percent
(99%) of the equity Securities of any other General Partner of the Borrower.

 

9.10    Ownership of Projects, Minority Holdings and Property. The ownership of
substantially all wholly-owned Projects, Minority Holdings and other Property of
the Consolidated Businesses shall be held by the Borrower and its Subsidiaries
and shall not be held directly by any General Partner.<

 

9.11     <Covenant to Guarantee Obligations and Give Additional Security><. (i)
Concurrently with the delivery of the Collateral Deliverables pursuant to
Section 9.12 with respect to a Proposed Borrowing Base Property owned or leased
by a Loan Party or a Subsidiary of a Loan Party or (ii) within fifteen (15)
Business Days (or such later date as may be agreed by the Administrative Agent
in its sole discretion) after the formation or acquisition of any new direct or
indirect Subsidiary of a Loan Party (including by way of a Division) that
directly owns or leases a Borrowing Base Property or is otherwise a Material
Subsidiary, then in either such event the Borrower shall cause each such
Subsidiary, if it has not already done so, to (A) duly execute and deliver to
the Administrative Agent a guaranty supplement in form and substance reasonably
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
Obligations under the Loan Documents, (B) if such Subsidiary owns or leases a
Borrowing Base Property, duly execute and deliver to the Collateral Agent a
pledge agreement supplement in form and substance reasonably satisfactory to the
Administrative Agent and the PNC Agent, and (C) deliver to the Administrative
Agent those items listed in Sections 9(g) and (i) of the First Amendment with
respect to such Subsidiary.><

 

-117-

--------------------------------------------------------------------------------

 

 

9.12     ><Borrowing Base Additions><. With the Borrower’s written request to
the Administrative Agent and the PNC Agent that any Property (a “Proposed
Borrowing Base Property”) be added as a Borrowing Base Property, the Borrower
shall deliver (or cause to be delivered) to the Administrative Agent and the PNC
Agent, at the Borrower’s expense, a BBA Proposal Package with respect to such
Proposed Borrowing Base Property to the extent not previously provided to the
Administrative Agent and the PNC Agent (and the Administrative Agent shall
promptly provide the BBA Proposal Package to the Lenders). Within ten (10)
Business Days after receipt of a complete BBA Proposal Package, the
Administrative Agent shall give notice to the Borrower of whether the
Administrative Agent and the Requisite Lenders (and the PNC Agent and the
“Requisite Lenders” under the PNC Bank Loan Agreement) have approved such
Proposed Borrowing Base Property as a Borrowing Base Property (provided that
approval shall be deemed given for the Properties listed on Schedule BBP as of
the Amendment Effective Date) subject to the delivery of all applicable
Collateral Deliverables and Guarantor Deliverables pursuant to the following
sentence (any such notice comprising an approval, a “Conditional Approval
Notice”). Within forty-five (45) days after receipt by the Borrower of a
Conditional Approval Notice (which period may be extended in the discretion of
the Administrative Agent, at the Borrower’s request, for an additional thirty
(30) days without the approval of the Requisite Lenders), the Borrower shall, at
its expense, deliver (or cause to be delivered) to the Collateral Agent, the
Administrative Agent and the PNC Agent all applicable Collateral Deliverables
and Guarantor Deliverables. Upon delivery of the Collateral Deliverables and the
Guarantor Deliverables with respect to a Proposed Borrowing Base Property to the
reasonable satisfaction of the Administrative Agent and the PNC Agent, the
Proposed Borrowing Base Property shall become a Borrowing Base Property.
Notwithstanding the foregoing, the failure of any Proposed Borrowing Base
Property to comply with one or more of the Borrowing Base Conditions or the
failure of the Borrower to deliver one or more of the Collateral Deliverables
and the Guarantor Deliverables as required hereunder with respect to a Proposed
Borrowing Base Property to the reasonable satisfaction of the Administrative
Agent and the PNC Agent shall not preclude the addition of such Proposed
Borrowing Base Property as a Borrowing Base Property so long as the
Administrative Agent and the Requisite Lenders (and the PNC Agent and the
“Requisite Lenders” under the PNC Bank Loan Agreement) shall have expressly
consented to the addition of such Proposed Borrowing Base Property as a
Borrowing Base Property notwithstanding such failures.><

 

9.13     ><Further Assurances><. ><(i)>< Promptly upon the reasonable request by
the Collateral Agent, the Administrative Agent, or any Lender through the
Administrative Agent, the Borrower shall promptly correct, and cause each Loan
Party to promptly correct, any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof.><

 

-118-

--------------------------------------------------------------------------------

 

 

(ii)     ><Promptly upon the reasonable request by the Collateral Agent, the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, and shall cause each Loan Party to, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, pledge agreements mortgages, deeds of trust,
assignments of leases and rents, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order (A) to carry out more effectively the purposes of the Loan Documents, (B)
to the fullest extent permitted by applicable law, to subject any Loan Party’s
properties, assets, rights or interests to the Liens intended to be covered by
any of the Collateral Documents, (C) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) to assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party in accordance herewith, and cause each
of its Subsidiaries to do so as required herein.><

 

(iii)     ><Notwithstanding anything to the contrary contained herein, the
Unsecured Portion of the Obligations shall at all times after the Amendment
Effective Date rank pari passu in right of payment and collateral with all other
Unsecured Indebtedness of the Borrower outstanding on the Amendment Effective
Date. To the extent that any Loan Party grants or maintains a Lien on any assets
of such Loan Party to secure such Unsecured Indebtedness, such Loan Party shall
contemporaneously grant and maintain a Lien on such assets to secure the
Unsecured Portion of the Obligations.><

 

9.14     ><Flood Hazard Properties><. If any Borrowing Base Property subject to
a Mortgage is at any time a Flood Hazard Property, then the Borrower shall, or
shall cause each applicable Loan Party, to provide to the Collateral Agent and
the Administrative Agent such information as the Lenders may reasonably request
in order to comply with the Flood Laws including, without limitation, evidence
of flood insurance and written acknowledgement of receipt of notice from the
Administrative Agent that such Borrowing Base Property is a Flood Hazard
Property and as to whether the community in which such Flood Hazard Property is
located in participation in the National Flood Insurance Program.><

 

9.15     ><Release of Collateral and Guaranties><. ><(a)>< Upon (i) the sale,
lease, transfer, encumbrance or other disposition to any Person other than to
any Subsidiary of the Borrower of (y) any item of Collateral of any Loan Party
(including, without limitation any disposition or encumbrance in compliance with
Section 10.15, including delivery by the Borrower of the required certifications
thereunder) or (z) any Property, Project or other asset of any Loan Party, in
each case that is permitted by the terms of the Loan Documents and by the PNC
Bank Loan Agreement or (ii) any designation of any Borrowing Base Property as a
non-Borrowing Base Property in accordance with Section 10.15 and the PNC Bank
Loan Agreement (including by delivery by the Borrower of the required
certifications hereunder or thereunder), then, in either such event the
Administrative Agent shall promptly release (or instruct the Collateral Agent to
release) the Lien on such item, property or other asset and release any
applicable Subsidiary from its obligations under the Subsidiary Guaranty, and
(to the extent applicable) deliver to the Borrower (or instruct the Collateral
Agent to deliver), no later than five (5) Business Days following the Borrower’s
request and at the Borrower’s expense, such documentation as may be reasonably
satisfactory to the Borrower and the Administrative Agent as advisable to
evidence such release of such Collateral from the assignment and security
interest granted under the Collateral Documents or such Subsidiary from the
Subsidiary Guaranty. Each of the Lenders and the Issuing Banks irrevocably
authorize each of the Administrative Agent and the Collateral Agent, to release
any such Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent (or any sub-agent thereof) under any Loan Document in
accordance with the foregoing sentence.><

 

-119-

--------------------------------------------------------------------------------

 

 

(b)     ><Upon the occurrence of the Security Release Trigger (including
delivery by the Borrower of the required certifications thereunder) and the
release of all Collateral under the PNC Bank Loan Agreement, all Liens granted
to the Administrative Agent (or the Collateral Agent) on all Collateral or any
other property of the Borrower and its Subsidiaries created or purported to be
created under any Collateral Document related thereto shall be automatically
released and discharged without any further action by any party. At the request
of the Borrower following the foregoing release of Collateral and Guaranties
pursuant to this Section 9.15(b), the Administrative Agent shall (to the extent
applicable) deliver to the Borrower (or instruct the Collateral Agent to
deliver), not later than 15 Business Days following Borrower’s request and at
the Borrower’s expense, such documentation as may be reasonably satisfactory to
the Borrower and the Administrative Agent and otherwise advisable to evidence
such release of such Collateral from the assignment and security interest
granted under the Collateral Documents. ><

 

(c)     ><In addition to the releases under clauses (a) and (b) (for clause (b),
to the extent the Security Release Trigger has not yet occurred) above, upon the
last to occur of (i) the payment in full in cash of the Secured Obligations,
(ii) the termination in whole of the Commitments and (iii) the termination or
expiration (or cash collateralization or backstop on terms reasonably
satisfactory to the applicable Issuing Bank (including by “grandfathering” on
terms reasonably acceptable to the applicable Issuing Bank of the applicable
Letters of Credit into a future credit facility)) of all Letters of Credit, the
Liens granted by the Collateral Documents shall terminate and all rights to the
Collateral shall revert to the applicable Loan Party and the Guaranties shall
terminate. Upon any such termination, the Administrative Agent shall (to the
extent applicable) deliver to the Borrower (or instruct the Collateral Agent to
deliver), upon the Borrower’s request and at the Borrower’s expense, such
documentation as may be reasonably satisfactory to the Borrower and the
Administrative Agent and otherwise advisable to evidence such termination or
release.>

 

<The Lenders authorize the Administrative Agent and/or the Collateral Agent to
effect such Lien and Guaranty releases contemplated by this Section 9.15. Each
of the Loan Parties and the Lenders acknowledges and agrees that the ability of
the Administrative Agent to release Collateral and the Guaranties pursuant to
this Section 9.15 will be subject to the terms and provisions of the
Intercreditor Agreement. >

 

-120-

--------------------------------------------------------------------------------

 

 

<Each Lender and each Issuing Bank authorize the Administrative Agent and/or the
Collateral Agent to enter into intercreditor agreements (without further
consent, approval or authorization from any Lender, it being understood that
each of the Lenders and the Issuing Bank shall be deemed to have agreed that the
Administrative Agent’s and/or Collateral Agent’s entry into such intercreditor
agreement is reasonable and to have consented to such intercreditor agreement
and to the Administrative Agent’s and/or Collateral Agent’s execution thereof),
in each case to the extent such agreements are substantially consistent with the
terms set forth on Exhibit I hereto (except to the extent otherwise reasonably
agreed by the Borrower and the Administrative Agent) and, in each case, on such
other terms that are reasonably satisfactory to the Administrative Agent, in
each case, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed); and to enter into and sign for and on behalf
of the Lenders as Secured Parties the Collateral Documents for the benefit of
the Lenders and the other Secured Parties. ><

 

9.16     ><COVID-19 Programs><. Before participating in or applying to
participate in any COVID-19-related government-sponsored relief program, the
Borrower shall make a determination in good faith in consultation with its
counsel that it is eligible to participate in any such program, and shall take
into consideration in making such determination all government rules,
regulations and guidelines related to such program.><

 

9.17     ><Approved Transactions><. Notwithstanding anything herein to the
contrary, the Company and its Subsidiaries may consummate the Approved
Transactions, as such Approved Transactions may be supplemented or modified by
the Borrower from time to time with the prior consent of the Requisite Lenders
(such consent not to be unreasonably withheld, conditioned or delayed);
provided, however, that the Borrower will be required to prepay Loans using the
Net Cash Proceeds received until and including the Covenant Compliance Date with
any Net Cash Proceeds from any Approved Transactions as set forth in Section
4.1(c).>

 

 

Article X

NEGATIVE COVENANTS

 

Borrower and each Qualified Borrower each covenants and agrees that it shall
comply with the following covenants so long as any Commitments or Loans or
Letters of Credit are outstanding and thereafter until payment in full of all of
the Obligations (other than indemnities pursuant to Section 14.3 not yet due),
unless the Requisite Lenders shall otherwise give prior written consent:

 

10.1     Indebtedness.   (a) Neither the Borrower nor any of its Subsidiaries
shall directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to, or permit to exist, any
Indebtedness, except:

 

(i)     <Commencing with the fiscal quarter ending December 31, 2020,
>Indebtedness which, when aggregated with Total Adjusted Outstanding
Indebtedness would not cause Total Adjusted Outstanding Indebtedness to exceed
<(A) for the fiscal quarters ending December 31, 2020 and March 31, 2021,
>sixty<-seven and one-half> percent (60<67.5>%) of Capitalization Value<, and
(B) for the fiscal quarters ending June 30, 2021 and thereafter, sixty-five
percent (65%) of Capitalization Value>; provided, however, that in connection
with a Portfolio Acquisition<from and after the occurrence of the Security
Release Trigger>, Total Adjusted Outstanding Indebtedness may<shall not> exceed
sixty percent (60%) of Capitalization Value, but in no event exceed sixty-five
percent (65%) of Capitalization Value, as of the time of such Portfolio
Acquisition and< Capitalization Value shall be calculated based upon Annual
EBITDA> for the two<period of four> (2<4>) consecutive full calendar<fiscal>
quarters after such Portfolio Acquisition<then ended (and without giving effect
to the annualized calculations in Section 10.12(i))>;

 

-121-

--------------------------------------------------------------------------------

 

 

(ii)     <Commencing with the fiscal quarter ending December 31, 2020,
>Indebtedness which, when aggregated with Total Outstanding Unsecured
Indebtedness would not cause Total Outstanding Unsecured Indebtedness to exceed<
(A) for the fiscal quarters ending December 31, 2020 and March 31, 2021,>
sixty<-five> percent (60<65>%) of Unencumbered Capitalization Value; provided,
however, that in connection with a Portfolio Acquisition, Total Outstanding
Unsecured Indebtedness may exceed<, and (B) for the fiscal quarters ending June
30, 2021 and thereafter,> sixty percent (60%) of Unencumbered Capitalization
Value but in no event exceed sixty-five percent (65%) of Unencumbered
Capitalization Value, as of the time of such Portfolio Acquisition and for the
two (2) consecutive full calendar quarters after such Portfolio Acquisition; and

 

(iii)     Indebtedness which, when aggregated with Secured Indebtedness of the
Consolidated Businesses and the Borrower’s proportionate share (determined in
accordance with GAAP) of Secured Indebtedness of its Minority Holdings would not
cause Secured Indebtedness of the Consolidated Businesses and the Borrower’s
proportionate share (determined in accordance with GAAP) of Secured Indebtedness
of its Minority Holdings to exceed forty percent (40%) of Capitalization Value;
provided, however, that, in connection with a Portfolio Acquisition, such <for
purposes of this Section 10.1(a)(iii) “>Secured Indebtedness may exceed forty
percent (40%) of Capitalization Value, but in no event exceed fifty percent
(50%) of Capitalization Value, as of<” shall exclude> the time<Secured Portion>
of such Portfolio Acquisition and for the two (2) consecutive full calendar
quarters after such Portfolio Acquisition<the Credit Facilities>.

 

For purposes of Section 10.1(a)(i) only (and for no other purpose under this
Agreement), (A) Total Adjusted Outstanding Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Indebtedness,
and (y) Unrestricted Cash, and (B) Capitalization Value shall be adjusted by
deducting therefrom Cash and Cash Equivalents and adding back the amount, if
any, by which Unrestricted Cash exceeds Maturing Indebtedness.

 

For purposes of Section 10.1(a)(ii) only (and for no other purpose under this
Agreement), (A) Total Outstanding Unsecured Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Unsecured
Indebtedness, and (y) the sum of Unrestricted Cash minus any Unrestricted Cash
deducted from Secured Indebtedness pursuant to the following paragraph, and (B)
Unencumbered Capitalization Value shall be adjusted by deducting therefrom Cash
and Cash Equivalents and adding back the amount, if any, by which Unrestricted
Cash exceeds Maturing Indebtedness.

 

-122-

--------------------------------------------------------------------------------

 

 

For purposes of Section 10.1(a)(iii) only (and for no other purpose under this
Agreement), (A) Secured Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Maturing Secured Indebtedness, and (y) the sum
of Unrestricted Cash minus any Unrestricted Cash deducted from Total Outstanding
Unsecured Indebtedness pursuant to the preceding paragraph, and (B)
Capitalization Value shall be adjusted by deducting therefrom Cash and Cash
Equivalents and adding back the amount, if any, by which Unrestricted Cash
exceeds Maturing Indebtedness.

 

(b)     Neither the Borrower nor any of its Subsidiaries shall incur, create, or
assume, directly or indirectly, or permit to exist, Indebtedness for borrowed
money from the General Partner, unless such Indebtedness is unsecured and
expressly subordinated to the payment of the Obligations. <

 

(c)     <In addition to the limitations in Section 10.1(a), during the Covenant
Modification Period, neither the Borrower nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to, or permit to exist, any
Indebtedness, except: ><

 

(i)     ><Indebtedness under the Credit Facilities and any Permitted Refinancing
Indebtedness in respect thereof; ><

 

(ii)     ><Debt Issuances permitted by this Agreement, which, for the avoidance
of doubt, shall be subject to the mandatory prepayment provisions in Section
4.1(c); ><

 

(iii)     ><Indebtedness (and guarantees thereof) assumed or entered into in
connection with an acquisition permitted by Section 10.14(a) so long as such
Indebtedness matures at least one year after the maturity of the PNC Bank Loan
Agreement;><

 

(iv)     ><Permitted Refinancing Indebtedness; ><

 

(v)     ><COVID-19 Relief Funds and any guarantees thereof to the extent
required pursuant to the general program mandates of an applicable COVID-19
Relief Program so long as such Indebtedness (and any guarantees thereof ) is not
secured by any Liens on the Borrowing Base Properties or Collateral or superior
in any way to the Indebtedness under the Credit Facilities;><

 

(vi)     ><intercompany Indebtedness among the Company, the Borrower and their
Wholly-Owned Subsidiaries; ><

 

(vii)     ><Capital Lease obligations and purchase money obligations in respect
of personal property in an aggregate amount (excluding any purchase money
obligations associated with trade payables that do not constitute Indebtedness)
not to exceed $10,000,000;><

 

(viii)     ><guarantees constituting permitted Investments under Section 10.4;
and><

 

(ix)     ><other Indebtedness in existence on the Amendment Effective Date.>

 

-123-

--------------------------------------------------------------------------------

 

 

10.2     Sales of Assets. Neither<Subject to Section 10.15, neither> the
Borrower nor any of its Subsidiaries shall sell, assign, transfer, lease, convey
or otherwise dispose< (“Dispose”)> of any Property, whether now owned or
hereafter acquired, or any income or profits therefrom, or enter into any
agreement to do so which would result in a Material Adverse Effect<; provided
that, during the Covenant Modification Period, the Borrower may, and may permit
the Company or any Subsidiary to, (y) Dispose of properties or other assets
(including Borrowing Base Properties, subject to Section 10.15) only if such
sale is made at fair market value in an arm’s length transaction to an
unaffiliated third party (in the Borrower’s good faith determination) and the
Net Cash Proceeds thereof are applied in accordance with Section 4.1(c) and (z)
ground leases of Properties as a landlord only if such ground lease is made at
fair market value in an arm’s length transaction to an unaffiliated third party
(in the Borrower’s good faith determination) and the Property subject to such
ground lease is limited to out-parcels>.

 

10.3     Liens. Neither the Borrower nor any of its Subsidiaries shall directly
or indirectly create, incur, assume or permit to exist any Lien on or with
respect to any Property, except:

 

(a)     Liens with respect to Capital Leases of Equipment entered into in the
ordinary course of business of the Borrower pursuant to which the aggregate
Indebtedness under such Capital Leases does not exceed $5,000,000 for any
Project;

 

(b)     Liens securing permitted Secured Indebtedness< (including Liens on
Borrowing Base Properties, subject to Section 10.15)>; and

 

(c)     Customary Permitted Liens.

 

10.4     Investments. Neither the Borrower, any Qualified Borrower nor any of
their Subsidiaries shall directly or indirectly make or own any Investment
except:

 

(a)     Investments in Cash and Cash Equivalents;

 

(b)     Subject to the limitations of clause (e) below, Investments in the
Borrower’s Subsidiaries, the Borrower’s Affiliates and Minority Holdings and the
Management Company;

 

(c)     Investments in the form of advances to employees in the ordinary course
of business; provided that the aggregate principal amount of all such advances
at any time outstanding shall not exceed $1,000,000;

 

(d)     Investments received in connection with the bankruptcy or reorganization
of suppliers and lessees and in settlement of delinquent obligations of, and
other disputes with, lessees and suppliers arising in the ordinary course of
business;

 

(e)     Investments in any individual Project, which when combined with like
Investments of the General Partner in such Project, do not exceed ten percent
(10%) of the Capitalization Value (inclusive of the Capitalization Value
attributable to such Project) after giving effect to such Investments of the
Borrower; and

 

-124-

--------------------------------------------------------------------------------

 

 

(f)     Investments in a single Person owning a Project or Property, or a
portfolio of Projects or Properties, which when combined with like Investments
of the General Partner in such Person, do not exceed forty percent (40%) of the
combined Capitalization Value after giving effect to such Investments of the
Borrower<;>

 

<provided that during the Covenant Modification Period, neither the Borrower,
any Qualified Borrower nor any of their Subsidiaries shall directly or
indirectly make or own any Investment, other than the following: ><

 

(i)     ><(A) Investments existing on the Amendment Effective Date and
Investments committed under binding agreements which agreements were entered
into before the Amendment Effective Date, and (B) amendments, modifications,
extensions, refinancings, renewals or replacements of any Investments described
in clause (A) as long as the terms thereof are not materially more restrictive
to the Borrower and its Subsidiaries when taken as a whole (but without any
increase in the amount of such Investments unless otherwise permitted), ><

 

(ii)     ><Investments in Cash and Cash Equivalents, ><

 

(iii)     ><(A) ownership by each of the Borrower and its Subsidiaries of the
Equity Interests of each of its Subsidiaries as of the Amendment Effective Date
and (B) other Investments (other than Capital Expenditures, except to the extent
such Capital Expenditure is permitted by Section 10.14(b)) in the Borrower or in
any Wholly-Owned Subsidiary,><

 

(iv)     ><Capital Expenditures permitted by Section 10.14(b), and><

 

(v)     ><Investments in connection with any interest rate swap agreements>.

 

10.5     Conduct of Business. Neither the Borrower, any Qualified Borrower nor
any of their Subsidiaries shall engage in any business, enterprise or activity
other than (a) the businesses of acquiring, developing, re-developing and
managing predominantly retail and mixed use Projects and portfolios of like
Projects and (b) any business or activities which are substantially similar,
related or incidental thereto.

 

10.6     Transactions with Partners and Affiliates. Neither the Borrower, any
Qualified Borrower nor any of their Subsidiaries shall directly or indirectly
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder or holders of more than five percent (5%) of any class
of equity Securities of the Borrower, or with any Affiliate of the Borrower
which is not its Subsidiary, on terms that are determined by the Board of
Directors of the General Partner to be less favorable to the Borrower or any of
its Subsidiaries, as applicable, than those that might be obtained in an arm’s
length transaction at the time from Persons who are not such a holder or
Affiliate. Nothing contained in this Section 10.6 shall prohibit (a) increases
in compensation and benefits for officers and employees of the Borrower or any
of its Subsidiaries which are customary in the industry or consistent with the
past business practice of the Borrower or such Subsidiary, provided that no
Event of Default or Potential Event of Default has occurred and is continuing;
(b) payment of customary partners’ indemnities; or (c) performance of any
obligations arising under the Loan Documents.

 

-125-

--------------------------------------------------------------------------------

 

 

10.7     Restriction on Fundamental Changes. Neither the Borrower nor any
Qualified Borrower shall <(x) >enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
<(y) >change its jurisdiction of organization without 10 Business Days’ prior
written notice to the Administrative Agent (but subject to the last sentence of
Section 9.1), or <(z) >convey, lease, sell, transfer or otherwise dispose of, in
one transaction or series of transactions, all or substantially all of the
Borrower’s or any Qualified Borrower’s business or Property, whether now or
hereafter acquired, except (i) in connection with issuance, transfer, conversion
or repurchase of limited partnership interests in Borrower or (ii) where such
transaction is a merger or consolidation that does not constitute an Event of
Default pursuant to Section 11.1(o) or Section 11.1(r)<; provided that during
the Covenant Modification Period, neither the Company nor the Borrower shall
enter into a merger or consolidation transaction that would otherwise be
permitted under this Agreement without the prior written consent of the
Requisite Lenders>.

 

10.8     Use of Proceeds; Margin Regulations; Securities, Sanctions and
Anti-Corruption Laws. The proceeds of the Loans will be used only for the
purposes described in Section 2.3. Neither the Borrower, any Qualified Borrower
nor any of their Subsidiaries shall use all or any portion of the proceeds of
any credit extended under this Agreement to purchase or carry Margin Stock or
for any purpose that entails a violation of the Regulations of the Federal
Reserve Board, including Regulation T, Regulation U or Regulation X. The
Borrower and the Qualified Borrowers will not request any Loan or Letter of
Credit, and the Borrower and the Qualified Borrowers shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees, agents and Affiliates shall not use, the proceeds of any Loan or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

10.9     ERISA. The Borrower shall not and shall not permit any of its
Subsidiaries or ERISA Affiliates to:

 

(a)     engage in any prohibited transaction described in Sections 406 of ERISA
or 4975 of the Internal Revenue Code for which a statutory or class exemption is
not available or a private exemption has not been previously obtained from the
DOL;

 

(b)     permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Internal Revenue Code), with respect to any
Plan, whether or not waived;

 

(c)     fail to pay timely required contributions or annual installments due
with respect to any waived funding deficiency to any Plan;

 

-126-

--------------------------------------------------------------------------------

 

 

(d)     terminate any Plan which would result in any liability of Borrower or
any ERISA Affiliate under Title IV of ERISA;

 

(e)     fail to make any contribution or payment to any Multiemployer Plan which
Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto;

 

(f)     fail to pay any required installment or any other payment required under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or other payment; or

 

(g)     amend a Plan resulting in an increase in current liability for the plan
year such that the Borrower or any ERISA Affiliate is required to provide
security to such Plan under Section 401(a)(29) of the Internal Revenue Code.

 

10.10     Organizational Documents. Neither the General Partner, the Borrower,
any Qualified Borrower nor any of their Subsidiaries shall amend, modify or
otherwise change any of the terms or provisions in any of their respective
Organizational Documents as in effect on the Closing Date, except amendments to
effect (a) a change of name of the Borrower, such Qualified Borrower or any such
Subsidiary, provided that the Borrower shall have provided the Administrative
Agent with sixty (60) days prior written notice of any such name change, or (b)
changes (including changes in connection with the issuance of preferred
securities) that would not affect such Organizational Documents in any material
manner not otherwise permitted under this Agreement.

 

10.11     Fiscal Year. Neither the Company, the Borrower nor any of its
Consolidated Businesses shall change its Fiscal Year for accounting or tax
purposes from a period consisting of the 12-month period ending on December 31
of each calendar year.

 

10.12     Other Financial Covenants.

 

(a)     Minimum Combined Equity Value. The Combined Equity Value shall not be
less than the sum of (i) $2,422,058,000 plus (ii) 70% of the aggregate net cash
proceeds from the issuance of Equity Interests by the Company, the Borrower and
their Subsidiaries to any Person (other than the Company, the Borrower or
another Subsidiary) after September 30, 2017 (other than issuances of Equity
Interests the proceeds of which are used for the sole purpose of converting or
redeeming, or repurchasing other Equity Interests without any increase to
shareholder equity) as of the last day of any fiscal quarter<[Reserved]>.

 

(b)     Minimum Debt Service Coverage Ratio. As of the first day of each fiscal
quarter for the immediately preceding consecutive four fiscal quarters, the
ratio of Combined EBITDA to Combined Debt Service shall not be less than 1.50 to
1.00.

 

(c)     Unencumbered Combined EBITDA to Unsecured Interest Expense.
As<Commencing with the fiscal quarter ending June 30, 2020, as> of the first day
of each fiscal quarter for the immediately preceding consecutive four fiscal
quarters, the ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense shall not be less than< (A) for the fiscal quarters ending June 30, 2020
and September 30, 2020, 1.50 to 1.00, and (B) for the fiscal quarters ending
December 31, 2020 and thereafter,> 1.75 to 1.00.

 

-127-

--------------------------------------------------------------------------------

 

 

(d)     Distributions. If<(i) During the Covenant Modification Period, the
Borrower may not make any Restricted Payments except (A) pursuant to incentive
plans (including equity or equity-based plans and non-equity plans) and awards
thereunder, and other existing contractual obligations to current or former
management or employees or members of the board of directors of the Company, the
Borrower or any of their Subsidiaries, (B) distributions to the Company in the
minimum amount of dividends required to be paid by the Company to its
shareholders in order to maintain the Company’s REIT status in any taxable year
or to avoid any income or excise Taxes (taking into account all amounts treated
as dividends in such taxable year under the Internal Revenue Code), and (C)
dividends on preferred equity interests of the Company or the Borrower so long
as no Event of Default or Potential Event of Default has occurred and is
continuing or will result therefrom, and (ii) on and after the Covenant
Compliance Date, if> an Event of Default has occurred and is continuing, the
Borrower shall not make distributions to the Company in excess of the amount of
dividends required to be paid by the Company to its shareholders in order to
maintain the Company’s REIT status in any taxable year <or to avoid any income
or excise Taxes >(taking into account all amounts treated as dividends in such
taxable year under the Internal Revenue Code).<

 

(e)     <Borrowing Base Leverage Ratio. Commencing with the fiscal quarter
ending December 31, 2020 and until the occurrence of the Security Release
Trigger, as of the end of each fiscal quarter, the ratio of (i) the Secured
Portion of the Credit Facilities to (ii) the aggregate Annual EBITDA of the
Borrowing Base Properties capitalized at the applicable Capitalization Rate
shall not exceed (A) for the fiscal quarters ending December 31, 2020 and March
31, 2021, sixty-seven and one-half percent (67.5%), and (B) for the fiscal
quarters ending June 30, 2021 and thereafter, sixty-five percent (65%).><

 

(f)     ><Borrowing Base Interest Coverage Ratio. Commencing with the fiscal
quarter ending June 30, 2020 and until the occurrence of the Security Release
Trigger, as of the end of each fiscal quarter, the ratio of (i) the aggregate
Annual EBITDA of the Borrowing Base Properties to (ii) interest expense incurred
on the Secured Portion of the Credit Facilities shall not be less than 1.75 to
1.00.><

 

(g)     ><Borrowing Base Debt Yield. Commencing with the fiscal quarter ending
June 30, 2020 and until the occurrence of the Security Release Trigger, as of
the end of each fiscal quarter, the ratio of (i) the aggregate Annual EBITDA of
the Borrowing Base Properties divided by (ii) the Secured Portion of the Credit
Facilities shall not be less than (A) for the fiscal quarters ending June 30,
2020, September 30, 2020, December 31, 2020, and March 31, 2021, 10%, and (B)
for the fiscal quarters ending June 30, 2021 and thereafter, 12%.><

 

(h)     ><Minimum Liquidity. At all times during the period commencing with the
Amendment Effective Date through (and including) the Covenant Compliance Date,
and reported as of the last day of each calendar month pursuant to a Monthly
Report, the Borrower shall not permit the sum of Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries (or if such Subsidiary is not a
Wholly-Owned Subsidiary, the Borrower’s pro-rata share thereof based on its
ownership share of such Subsidiary) as of such date of determination to be less
than $65,000,000.><

 

-128-

--------------------------------------------------------------------------------

 

 

(i)     ><Annualized Calculations. Subject to Section 10.12(j) and except as
otherwise provided in Section 10.1(a)(i), notwithstanding anything to the
contrary contained in Sections 10.1(a) and 10.12, for the period commencing with
the fiscal quarter ending December 31, 2020 and the next three fiscal quarters
thereafter, for the purposes of calculating financial covenants in Section
10.1(a) and this Section 10.12, “Annual EBITDA” and all defined terms using
“Annual EBITDA” shall be determined on an annualized basis as follows:><

 

(i)     ><For the fiscal quarter ending December 31, 2020, “Annual EBITDA” and
all defined terms using “Annual EBITDA” shall be calculated using the one (1)
fiscal quarter then ended multiplied by four (4);><

 

(ii)     ><For fiscal quarter ending March 31, 2021, “Annual EBITDA” and all
defined terms using “Annual EBITDA” shall be calculated using the two (2) fiscal
quarters then ended multiplied by two (2);><

 

(iii)     ><For the fiscal quarter ending June 30, 2021, “Annual EBITDA” and all
defined terms using “Annual EBITDA” shall be calculated using the three (3)
fiscal quarters then ended multiplied by four-thirds (4/3); and><

 

(iv)     ><For the fiscal quarters ending September 30, 2021 and thereafter,
“Annual EBITDA” and all defined terms using “Annual EBITDA” shall be calculated
using the four (4) fiscal quarters then ended>

 

<Notwithstanding that the Borrower shall make such calculations on an annualized
basis for purposes of determining compliance with such financial covenants, the
Borrower shall also provide calculations of such financial covenants using
“Annual EBITDA” and all defined terms using “Annual EBITDA” for the four (4)
fiscal quarters then ended in its applicable Compliance Certificate.><

 

(j)     ><Accelerated Compliance Date. Notwithstanding anything to the contrary
in Section 10.1(a) or this Section 10.12, if the Accelerated Compliance Date
occurs, from and after such date, the Borrower shall comply with all financial
covenants set forth in Section 10.1(a) and this Section 10.12 at the required
levels for the fiscal quarters ending June 30, 2021 and thereafter and the
annualized calculations set forth in Section 10.12(i) shall cease to be
applicable.><

 

(k)     ><Borrowing Base Cure. If the Borrower fails to comply with any of the
financial covenants set forth in Sections 10.12(e), (f) or (g) as of the end of
any fiscal quarter, the Borrower shall be permitted to cure such non-compliance
(and no Event of Default shall occur) if the Borrower designates additional or
replacement Borrowing Base Properties in accordance with Section 9.12 and
delivers (i) the Pledged Collateral Deliverables within ten (10) Business Days
(or such longer period as is acceptable to the Administrative Agent and the PNC
Agent) after delivery of the Compliance Certificate demonstrating such
non-compliance and (ii) the Mortgage Collateral Deliverables within sixty (60)
days (or such longer period as is acceptable to the Administrative Agent and PNC
Agent) after delivery of the Compliance Certificate demonstrating such
non-compliance.>

 

-129-

--------------------------------------------------------------------------------

 

 

10.13     Pro Forma Adjustments. (a) In connection with an acquisition of a
Project, a Property, or a portfolio of Projects or Properties, by any of the
Consolidated Businesses or any Minority Holding (whether such acquisition is
direct or through the acquisition of a Person which owns such Property), the
financial covenants contained in Section 10.1 and Section 10.12(a) of this
Agreement shall be calculated as follows on a pro forma basis (with respect to
the pro rata share of the Borrower in the case of an acquisition by a Minority
Holding), which pro forma calculation shall be effective until (but excluding)
the last day of the fourth full fiscal quarter following such acquisition (or
such earlier test period, as applicable), at which time actual performance shall
be utilized for such calculations.

 

(i)     Annual EBITDA. Annual EBITDA for the acquired Property shall be deemed
to be an amount equal to (i) the net purchase price of the acquired Property (or
the Borrower’s pro rata share of such net purchase price in the event of an
acquisition by a Minority Holding) for the first partial fiscal quarter
following such acquisition, multiplied by the applicable Capitalization Rate,
(ii) for the first full fiscal quarter after such acquisition, Annual EBITDA
shall be deemed the greater of (A) the net purchase price multiplied by the
applicable Capitalization Rate, or (B) the actual EBITDA from such acquired
Property for such full fiscal quarter multiplied by 4, (iii) for the second full
fiscal quarter after such acquisition, Annual EBITDA shall be deemed the greater
of (A) the net purchase price multiplied by the applicable Capitalization Rate,
or (B) the actual EBITDA from such acquired Property for such two full fiscal
quarters multiplied by 2, and (iv) for the third full fiscal quarter after such
acquisition, Annual EBITDA shall be deemed the actual EBITDA from such acquired
Property for such three full fiscal quarters multiplied by 4/3; provided that
such annualized EBITDA determined pursuant to clauses (ii), (iii) and (iv) above
shall in no event exceed the final product obtained after multiplying (1) the
net purchase price by (2) 1.1, and then by (3) the applicable Capitalization
Rate.

 

(ii)     Combined EBITDA. The pro forma calculation of Annual EBITDA for the
acquired Property determined in accordance with clause (i) above shall be added
to the calculation of Combined EBITDA.

 

(iii)     Unencumbered Combined EBITDA. If, after giving effect to the
acquisition, the acquired Property will not be encumbered by Secured
Indebtedness, then the pro forma Annual EBITDA for the acquired Property
determined in accordance with clause (i) above shall be added to the calculation
of Unencumbered Combined EBITDA.

 

(iv)     Secured Indebtedness. Any Indebtedness secured by a Lien incurred
and/or assumed in connection with such acquisition of a Property shall be added
to the calculation of Secured Indebtedness.

 

(v)     Total Adjusted Outstanding Indebtedness. Any Indebtedness incurred
and/or assumed in connection with such acquisition shall be added to the
calculation of Total Adjusted Outstanding Indebtedness.

 

(vi)     Total Outstanding Unsecured Indebtedness. Any Indebtedness which is not
secured by a Lien and which is incurred and/or assumed in connection with such
acquisition shall be added to the calculation of Total Outstanding Unsecured
Indebtedness.

 

-130-

--------------------------------------------------------------------------------

 

 

(b)     In connection with a sale (of other disposition) of a Project, a
Property, or a portfolio of Projects or Properties, by any of the Consolidated
Businesses or any Minority Holding (whether such sale (or disposition) is direct
or through the sale or disposition of the Person that owns such Project or
Property), the financial covenants contained in Section 10.1 and Section
10.12(a) of this Agreement shall be calculated on a pro forma basis to exclude
Combined EBITDA contributed by the sold (or disposed of) Project or Property
from the calculation of Combined EBITDA.<

 

10.14     <Additional Covenants During the Covenant Modification
Period><(a)     <. During the Covenant Modification Period, the Borrower shall
not, and shall not permit any of its Subsidiaries to, unless otherwise agreed by
the Requisite Lenders and the “Requisite Lenders” under the PNC Bank Loan
Agreement:><

 

(a)     ><acquire any Properties or assets, other than (i) acquisitions having
an aggregate purchase price not in excess of $75,000,000 for all acquisitions,
with not more than the aggregate amount of $35,000,000 of such purchase price
payable in cash, or (ii) as permitted by Section 10.14(b);><

 

(b)     ><make any Capital Expenditures other than (i) Capital Expenditures that
are necessary to remedy emergency or life safety conditions, (ii) Capital
Expenditures made or incurred with the use of casualty or condemnation proceeds
for the restoration, rebuilding or replacement of the affected property, (iii)
maintenance expenses incurred and paid in the ordinary course of business, (iv)
expenses incurred for TI Work and Tenant Allowances, and (v) other Capital
Expenditures in an aggregate amount not to exceed $125,000,000; ><

 

(c)     ><enter into any new ground lease on any Property as a tenant, other
than ground leases existing prior to the Amendment Effective Date and any
amendment, modification, extension, renewal or replacement thereof; ><

 

(d)     ><(i) repurchase any preferred or common Equity Interests of the
Borrower or any of its Subsidiaries, including by means of any tender offer,
exchange offer, through open market purchases, negotiated transactions or
otherwise or any consideration provided in connection with any merger or
consolidation, or (ii) voluntarily redeem, repay, repurchase or retire any
outstanding Indebtedness of the Borrower or any of its Subsidiaries prior to its
scheduled maturity (other than pursuant to scheduled and mandatory repayments
thereof that are required on the Amendment Effective Date), including by means
of any tender offer, exchange offer, through open market purchases, negotiated
transactions or otherwise; or><

 

(e)     ><enter into or incur any new Contingent Obligations, except in the
ordinary course of business consistent with past practice or as otherwise
expressly permitted hereunder.><

 

10.15     ><Disposition or Encumbrance of Borrowing Base Properties><. (a) Until
the occurrence of the Security Release Trigger, neither the Borrower or any of
its Subsidiaries shall (x) sell, assign, lease, convey or otherwise dispose of
any Borrowing Base Property pursuant to Section 10.2, (y) designate a Borrowing
Base Property as a non-Borrowing Base Property in connection with a transaction
permitted hereunder, or (z) grant a Lien for borrowed money on any Borrowing
Base Property pursuant to Section 10.3 unless in each case (and with respect to
any designation of a Borrowing Base Property as a non- Borrowing Base Property
pursuant to clause (y), subject to satisfaction of items (i), (ii) and (iv)
only):><

 

-131-

--------------------------------------------------------------------------------

 

 

(i)     ><immediately after giving effect to such transaction (and any
simultaneous designation of an additional Borrowing Base Property pursuant to
Section 9.12), the remaining Borrowing Base Properties shall continue to satisfy
the requirements set forth in the definition of Borrowing Base Conditions;><

 

(ii)     ><the Borrower shall certify that (x) it is in compliance with the
financial covenants set forth in Section 10.1(a) and Section 10.12 both
immediately prior to and on a pro forma basis immediately after giving effect to
such transactions and (y) no Potential Event of Default or Event of Default has
occurred and is continuing or would result from such transactions;><

 

(iii)     ><the Requisite Lenders have approved such transactions; and><

 

(iv)     ><the Net Cash Proceeds (if any) of such transaction are applied to the
prepayment of the Loans in accordance with Section 4.1(c).>

 

<(b)     Notwithstanding the foregoing:>

 

<(i)     if upon completion of their diligence review of the Mortgage Collateral
Deliverables for those Borrowing Base Properties listed on Schedule BBP on the
Amendment Effective Date (the “Initial Borrowing Base Properties”), the
Administrative Agent and the PNC Agent reasonably determine that all of the
Initial Borrowing Base Properties satisfy the Borrowing Base Conditions and that
the Borrower has delivered (or is able to deliver) all of the Mortgage
Collateral Deliverables for all of the Initial Borrowing Base Properties and no
Potential Event of Default or Event of Default has occurred and is continuing,
then (A) the Administrative Agent and the PNC Agent, in consultation with the
Borrower, shall designate one or more of the Initial Borrowing Base Properties
as non-Borrowing Base Properties so long as the aggregate Annual EBITDA of such
designated Properties for the period of four (4) fiscal quarters ended March 31,
2020 does not exceed $6,800,000 (the Properties so designated, the “Surplus
Properties”) and (B) any Liens on such Surplus Properties (and on the Equity
Interests in the Subsidiaries that own such Surplus Properties) shall be
released in accordance with Section 9.15, and each Lender hereby authorizes the
Administrative Agent to take the foregoing actions without its further consent;
and >

 

<(ii)     if upon completion of their diligence review of the Mortgage
Collateral Deliverables for the Initial Borrowing Base Properties, the
Administrative Agent and the PNC Agent reasonably determine that an Initial
Borrowing Base Property does not satisfy the Borrowing Base Conditions or that
the Borrower has not delivered (or is unable to deliver) all of the Mortgage
Collateral Deliverables for an Initial Borrowing Base Properties by the Mortgage
Recording Deadline (as defined in the First Amendment), then (A) either (1) the
Administrative Agent and the PNC Agent shall designate the affected Property as
a Surplus Property if permitted by Section 10.15(b)(i) above or (2) if such
designation is not so permitted, the Borrower shall substitute one or more other
Properties as Borrowing Base Properties in place of the affected Property in
accordance with Section 9.12 (except that only the consent of the Administrative
Agent and the PNC Agent shall be required for such substitution) so long as such
substitute Properties have an equal or greater aggregate value (measured by the
Annual EBITDA of such Properties for the period of four (4) fiscal quarters
ended March 31, 2020) than the affected Properties and satisfy the Borrowing
Base Conditions, and for which the Borrower has delivered the Mortgage
Collateral Deliverables and the Pledged Collateral Deliverables, and (B) upon
such designation or substitution, any Liens on such affected Property (and on
the Equity Interests in the Subsidiary that own such affected Property) shall be
released in accordance with Section 9.15, and each Lender hereby authorizes the
Administrative Agent to take the foregoing actions without its further
consent.><

 

-132-

--------------------------------------------------------------------------------

 

 

10.16     ><Approved Transactions><. Notwithstanding anything herein to the
contrary, nothing in this Article X shall apply to the Approved Transactions and
the Company’s or any of its Subsidiaries’ actions in respect thereof; provided,
however, that the Borrower will be required to prepay Loans using the Net Cash
Proceeds received until and including the Covenant Compliance Date with any Net
Cash Proceeds from any Approved Transactions as set forth in Section 4.1(c).>

 

 

ARTICLE XI

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

11.1     Events of Default. Each of the following occurrences shall constitute
an Event of Default under this Agreement:

 

(a)     Failure to Make Payments When Due. The Borrower or any Qualified
Borrower shall fail to pay (i) when due any principal payment on the Obligations
which is due on the Revolving Credit Termination Date or the Term Maturity Date
or pursuant to the terms of Section 2.4, or (ii) within five (5) Business Days
after the date on which due, any interest payment on the Obligations or any
principal payment pursuant to the terms of Section 4.1(a), or (iii) when due,
any principal payment on the Obligations not referenced in clauses (i) or (ii)
hereinabove, including Reimbursement Obligations, or (iv) within five (5)
Business Days after notice from the Administrative Agent after the date on which
due, any fees due pursuant to Section 5.3 or other Obligations (other than those
referred to in clauses (i), (ii) or (iii) hereinabove) payable under this
Agreement.

 

(b)     Breach of Certain Covenants. The Borrower or any Qualified Borrower
shall fail duly and punctually to perform or observe any agreement, covenant or
obligation binding on such Person under Sections 8.3, 9.1, 9.2, 9.3, 9.4, 9.5,
9.6, <9.11 >or Article X.

 

(c)     Breach of Representation or Warranty. Any representation or warranty
made by the Borrower or any Qualified Borrower to the Administrative Agent, the
Arranger or any other Lender herein or by the Borrower or any of its
Subsidiaries in any of the other Loan Documents or in any statement or
certificate at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made.

 

-133-

--------------------------------------------------------------------------------

 

 

(d)     Other Defaults. The Borrower or any Qualified Borrower shall default in
the performance of or compliance with any term contained in this Agreement
(other than as identified in paragraphs (a), (b) or (c) of this Section 11.1),
or any default or event of default shall occur under any of the other Loan
Documents, and such default or event of default shall continue for twenty (20)
days< (or five (5) days or such later date (not to exceed twenty (20) days) as
the Administrative Agent may agree, in the case of Sections 8.2(a)(iii),
8.2(b)(iii) and 8.12)> after receipt of written notice from the Administrative
Agent thereof.

 

(e)     Other Indebtedness. Any breach, default or event of default shall occur,
or any other condition shall exist under any instrument, agreement or indenture
pertaining to any recourse Indebtedness (other than the Obligations) of the
Borrower, any Qualified Borrower or any of their Subsidiaries aggregating
$50,000,000 or more, and the effect thereof is to cause an acceleration,
mandatory redemption or other required repurchase of such Indebtedness, or
permit the holder(s) of such Indebtedness to accelerate the maturity of any such
Indebtedness or require a prepayment, redemption or other repurchase of such
Indebtedness; or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed or
otherwise repurchased by the Borrower, any Qualified Borrower or any of their
Subsidiaries (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof.

 

(f)     Involuntary Bankruptcy; Appointment of Receiver, Etc.

 

(i)     An involuntary case under any applicable bankruptcy, insolvency or
similar law now or hereafter in effect shall be commenced against any General
Partner, the Borrower, <any Subsidiary Guarantor, >or any of its< other>
Subsidiaries to which $250,000,000 or more of the Combined Equity Value is
attributable, or any Qualified Borrower and the petition shall not be dismissed,
stayed, bonded or discharged within sixty (60) days after commencement of the
case; or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of any General Partner, the Borrower<, any
Subsidiary Guarantor,> or any of its<such> Subsidiaries or any Qualified
Borrower in an involuntary case, under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; or any other similar relief shall
be granted under any applicable federal, state, local or foreign law; or the
respective board of directors of any General Partner or Limited Partners of the
Borrower or any Qualified Borrower or the board of directors or partners of< any
Subsidiary Guarantor or> any of the Borrower’s Subsidiaries (or any committee
thereof) adopts any resolution or otherwise authorizes any action to approve any
of the foregoing.

 

-134-

--------------------------------------------------------------------------------

 

 

(ii)     A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over any General Partner, the Borrower, <any
Subsidiary Guarantor, >or any of its< other> Subsidiaries to which $250,000,000
or more of the Combined Equity Value is attributable, or any Qualified Borrower
or over all or a substantial part of the Property of any General Partner, the
Borrower<, any Subsidiary Guarantor,> or any of such Subsidiaries shall be
entered; or an interim receiver, trustee or other custodian of any General
Partner, the Borrower<, any Subsidiary Guarantor> or any of such Subsidiaries or
any such Qualified Borrower or of all or a substantial part of the Property of
any General Partner, the Borrower<, any Subsidiary Guarantor> or any of such
Subsidiaries or any such Qualified Borrower shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
Property of any General Partner, the Borrower<, any Subsidiary Guarantor> or any
of such Subsidiaries or any such Qualified Borrower shall be issued and any such
event shall not be stayed, dismissed, bonded or discharged within sixty (60)
days after entry, appointment or issuance; or the respective board of directors
of any General Partner or Limited Partners of the Borrower or any Qualified
Borrower or the board of directors or partners of< any Subsidiary Guarantor or>
any of Borrower’s Subsidiaries (or any committee thereof) adopts any resolution
or otherwise authorizes any action to approve any of the foregoing; provided
that, for the avoidance of doubt, the appointment of a receiver in connection
with a foreclosure proceeding with respect to a Project secured by Non-Recourse
Indebtedness shall not constitute an Event of Default under this Agreement so
long as the aggregate Combined Equity Value attributable to Projects for which a
receiver has been so appointed does not exceed $250,000,000 at any time.

 

(g)     Voluntary Bankruptcy; Appointment of Receiver, Etc. Any of any General
Partner, the Borrower, <any Subsidiary Guarantor, >or any of its< other>
Subsidiaries to which $250,000,000 or more of the Combined Equity Value is
attributable, or any Qualified Borrower, shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
Property; or any General Partner, the Borrower<, any Subsidiary Guarantor> or
any of such Subsidiaries or any such Qualified Borrower shall make any
assignment for the benefit of creditors or shall be unable or fail, or admit in
writing its inability, to pay its debts as such debts become due; provided that,
for the avoidance of doubt, the appointment of a receiver in connection with a
foreclosure proceeding with respect to a Project secured by Non-Recourse
Indebtedness shall not constitute an Event of Default under this Agreement so
long as the aggregate Combined Equity Value attributable to Projects for which a
receiver has been so appointed does not exceed $250,000,000 at any time.

 

(h)     Judgments and Unpermitted Liens.

 

(i)     Any money judgment (other than a money judgment covered by insurance as
to which the insurance company has acknowledged coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any Qualified Borrower or any of their respective assets involving in any
case an amount in excess of $25,000,000 (other than with respect to Claims
arising out of Non-Recourse Indebtedness) is entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than five (5) days prior to the date of any proposed sale
thereunder; provided, however, if any such judgment, writ or warrant of
attachment or similar process is in excess of $50,000,000 (other than with
respect to Claims arising out of Non-Recourse Indebtedness), the entry thereof
shall immediately constitute an Event of Default hereunder.

 

-135-

--------------------------------------------------------------------------------

 

 

(ii)     A federal, state, local or foreign tax Lien is filed against the
Borrower which is not discharged of record, bonded over or otherwise secured to
the satisfaction of the Administrative Agent within fifty (50) days after the
filing thereof or the date upon which the Administrative Agent receives actual
knowledge of the filing thereof for an amount which, either separately or when
aggregated with the amount of any judgments described in clause (i) above and/or
the amount of the Environmental Lien Claims described in clause (iii) below,
equals or exceeds $25,000,000.

 

(iii)     An Environmental Lien is filed against any Project with respect to
Claims in an amount which, either separately or when aggregated with the amount
of any judgments described in clause (i) above and/or the amount of the tax
Liens described in clause (ii) above, equals or exceeds $25,000,000.

 

(i)     Dissolution. Any order, judgment or decree shall be entered against the
Borrower <or any Guarantor >decreeing its involuntary dissolution or split up;
or the Borrower< or any Guarantor> shall otherwise dissolve or cease to exist
except as specifically permitted by this Agreement.

 

(j)     Loan Documents. At any time, for any reason< (other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations)>, any Loan Document ceases to be in full force and effect or the
Borrower<, any Loan Party> or any Qualified Borrower seeks to repudiate its
obligations thereunder.

 

(k)     ERISA Termination Event. Any ERISA Termination Event occurs which the
Administrative Agent reasonably believes could subject either the Borrower or
any ERISA Affiliate to liability in excess of $500,000.

 

(l)     Waiver Application. The plan administrator of any Plan applies under
Section 412(d) of the Code for a waiver of the minimum funding standards of
Section 412(a) of the Internal Revenue Code and the Administrative Agent
reasonably believes that the substantial business hardship upon which the
application for the waiver is based could subject either the Borrower or any
ERISA Affiliate to liability in excess of $500,000.

 

(m)     Certain Defaults Pertaining to the General Partner. The Company shall
fail to (i) maintain its status as a REIT for federal income tax purposes, (ii)
except where such failure does not constitute an Event of Default under Section
11.1(o), continue as a general partner of the Borrower, (iii) maintain ownership
(directly or indirectly) of no less than 99% of the equity Securities of any
other General Partner of the Borrower, (iv) comply with all Requirements of Law
applicable to it and its businesses and Properties, in each case where the
failure to so comply individually or in the aggregate will have or is reasonably
likely to have a Material Adverse Effect, (v) remain listed on the New York
Stock Exchange or other national stock exchange, or (vi) file all tax returns
and reports required to be filed by it with any Governmental Authority as and
when required to be filed or to pay any taxes, assessments, fees or other
governmental charges upon it or its Property, assets, receipts, sales, use,
payroll, employment, licenses, income, or franchises which are shown in such
returns, reports or similar statements to be due and payable as and when due and
payable, except for taxes, assessments, fees and other governmental charges (A)
that are being contested by the Company in good faith by an appropriate
proceeding diligently pursued, (B) for which adequate reserves have been made on
its books and records, and (C) the amounts the non-payment of which would not,
individually or in the aggregate, result in a Material Adverse Effect.

 

-136-

--------------------------------------------------------------------------------

 

 

(n)     Merger or Liquidation of the General Partner or the Borrower. Any
General Partner shall merge or liquidate with or into any other Person and, as a
result thereof and after giving effect thereto, (i) except where such merger or
liquidation does not constitute an Event of Default under Section 11.1(o), such
General Partner is not the surviving Person or (ii) such merger or liquidation
would effect an acquisition of or Investment in any Person not otherwise
permitted under the terms of this Agreement. Except where such merger or
liquidation does not constitute an Event of Default under Section 11.1(o), the
Borrower shall merge or liquidate with or into any other Person and, as a result
thereof and after giving effect thereto, (i) the Borrower is not the surviving
Person or (ii) such merger or liquidation would effect an acquisition of or
Investment in any Person not otherwise permitted under the terms of this
Agreement.

 

(o)     Merger or Consolidation. If at any time from and after the Closing Date
either the Borrower or the Company merges or consolidates with another Person
unless either (x) the Borrower or the Company, as the case may be, is the
surviving entity, or (y) a majority of the board of directors of the Company,
and a majority of its senior management, immediately prior to the merger
continue as directors of the surviving entity, and continue to be employed as
senior management of the surviving entity.

 

(p)     Asset Sales. If at any time from and after the Closing Date the Borrower
or any Consolidated Business sells, transfers, assigns or conveys assets in a
single transaction or series of related transactions, the book value of which
(computed in accordance with GAAP but without deduction for depreciation), in
the aggregate of all such sales, transfers, assignments, or conveyances exceeds
30% of the Capitalization Value.

 

(q)     Management Services. If at any time from and after the Closing Date, the
Borrower or its Subsidiaries or Affiliates or the Management Company cease to
provide, collectively, directly or through their Affiliates property management
and leasing services to at least 33% of the total number of shopping centers in
which the Borrower has an ownership interest (it being agreed for the avoidance
of doubt that the Borrower may self-manage its properties to be considered in
compliance with such requirement).

 

(r)     Change in Control. (i) The acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(ii) during any period of 12 consecutive months, individuals who at the
beginning of any such 12-month period constituted the Board of Directors of the
Company (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company.<

 

-137-

--------------------------------------------------------------------------------

 

 

(s)     <Collateral. Any Collateral Document shall for any reason fail to create
a valid and perfected (if and to the extent required to be perfected hereunder
and under the applicable Collateral Document) security interest in any portion
of the Collateral purported to be covered thereby, with the priority required by
the applicable Collateral Document, except (i) as permitted by the terms of any
Loan Document, (ii) as a result of the release of such security interest in
accordance with the terms of any Loan Document or (iii) as a result of the
failure of the Collateral Agent or Administrative Agent to maintain the
possession of certificates actually delivered to it representing securities
pledged under a Collateral Document or to file Uniform Commercial Code
continuation statements.>

 

An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 14.7.

 

11.2     Rights and Remedies.

 

(a)     Acceleration and Termination. Upon the occurrence of any Event of
Default described in Sections 11.1(f) or 11.1(g) with respect to the Borrower,
the Revolving Credit Commitments and any unused Term Commitments shall
automatically and immediately terminate and the unpaid principal amount of, and
any and all accrued interest on, the Obligations and all accrued fees shall
automatically become immediately due and payable, without presentment, demand,
or protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and of acceleration), all of which are hereby expressly waived by
the Borrower and each Qualified Borrower; and upon the occurrence and during the
continuance of any other Event of Default, the Administrative Agent shall at the
request, or may with the consent, of the Requisite Lenders, by written notice to
the Borrower, (i) declare that the Revolving Credit Commitments and any unused
Term Commitments are terminated, whereupon the Revolving Credit Commitments and
any unused Term Commitments and the obligation of each Lender to make any Loan
hereunder and of each Lender to issue or participate in any Letter of Credit not
then issued shall immediately terminate, and/or (ii) declare the unpaid
principal amount of and any and all accrued and unpaid interest on the
Obligations to be, and the same shall thereupon be, immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Borrower and each Qualified
Borrower. In addition, upon the occurrence and during the continuance of any
Event of Default, the Borrower shall deposit cash collateral with the
Administrative Agent in accordance with the provisions of Section 3.4, in an
amount equal to the then Letter of Credit Obligations<. In addition, the
Administrative Agent may with the consent of the Requisite Lenders, and shall at
the request of the Requisite Lenders, exercise on behalf of itself and the
Lenders all rights and remedies available under the Loan Documents and
applicable law, provided that the ability of the Administrative Agent to take
any such action requested or consented to by the Requisite Lenders in respect of
the Collateral will be subject to the terms and provisions of the Intercreditor
Agreement>.

 

-138-

--------------------------------------------------------------------------------

 

 

(b)     Rescission. If at any time after termination of the Revolving Credit
Commitments and any unused Term Commitments and/or acceleration of the maturity
of the Loans, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Loans and Reimbursement Obligations which shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified in this
Agreement) and all Events of Default and Potential Events of Default (other than
nonpayment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 14.7, then upon the written consent of the Requisite Lenders and written
notice to the Borrower, the termination of the Revolving Credit Commitments and
any unused Term Commitments and/or the acceleration and their consequences may
be rescinded and annulled; but such action shall not affect any subsequent Event
of Default or Potential Event of Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders to a decision which may be made at the election of the
Requisite Lenders; they are not intended to benefit the Borrower and do not give
the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

 

(c)     Enforcement. The Borrower and each Qualified Borrower acknowledges that
in the event the Borrower or any of its Subsidiaries or any Qualified Borrower
fails to perform, observe or discharge any of their respective obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent, the Arranger and
the other Lenders; therefore, the Borrower agrees that the Administrative Agent,
the Arranger and the other Lenders shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

 

ARTICLE XII

 

THE AGENTS

 

12.1     Appointment. (a) Each Lender and the Issuing Bank hereby designates and
appoints Bank of America, N.A. as the Administrative Agent, the Arranger as the
Arranger, and the Co-Agents as the Co-Agents of such Lender under this
Agreement, and each Lender hereby irrevocably authorizes the Administrative
Agent, the Arranger, and the Co-Agents to take such actions on its behalf under
the provisions of this Agreement and the Loan Documents and to exercise such
powers as are set forth herein or therein together with such other powers as are
reasonably incidental thereto. The Administrative Agent, the Arranger and the
Co-Agents each agree to act as such on the express conditions contained in this
Article XII.

 

-139-

--------------------------------------------------------------------------------

 

 

(b)     The provisions of this Article XII are solely for the benefit of the
Administrative Agent, the Arranger, the Co-Agents, the Issuing Bank and the
other Lenders, and neither the Borrower, any Qualified Borrower, the General
Partner nor any Subsidiary of the Borrower shall have any rights to rely on or
enforce any of the provisions hereof (other than as expressly set forth in
Section 12.7). In performing their respective functions and duties under this
Agreement, the Administrative Agent, the Arranger, and each Co-Agent shall act
solely as agents of the Lenders and do not assume and shall not be deemed to
have assumed any obligation or relationship of agency, trustee or fiduciary with
or for any General Partner, the Borrower, any Qualified Borrower, or any
Subsidiary of the Borrower. The Administrative Agent, the Arranger and each
Co-Agent may perform any of their respective duties hereunder, or under the Loan
Documents, by or through their respective agents or employees.

 

12.2     Nature of Duties.

 

(a)     The Administrative Agent, the Arranger and the Co-Agents shall not have
any powers, duties or responsibilities under this Agreement or the other Loan
Documents except in its capacity as Lender or an Issuing Bank and those
expressly set forth in this Agreement or in the Loan Documents. The duties of
the Administrative Agent, the Arranger, and the Co-Agents shall be mechanical
and administrative in nature. None of the Administrative Agent, the Arranger, or
any Co-Agent shall have by reason of this Agreement a fiduciary relationship in
respect of any Holder. Nothing in this Agreement or any of the Loan Documents,
expressed or implied, is intended to or shall be construed to impose upon the
Administrative Agent, the Arranger, or any Co-Agent any obligations or duties in
respect of this Agreement or any of the Loan Documents except as expressly set
forth herein or therein. The Administrative Agent, the Arranger and the
Co-Agents shall not have any duties to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required<Requisite> Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 14.7). The Administrative Agent and each Arranger and
Co-Agent each hereby agrees that its duties shall include providing copies of
documents received by such Agent from the Borrower which are reasonably
requested by any Lender and promptly notifying each Lender upon its obtaining
actual knowledge of the occurrence of any Event of Default hereunder. In
addition, the Administrative Agent shall promptly deliver to each of the Lenders
copies of all notices of default and other formal notices (including, without
limitation, requests for waivers or modifications, as well as all notices
received pursuant to Sections 8.4, 8.5, 8.6 and 8.7) sent or received, together
with copies of all reports or other information received by it from the
Borrower, including, without limitation, all financial information delivered to
the Administrative Agent pursuant to Section 8.2. Except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be deemed to have knowledge of any< Event of
Default or Potential Event of> Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

-140-

--------------------------------------------------------------------------------

 

 

(b)     In connection with all aspects of each transaction contemplated hereby,
the Borrower and each Qualified Borrower acknowledges and agrees that: (i) the
credit facilities provided for hereunder and any related arranging or other
services in connection therewith are an arm’s-length commercial transaction
between the Borrower and each Qualified Borrower, on the one hand, and the
Administrative Agent, the Arranger, the Co-Agents and the Lenders, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Arranger,
Co-Agent and Lender or any Affiliate thereof is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any Qualified Borrower or any of its Affiliates, stockholders, creditors or
employees or another Person; (iii) neither the Administrative Agent nor the
Arrangers, Co-Agents nor any Lender or any Affiliate thereof has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any Qualified Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any Arranger, Co-Agent or Lender or any
Affiliate thereof has advised or is currently advising the Borrower, any
Qualified Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor any Arranger, Co-Agent or Lender or any Affiliate
thereof has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
the Arranger, Co-Agents and Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, any Qualified Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger, Co-Agent or Lender or such Affiliate
has any obligation to disclose any of such interests by virtue of any
relationship arising out of or related to any of the transactions contemplated
hereby or the process leading thereto; and (v) the Administrative Agent and the
Arranger, the Co-Agents and the Lenders or any Affiliate thereof have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and the Borrower and
each Qualified Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. The Borrower and each
Qualified Borrower hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against the Administrative Agent, the
Arranger, the Co-Agents and the Lenders or any Affiliate thereof with respect to
any breach or alleged breach of agency or fiduciary duty arising out of or
related to any of the transactions contemplated hereby or the process leading
thereto.

 

-141-

--------------------------------------------------------------------------------

 

 

12.3     Right to Request Instructions. The Administrative Agent and each
Arranger and Co-Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of any of the Loan
Documents such Agent is permitted or required to take or to grant, and such
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from those
Lenders from whom such Agent is required to obtain such instructions for the
pertinent matter in accordance with the Loan Documents. Without limiting the
generality of the foregoing, such Agent shall take any action, or refrain from
taking any action, which is permitted by the terms of the Loan Documents upon
receipt of instructions from those Lenders from whom such Agent is required to
obtain such instructions for the pertinent matter in accordance with the Loan
Documents, provided, that no Holder shall have any right of action whatsoever
against the Administrative Agent or any Arranger or Co-Agent as a result of such
Agent acting or refraining from acting under the Loan Documents in accordance
with the instructions of the Requisite Lenders or, where required by the express
terms of this Agreement, a greater proportion of the Lenders.

 

12.4     Reliance. The Administrative Agent and each Arranger and Co-Agent shall
each be entitled to rely upon any written notices, statements, certificates,
orders or other documents or any telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. With respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, the Administrative Agent and each Arranger and Co-Agent
may rely upon advice of legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

 

12.5     Indemnification. To the extent that the Administrative Agent or any
Arranger or Co-Agent is not reimbursed and indemnified by the Borrower or any
Qualified Borrower, the Lenders will reimburse and indemnify such Agent solely
in its capacity as such Agent and not as a Lender for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
and reasonable costs, expenses or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against it in any way relating
to or arising out of the Loan Documents or any action taken or omitted by such
Agent under the Loan Documents, in proportion to each Lender’s Pro Rata Share of
the Facilities determined as of the time when such indemnification is sought,
unless and to the extent that any such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, and reasonable costs, expenses or
disbursements shall arise as a result of such Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
non-appealable final judgment. Such Agent agrees to refund to the Lenders any of
the foregoing amounts paid to it by the Lenders which amounts are subsequently
recovered by such Agent from the Borrower, any Qualified Borrower or any other
Person on behalf of the Borrower. The obligations of the Lenders under this
Section 12.5 shall survive the payment in full of the Loans, the Reimbursement
Obligations and all other Obligations and the termination of this Agreement.

 

-142-

--------------------------------------------------------------------------------

 

 

12.6     Agents Individually. With respect to their respective Pro Rata Share of
the Facilities hereunder, if any, and the Loans made by them, if any, the
Administrative Agent, the Arranger and the Co-Agents shall have and may exercise
the same rights and powers hereunder and are subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders” or “Requisite Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent, the
Arranger and each other Co-Agent in its respective individual capacity as a
Lender or as one of the Requisite Lenders. The Administrative Agent and each
other Arranger and Co-Agent and each of their respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the Borrower or any of its Subsidiaries as if they were
not acting as the Administrative Agent, the Arranger, and Co-Agents pursuant
hereto.

 

12.7     Successor Agents.

 

 (a)    Resignation and Removal. Any Lead Arranger or the Administrative Agent
may resign from the performance of all its functions and duties hereunder
(including as Administrative Agent) at any time by giving at least thirty (30)
Business Days’ prior written notice to the Borrower and the other Lenders,
unless applicable law requires a shorter notice period or that there be no
notice period, in which instance such applicable law shall control (the
“Resignation Effective Date”). Any Lead Arranger or the Administrative Agent may
be removed at the direction of the Requisite Lenders, in the event such Lead
Arranger or the Administrative Agent shall commit gross negligence or willful
misconduct in the performance of its duties hereunder as determined by a court
of competent jurisdiction in a final and non-appealable judgment. Such
resignation or removal shall take effect upon the acceptance by a successor Lead
Arranger or Administrative Agent of appointment pursuant to this Section 12.7.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)     Appointment by Requisite Lenders. Upon any such resignation or removal
becoming effective, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent, subject to approval by the Borrower provided
that no Event of Default shall have occurred and be continuing, selected from
among the Lenders.

 

(c)     Appointment by Retiring Agent. If a successor Administrative Agent shall
not have been appointed within the thirty (30) Business Day or shorter period
provided in paragraph (a) of this Section 12.7, the retiring Agent shall then
appoint a successor Agent who shall serve as Administrative Agent until such
time, if any, as the Lenders appoint a successor Agent as provided above.

 

-143-

--------------------------------------------------------------------------------

 

 

(d)     Rights of the Successor and Retiring Agents. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent (other
than as provided in Section 13.1(h) and other then any rights to indemnity
payments or other amounts owed to the retired or removed Agent), and the
retiring or removed Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Agent’s resignation or any removed
Agent’s removal hereunder as Agent, the provisions of this Article XII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent under this Agreement and, after any resignation or removal, for
as long as the Agent continues to act in such capacity hereunder or under the
Loan Documents, including holding collateral or taking action to transfer the
agency to a successor.

 

12.8     Relations Among the Lenders. Each Lender agrees that it will not take
any legal action, nor institute any actions or proceedings, against the Borrower
or any Qualified Borrower hereunder with respect to any of the Obligations,
without the prior written consent of the Lenders. Without limiting the
generality of the foregoing, no Lender may accelerate or otherwise enforce its
portion of the Obligations, or unilaterally terminate its Revolving Credit
Commitment except in accordance with Section 11.2(a).

 

12.9     Sub-Agents. The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

12.10     Independent Credit Decisions. Each Lender acknowledges and agrees that
the extensions of credit made hereunder are commercial loans and letters of
credit and not investments in a business enterprise or securities. Each Lender
further represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent, the Lead Arrangers or any other Lender
and their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, any
Lead Arranger, or any other Lender and their Related Parties and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

 

12.11     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger, and each
other Lead Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

 

-144-

--------------------------------------------------------------------------------

 

 

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and each other Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

 

-145-

--------------------------------------------------------------------------------

 

 

(i)     none of the Administrative Agent, the Arranger, or any other Lead
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any other Lead Arranger or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

 

(c)     The Administrative Agent, the Arranger and each other Lead Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

-146-

--------------------------------------------------------------------------------

 

 

ARTICLE XIII

 

YIELD PROTECTION

 

13.1     Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Qualified Borrower under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or such
Qualified Borrower shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 13.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)     Payment of Other Taxes by the Borrower. The Borrower and the Qualified
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any Qualified Borrower to a Governmental Authority pursuant
to this Section 13.1, the Borrower or such Qualified Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)     Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

-147-

--------------------------------------------------------------------------------

 

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Qualified Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Qualified Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
14.1(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

-148-

--------------------------------------------------------------------------------

 

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)     an executed IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN
or IRS Form W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), any other executed form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

-149-

--------------------------------------------------------------------------------

 

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 13.1 (including by
the payment of additional amounts pursuant to this Section 13.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 13.1 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes
net of any Tax refunds) incurred by such indemnified party with respect to such
indemnity payments and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

-150-

--------------------------------------------------------------------------------

 

 

(h)     Survival. Each party’s obligations under this Section 13.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

(i)     Defined Terms. For purposes of this Section 13.1, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

(j)     FATCA Acknowledgement. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

13.2     Increased Capital. If any Lender or the Issuing Bank determines that
any Change in Law regarding capital or liquidity ratios or requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company (if any) to a level below that which such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company would have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Issuing Bank’s policies and the policies of such Lender’s or the Issuing Bank’s
holding company with respect to capital adequacy and liquidity), and the amount
of such capital or liquidity is increased by or based upon (A) the making or
maintenance by any Lender of its Loans, any Lender’s participation in or
obligation to participate in the Loans, Letters of Credit or other advances made
hereunder or the existence of any Lender’s obligation to make Loans, or (B) the
issuance or maintenance by any Lender of, or the existence of any Lender’s
obligation to issue, Letters of Credit, then, in any such case, upon written
demand by such Lender (with a copy of such demand to the Administrative Agent)
from time to time the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered. The Borrower shall not be required to
pay such additional amounts unless such amounts are the result of requirements
imposed generally on lenders similar to such Lender or the Issuing Bank and not
the result of some specific reserve or similar requirement imposed on such
Lender or the Issuing Bank as a result of such Lender’s or the Issuing Bank’s
special circumstances. Such demand shall be accompanied by a statement as to the
amount of such compensation and include a brief summary of the basis for such
demand. Such statement shall be conclusive and binding for all purposes, absent
manifest error. The Borrower or any Qualified Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
statement within 10 days after receipt thereof. Failure or delay on the part of
any Lender or the Issuing Bank to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or the Issuing Bank’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. This Section 13.2 shall survive the termination of the Commitments and
the repayment of the Obligations for a period of 180 days.

 

-151-

--------------------------------------------------------------------------------

 

 

13.3     Changes; Legal Restrictions. If any Change in Law shall:

 

(a)     subject a Lender (or its Applicable Lending Office or Eurodollar
Affiliate) or the Issuing Bank or the London interbank market to any condition,
cost or expense (other than Taxes) of any kind which such Lender reasonably
determines to be applicable to the Revolving Credit Commitments of the Lenders
to make Eurodollar Rate Loans or issue and/or participate in Letters of Credit;
or

 

(b)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Letters of Credit,
Revolving Credit Commitments, or other Obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

(c)     impose, modify, or hold applicable, in the determination of a Lender,
any reserve (other than reserves taken into account in calculating the
Eurodollar Rate), special deposit, liquidity, compulsory loan, FDIC insurance or
similar assessment or requirement against assets held by, or deposits or other
liabilities (including those pertaining to Letters of Credit) in or for the
account of, advances or loans by, commitments made, or other credit extended by,
or any other acquisition of funds by, a Lender or any Applicable Lending Office
or Eurodollar Affiliate of that Lender or the Issuing Bank;

 

and the result of any of the foregoing is to increase the cost to that Lender of
making, converting, continuing, renewing or maintaining the Loans or its
Revolving Credit Commitment or issuing or participating in the Letters of Credit
or to reduce any amount receivable thereunder; then, in any such case, upon
written demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower or any Qualified Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, such amount or amounts as may be necessary to
compensate such Lender or its Eurodollar Affiliate for any such additional cost
incurred or reduced amount received. Such demand shall be accompanied by a
statement as to the amount of such compensation and include a brief summary of
the basis for such demand. Such statement shall be conclusive and binding for
all purposes, absent manifest error. The Borrower or any Qualified Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. This Section 13.3 shall survive the termination of the Commitments and
the repayment of the Obligations for a period of 180 days.

 

-152-

--------------------------------------------------------------------------------

 

 

13.4     Replacement of Certain Lenders. In the event a Lender (a “Designee
Lender”) shall have requested additional compensation from the Borrower or any
Qualified Borrower under Section 13.2 or under Section 13.3, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
13.1, or if any Lender becomes a Defaulting Lender, or if any Lender becomes a
Non-Consenting Lender, the Borrower may, at its sole election, (a) make written
demand on such Designee Lender (with a copy to the Administrative Agent) for the
Designee Lender to assign at par, and such Designee Lender shall assign at par
pursuant to one or more duly executed Assignment and Acceptances to one or more
Eligible Assignees which the Borrower or the Administrative Agent shall have
identified for such purpose, all of such Designee Lender’s rights and
obligations under this Agreement and the Notes (including, without limitation,
its Revolving Credit Commitment, all Loans owing to it, and all of its
participation interests in Letters of Credit but excluding its existing rights
to payment under Sections 13.2 or 13.3) in accordance with Section 14.1 (with
the Borrower paying any applicable fees associated with such assignment)
(provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent and the Issuing Bank, which consents shall not
unreasonably be withheld, (ii) in the case of any such assignment resulting from
a claim for compensation under Section 13.2 or Section 13.3 or payments required
to be made pursuant to Section 13.1, such assignment will result in a reduction
in such compensation or payments, (iii) in the case of an assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent, and (iv) a Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to
apply), or (b) repay all Loans owing to the Designee Lender together with
interest accrued with respect thereto to the date of such repayment and all fees
and other charges accrued or payable and all other Obligations owing to such
Designee Lender under the terms of this Agreement for the benefit of the
Designee Lender to the date of such repayment and remit to the Administrative
Agent to be held as cash collateral an amount equal to the participation
interest of the Designee Lender in Letters of Credit. Any such repayment and
remittance shall be for the sole credit of the Designee Lender and not for any
other Lender. Upon delivery of such repayment and remittance in immediately
available funds as aforesaid, the Designee Lender shall cease to be a Lender
under this Agreement. All expenses incurred by the Administrative Agent in
connection with the foregoing shall be for the sole account of the Borrower and
shall constitute Obligations hereunder. In no event shall Borrower’s election
under the provisions of this Section 13.4 affect its obligation to pay the
additional compensation required under either Section 13.2 or Section 13.3.

 

13.5     No Duplication. For the avoidance of doubt, no amount payable by the
Borrower or a Qualified Borrower to a Recipient pursuant to one of Section 13.1,
Section 13.2 or Section 13.3 shall also be payable to the same Recipient
pursuant to another of such Sections.

 

-153-

--------------------------------------------------------------------------------

 

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1     Assignments and Participations.

 

(a)     Assignments. No assignments or participations of any Lender’s rights or
obligations under this Agreement shall be made except in accordance with this
Section 14.1. Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all of its
rights and obligations with respect to the Loans and the Letters of Credit) in
accordance with the provisions of this Section 14.1<. On the Amendment Effective
Date, and during the fifteen (15) days following the Amendment Effective Date,
none of the Lenders, their Participants or the Borrower shall: (i) buy, sell or
assign any interest in a Loan or a Commitment (or participation therein), (ii)
offer to buy, sell or assign any interest in a Loan or a Commitment (or
participation therein), (iii) make available the price for any executed sale (or
information sufficient to calculate a sales price) of any interest in a Loan or
a Commitment (or participation therein), including in a medium that is made
available to issuers of debt instruments, persons that regularly purchase or
sell debt instruments, or persons that broker purchases or sales of debt
instruments, or (iv) provide any firm or indicative quote with respect to an
interest in a Loan or a Commitment (or participation therein). The Borrower and
each Lender, on its own behalf and on behalf of any Participant of such Lender,
represent that on the Amendment Effective Date, and during the fifteen (15) days
preceding the Amendment Effective Date it has not taken any of the foregoing
actions>.

 

(b)     Limitations on Assignments.

 

(i)     Subject to the conditions set forth in paragraph (b)(ii) and (b)(iii)
below, <and subject to the restrictions contained in Section 14.1(a) above, >any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment, unused Term Commitment, participations in Letters
of Credit, and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

 

(A)     the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee or;

 

(B)     the Administrative Agent; provided that (1) no consent of the
Administrative Agent shall be required for the assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund and (2)
no consent of the Administrative Agent shall be required for an assignment of
any Revolving Credit Commitment to an assignee that is a Lender (other than a
Lender that is a Defaulting Lender) with a Revolving Credit Commitment
immediately prior to giving effect to such assignment; and

 

-154-

--------------------------------------------------------------------------------

 

 

(C)     the Issuing Bank and the Swingline Lender; provided that no consent of
the Issuing Bank or the Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment or Loans, the amount of the Revolving Credit
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$15,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement<, including as set forth in Section 2.11>; provided that this
clause shall not be construed to prohibit the assignment of a proportionate part
of the assigning Lender’s rights and obligations in respect of only one
Facility;< provided further that, before the occurrence of the Security Release
Trigger, any partial assignment of either the Revolving Credit Facility or Term
Facility must be made as a proportionate assignment of both the Secured Portion
and the Unsecured Portion thereof;>

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with the fee
described in Section 14.1(d) below; and

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the
Borrower and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

-155-

--------------------------------------------------------------------------------

 

 

(iii)     Upon such execution, delivery, acceptance (in accordance with Section
14.1(d)) and recording in the Register, from and after the effective date
specified in each Assignment and Acceptance and agreed to by the Administrative
Agent, (A) the assignee thereunder shall, in addition to any rights and
obligations hereunder held by it immediately prior to such effective date, if
any, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and shall, to the fullest extent
permitted by law, have the same rights and benefits hereunder as if it were an
original Lender hereunder, (B) the assigning Lender shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such assigning Lender’s
rights and obligations under this Agreement, the assigning Lender shall cease to
be a party hereto except that its rights under Section 14.3 shall survive) and
(C) the Borrower and any Qualified Borrower shall execute and deliver to the
assignee thereunder a Note evidencing its obligations to such assignee with
respect to the Loans.

 

(c)     The Register. The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 14.8 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, the Revolving Credit Commitment of, and the
principal amount of the Loans under the Revolving Credit Commitments owing to,
each Lender from time to time and whether such Lender is an original Lender or
the assignee of another Lender pursuant to an Assignment and Acceptance. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower and each of its Subsidiaries, the
Administrative Agent and the other Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)     Fee. Upon its receipt of an Assignment and Acceptance executed by the
assigning Lender and an Eligible Assignee and a processing and recordation fee
of $3,500 (payable by the assignee to the Administrative Agent), the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in compliance with this Agreement and in substantially the form of
Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and the other Lenders.

 

(e)     Participations. Each Lender may sell participations to one or more other
entities (a “Participant”) other than an Ineligible Institution in or to all or
a portion of its rights and obligations under and in respect of any and all
facilities under this Agreement (including, without limitation, all or a portion
of any or all of its Revolving Credit Commitment hereunder and the Committed
Loans owing to it and its undivided interest in the Letters of Credit);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Revolving Credit Commitment hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) each participation shall be in a minimum
amount of $5,000,000, and (v) such participant’s rights to agree or to restrict
such Lender’s ability to agree to the modification, waiver or release of any of
the terms of the Loan Documents, to consent to any action or failure to act by
any party to any of the Loan Documents or any of their respective Affiliates, or
to exercise or refrain from exercising any powers or rights which any Lender may
have under or in respect of the Loan Documents, shall be limited to the right to
consent to (A) increase in the Revolving Credit Commitment of the Lender from
whom such participant purchased a participation, but only if such increase shall
affect such participant, (B) reduction of the principal of, or rate or amount of
interest on the Loans subject to such participation (other than by the payment
or prepayment thereof), (C) postponement of any date fixed for any payment of
principal of, or interest on, the Loan(s) subject to such participation and (D)
release of any guarantor of the Obligations.

 

-156-

--------------------------------------------------------------------------------

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Credit Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Revolving
Credit Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)     [Reserved].

 

(g)     Information Regarding the Borrower. Any Lender may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 14.1, disclose to the assignee or participant or proposed
assignee or participant, any information relating to the Borrower, any Qualified
Borrower, or its Subsidiaries furnished to such Lender by the Administrative
Agent or by or on behalf of the Borrower or any Qualified Borrower; provided
that, prior to any such disclosure, such assignee or participant, or proposed
assignee or participant, shall agree, in writing, to preserve in accordance with
Section 14.20 the confidentiality of any confidential information described
therein.

 

-157-

--------------------------------------------------------------------------------

 

 

(h)     SPC Assignment. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (a “SPC”), identified in writing from time to time by the Granting
Lender to the Administrative Agent, the option to purchase from the Granting
Lender all or any part of any Loan that such Granting Lender would otherwise be
obligated to make as provided herein, provided that (i) nothing herein shall
constitute a commitment to purchase any Loan by any SPC, and (ii) if a SPC
elects not to exercise such option or otherwise fails to fund all or any part of
such Loan, the Granting Lender shall be obligated to fund such Loan pursuant to
the terms hereof. The funding of a Loan by a SPC hereunder shall utilize the
Revolving Credit Commitment of the Granting Lender to the same extent, and as
if, such Loan were funded by such Granting Lender. Each party hereby agrees that
no SPC shall be liable for any indemnity or payment under this Agreement for
which a Lender would otherwise be liable, for so long as, and to the extent, the
Granting Lender provides such indemnity or makes such payment. In furtherance of
the foregoing, each party hereto hereby agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding Loans of any
SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or similar proceedings under the laws of the United
States. Notwithstanding anything to the contrary contained in this Agreement,
the Granting Lender may disclose to a SPC and any SPC may disclose to any Rating
Agency or provider of any surety or guarantee to such SPC any information
relating to the SPC’s funding of Loans, all on a confidential basis. This clause
(h) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loans are being funded by a SPC at the time of
such amendment.

 

(i)     Payment to Participants. Anything in this Agreement to the contrary
notwithstanding, in the case of any participation, all amounts payable by the
Borrower under the Loan Documents shall be calculated and made in the manner and
to the parties required hereby as if no such participation had been sold.

 

(j)     Lenders’ Creation of Security Interests. Notwithstanding any other
provision set forth in this Agreement, any Lender may at any time create a
security interest in all or any portion of its rights under this Agreement
(including, without limitation, Obligations owing to it and any Note held by it)
to secure obligations of such Lender, including any pledge or security interest
in favor of any Federal Reserve bank in accordance with Regulation A of the
Federal Reserve Board or any other central bank.

 

(k)     Assignment by MLPFS. The parties hereby agree that MLPFS may, without
notice to the Borrower or other parties to this Agreement, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the effective date of this Agreement.

 

-158-

--------------------------------------------------------------------------------

 

 

14.2     Expenses.

 

(a)     Generally. The Borrower agrees upon demand to pay or reimburse <the
Collateral Agent, >the Administrative Agent for all of their respective
reasonable external audit and investigation expenses, and for the reasonable
fees, expenses and disbursements of counsel to the Administrative Agent (but not
of other legal counsel) and for all other out-of-pocket costs and expenses of
every type and nature incurred by< the Collateral Agent,> the Administrative
Agent and the Issuing Bank in connection with (i) the audit and investigation of
the Consolidated Businesses, the Projects and other Properties of the
Consolidated Businesses in connection with the preparation, negotiation, and
execution of the Loan Documents; (ii) the preparation, negotiation, execution
and interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article VI), the Loan Documents, and the making of the Loans hereunder; (iii)
the ongoing administration of this Agreement and the Loans, including
consultation with attorneys in connection therewith and with respect to the
Administrative Agent’s rights and responsibilities under this Agreement and the
other Loan Documents; (iv) the protection, collection or enforcement of any of
the Obligations or the enforcement of any of the Loan Documents; (v) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, any Project, the Borrower, any of its Subsidiaries, this
Agreement or any of the other Loan Documents; (vi) the response to, and
preparation for, any subpoena or request for document production with which the
Administrative Agent or any other Agents or any other Lender is served or
deposition or other proceeding in which any Lender is called to testify, in each
case, relating in any way to the Obligations, a Project, the Borrower, any of
the Consolidated Businesses, this Agreement or any of the other Loan Documents;
and (vii) any amendments, consents, waivers, assignments, restatements, or
supplements to any of the Loan Documents and the preparation, negotiation, and
execution of the same< and (viii) the Collateral Deliverables and all other
third-party diligence costs and expenses related to the Borrowing Base
Properties and the Collateral>.

 

(b)     After Default. The Borrower further agrees to pay or reimburse <the
Collateral Agent, >the Administrative Agent, the Arranger, the Co-Agents and
each of the Lenders and their respective directors, officers, partners,
employees, agents and advisors upon demand for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees and expenses
(including allocated costs of internal counsel and costs of settlement) incurred
by such entity after the occurrence of an Event of Default (i) in enforcing any
Loan Document or Obligation or any security therefor or exercising or enforcing
any other right or remedy available by reason of such Event of Default; (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or in any insolvency
or bankruptcy proceeding; (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, a Project, any of the
Consolidated Businesses and related to or arising out of the transactions
contemplated hereby or by any of the other Loan Documents; and (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clauses (i) through (iii) above.

 

-159-

--------------------------------------------------------------------------------

 

 

14.3     Indemnity. The Borrower and each Qualified Borrower further agrees,
jointly and severally, (a) to defend, protect, indemnify, and hold harmless <the
Collateral Agent, >the Administrative Agent, the Arranger, the Co-Agents, the
Issuing Bank and each and all of the other Lenders and each of their respective
Related Parties (including, without limitation, those retained in connection
with the satisfaction or attempted satisfaction of any of the conditions set
forth in Article VI) (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, claims, costs, reasonable expenses and
disbursements of any kind or nature whatsoever (excluding any Taxes and
including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of (i) this Agreement or the other Loan
Documents, or any act, event or transaction related or attendant thereto, the
making of the Loans and the issuance of and participation in Letters of Credit
hereunder, the management of such Loans or Letters of Credit, the use or
intended use of the proceeds of the Loans or Letters of Credit hereunder, or any
of the other transactions contemplated by the Loan Documents, or (ii) any
Liabilities and Costs relating to violation of any Environmental, Health or
Safety Requirements of Law, the past, present or future operations of the
Borrower, any of its Subsidiaries or any of their respective predecessors in
interest, or, the past, present or future environmental, health or safety
condition of any respective Property of the Borrower or any of its Subsidiaries,
the presence of asbestos-containing materials at any respective Property of the
Borrower or any of its Subsidiaries, or the Release or threatened Release of any
Contaminant into the environment (collectively, the “Indemnified Matters”);
provided, however, neither the Borrower nor any Qualified Borrower shall have
any obligation to an Indemnitee hereunder with respect to Indemnified Matters
caused by or resulting from the willful misconduct or gross negligence of such
Indemnitee, as determined by a court of competent jurisdiction in a
non-appealable final judgment; and (b) not to assert any claim against any of
the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of, or in any way in connection
with, the Revolving Credit Commitments, the Revolving Credit Obligations, or the
other matters governed by this Agreement and the other Loan Documents. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower and each Qualified Borrower shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees. No Indemnitee referred to in this Section 14.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, unless
the receipt of such information or materials by the unintended recipient
resulted from the willful misconduct or gross negligence of such Indemnitee, as
determined by a court of competent jurisdiction in a non-appealable final
judgment.

 

14.4     Change in Accounting Principles. If any change in the accounting
principles used in the preparation of the most recent financial statements
referred to in Sections 8.1 or 8.2 are hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and are adopted by any
General Partner or the Borrower, as applicable, with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any of the covenants, standards or terms found in
Article X, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such changes with the desired result
that the criteria for evaluating compliance with such covenants, standards and
terms by the Borrower shall be the same after such changes as if such changes
had not been made; provided, however, no change in GAAP that would affect the
method of calculation of any of the covenants, standards or terms shall be given
effect in such calculations until such provisions are amended, in a manner
satisfactory to the Administrative Agent and the Borrower, to so reflect such
change in accounting principles. Notwithstanding the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited consolidated financial statements of the Company for
the fiscal year December 31, 2016 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the requisite
parties hereto shall enter into a mutually acceptable amendment addressing such
changes.

 

-160-

--------------------------------------------------------------------------------

 

 

14.5     Setoff. In addition to any Liens granted under the Loan Documents and
any rights now or hereafter granted under applicable law, upon the occurrence
and during the continuance of any Event of Default, each Lender and any
Affiliate of any Lender is hereby authorized by the Borrower and each Qualified
Borrower at any time or from time to time, without notice to any Person (any
such notice being hereby expressly waived) to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured
(but not including trust accounts)) and any other Indebtedness at any time held
or owing by such Lender or any of its Affiliates to or for the credit or the
account of the Borrower or any Qualified Borrower against and on account of the
Obligations of the Borrower or any Qualified Borrower to such Lender or any of
its Affiliates, including, but not limited to, all Loans and Letters of Credit
and all claims of any nature or description arising out of or in connection with
this Agreement, irrespective of whether or not (i) such Lender shall have made
any demand hereunder or (ii) the Administrative Agent, at the request or with
the consent of the Requisite Lenders, shall have declared the principal of and
interest on the Loans and other amounts due hereunder to be due and payable as
permitted by Article XI and even though such Obligations may be contingent or
unmatured. Each Lender agrees that it shall not, without the express consent of
the Requisite Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Requisite Lenders, exercise its setoff rights
hereunder against any accounts of the Borrower or any Qualified Borrower now or
hereafter maintained with such Lender or any Affiliate.

 

14.6     Ratable Sharing. The Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the Obligations (excluding the fees described in Sections 3.1(g), 5.2(f), and
5.3 and Article XIII) equitable adjustment will be made so that, in effect, all
such amounts will be shared among them ratably in accordance with their
applicable Pro Rata Shares, whether received by voluntary payment, by the
exercise of the right of setoff or banker’s lien, by counterclaim or
cross-action or by the enforcement of any or all of the Obligations (excluding
the fees described in Sections 3.1(g), 5.2(f), and 5.3 and Article XIII), (ii)
if any of them shall by voluntary payment or by the exercise of any right of
counterclaim, setoff, banker’s lien or otherwise, receive payment of a
proportion of the aggregate amount of the Obligations held by it, which is
greater than the amount which such Lender is entitled to receive hereunder, the
Lender receiving such excess payment shall purchase, without recourse or
warranty, an undivided interest and participation (which it shall be deemed to
have done simultaneously upon the receipt of such payment) in such Obligations
owed to the others so that all such recoveries with respect to such Obligations
shall be applied ratably in accordance with their applicable Pro Rata Shares;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 14.6
may, to the fullest extent permitted by law, exercise all its rights of payment
(including, subject to Section 14.5, the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

-161-

--------------------------------------------------------------------------------

 

 

14.7     Amendments and Waivers.

 

(a)     General Provisions. Unless otherwise provided for or required in this
Agreement, no amendment or modification of any provision of this Agreement or
any of the other Loan Documents shall be effective without the written agreement
of the Requisite Lenders (which the Requisite Lenders shall have the right to
grant or withhold in their sole discretion) and the Borrower and acknowledged by
the Administrative Agent; provided, however, that the Borrower’s agreement shall
not be required for any amendment or modification of Sections 12.1 through 12.8.
No termination or waiver of any provision of this Agreement or any of the other
Loan Documents, or consent to any departure by the Borrower therefrom, shall be
effective without the written concurrence of the Requisite Lenders, which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion. All amendments, waivers and consents not specifically reserved to
the Administrative Agent, the Arranger, the other Co-Agents or the other Lenders
in Section 14.7(b), 14.7(c), and in other provisions of this Agreement shall
require only the approval of the Requisite Lenders. Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

 

(b)     Amendments, Consents and Waivers by Affected Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender affected thereby as described below:

 

(i)     waiver of any of the conditions specified in Sections 6.1 and 6.2
(except with respect to a condition based upon another provision of this
Agreement, the waiver of which requires only the concurrence of the Requisite
Lenders),

 

(ii)     increase or non-pro rata reduction in the amount of such Lender’s
Revolving Credit Commitment or Term Commitment,

 

(iii)     reduction of the principal of, rate or amount of interest on the
Loans, the Reimbursement Obligations, or any fees or other amounts payable to
such Lender (other than by the payment or prepayment thereof),

 

(iv)     except as provided in Section 2.5, postponement or extension of any
date (including the Revolving Credit Termination Date or the Term Maturity Date)
fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(except with respect to any modifications of the application provisions relating
to prepayments of Loans and other Obligations which are governed by Section
4.2(b)),

 

(v)     amend Section 14.25 or any other provision that affects the rights or
duties of the Administrative Agent, the Swingline Lenders or the Issuing Banks
without the consent of the Administrative Agent, each Swingline Lender and each
Issuing Bank, as applicable,

 

-162-

--------------------------------------------------------------------------------

 

 

(vi)     change the definition of “Requisite Facility Lender” with respect to a
Facility without the consent of all Lenders in such Facility, and

 

(vii)     amend, modify or waive any provision that adversely affects the rights
of any Facility in a manner different than such amendment, modification or
waiver affects the other Facility without the consent of the Requisite Facility
Lenders under such adversely affected Facility.

 

(c)     Amendments, Consents and Waivers by All Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender:

 

(i)     increase in the sum of Maximum Revolving Credit Amount plus the
principal amount of the Term Loans made hereunder to any amount in excess of
$1,500,000,000,

 

(ii)     change in the definition of Requisite Lenders or in the aggregate
percentage of the Lenders which shall be required for the Lenders or any of them
to take action hereunder or under the other Loan Documents,

 

(iii)     amendment of Section 14.6 or this Section 14.7, or amendment of
Section 4.2(b) in a manner that would alter the pro rata sharing of payments
required thereby,

 

(iv)     assignment of any right or interest in or under this Agreement or any
of the other Loan Documents by the Borrower or any Qualified Borrower,

 

(v)     release or termination of any Qualified Borrower Guaranty,

 

(vi)     waiver of any Event of Default described in Sections 11.1(a), (f), (g),
(i), (m), and (n), and

 

(vii)     change Section 4.2(b) in a manner that would alter the pro rata
sharing of payments required thereby.

 

-163-

--------------------------------------------------------------------------------

 

 

(d)     Administrative Agent Authority. The Administrative Agent may, but shall
have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender.
Notwithstanding anything to the contrary contained in this Section 14.7, no
amendment, modification, waiver or consent shall affect the rights or duties of
the Administrative Agent under this Agreement and the other Loan Documents,
unless made in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action. Notwithstanding anything herein to
the contrary, in the event that the Borrower shall have requested, in writing,
that any Lender agree to an amendment, modification, waiver or consent with
respect to any particular provision or provisions of this Agreement or the other
Loan Documents, and such Lender shall have failed to state, in writing, that it
either agrees or disagrees (in full or in part) with all such requests (in the
case of its statement of agreement, subject to satisfactory documentation and
such other conditions it may specify) within twenty (20) days after such Lender
receives such request, then, the Administrative Agent shall deliver a second
request, in writing, to any such Lender(s), which second request shall include a
legend, in capital letters, stating “FAILURE TO RESPOND, IN WRITING, TO THIS
REQUEST WITHIN TEN (10) DAYS AFTER RECEIPT MAY RESULT IN THE ADMINISTRATIVE
AGENT CONSENTING OR DENYING CONSENT TO SUCH REQUEST ON YOUR BEHALF”. If such
Lender shall have failed to state, in writing, that it either agrees or
disagrees (in full or in part) with all such requests (in the case of its
statement of agreement, subject to satisfactory documentation and such other
conditions it may specify) within ten (10) days after such Lender receives such
request, then, such Lender hereby irrevocably authorizes the Administrative
Agent to agree or disagree, in full or in part, and in the Administrative
Agent’s sole discretion, to such requests on behalf of such Lender as such
Lenders’ attorney-in-fact and to execute and deliver any writing approved by the
Administrative Agent which evidences such agreement as such Lender’s duly
authorized agent for such purposes.

 

14.8     Notices.

 

(a)     Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(i)     if to the Borrower, to it at Washington Prime Group, L.P., 180 East
Broad Street, Columbus, OH 43215, Attention of Chief Executive Officer; with a
copy to Washington Prime Group, L.P., 180 East Broad Street, Columbus, OH 43215,
Attention: General Counsel;

 

(ii)     if to the Administrative< Agent or the Collateral> Agent, to Bank of
America, N.A., Mail Code: <: >NC1-001-05-46, 101 North Tryon St.<1-026-06-04,
900 W Trade Street>, Charlotte, NC 28255-0001, Attention of Melanie
Brichant<David Tischler>, Telecopy No. (704) 409-0550<625-4512>, E-mail:
melanie.brichant@baml.com<david.tischler@bofa.com>; with a copy to Bank of
America, N.A., Mail Code: CA5-701-05-19, 1455 Market<5-705-04-09, 555
California> Street, 5th Floor, San Francisco, CA 94103<94104>, Attention of
Liliana Claar, Telecopy No. (415) 503-5003, Email:
liliana.claar@baml.com<liliana.claar@bofa.com>;

 

(iii)     if to the Issuing Bank, <(A) if Bank of America, N.A., >to it at Bank
of America, N.A., Trade Operations, 1 Fleet Way, Mail Code: PA6-580-02-30,
Scranton, PA 18507, Attention: John P. Yzeik, Fax: (800) 755-8743, Email:
john.p.yzeik@baml.com;(iv) <john.p.yzeik@bofa.com><, (B) >if to the Swingline
Lender<PNC Bank, National Association>, to it at Bank of America, N.A.<Firstside
Center, 500 First Avenue, Fourth Floor>, Mail Code<Stop>: NC1-001-05-46, 101
North Tryon St., Charlotte, NC 28255-0001<P7-PF56-04-V, Pittsburgh, PA 15219,
Attention: Tim DeVita, Loan Support Analyst, Phone: 412-762-4163, Fax:
888-614-9134, Email: timothy.devita@pnc.com, or (C) if U.S. Bank National
Association, to it at ________>, Attention of Melanie Brichant, Telecopy No.
(704) 409-0550, E-mail: melanie.brichant@baml.com; with a copy to Bank of
America, N.A., Mail Code: CA5-701-05-19, 1455 Market Street, 5th Floor, San
Francisco, CA 94103, Attention of Liliana Claar, Telecopy No. (415) 503-5003<:
______, Fax: ____>, Email: liliana.claar@baml.com<_______>; and<

 

-164-

--------------------------------------------------------------------------------

 

 

(iv)     (v) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day<Business Day> for
the recipient). Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)     Electronic Notices. Notices and other communications to the Lenders and
the Issuing Bank hereunder may be delivered or furnished by using Electronic
Systems pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II or Article
IV unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business
day<Business Day> for the recipient.

 

(c)     Changes in Addresses. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

-165-

--------------------------------------------------------------------------------

 

 

(d)     Electronic Systems.

 

(i)     The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of
communications<Communications> through an Electronic System<, any other
electronic platform or electronic messaging system, or through the Internet>.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.

 

14.9     Survival of Warranties and Agreements. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any< Event of Default or Potential Event of> Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolving Credit Commitments have not expired or
terminated. The provisions of Sections 3.1, 3.2, 3.3, 5.2(f), 14.2, and 14.3 and
Article XII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Credit Commitments or the termination of this Agreement or any provision hereof.

 

14.10     Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of the Administrative Agent, any other Lender or any other
Agent in the exercise of any power, right or privilege under any of the Loan
Documents shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.

 

-166-

--------------------------------------------------------------------------------

 

 

14.11     Marshalling; Payments Set Aside. None of the Administrative Agent, any
other Lender or any other Co-Agent shall be under any obligation to marshal any
assets in favor of the Borrower or any Qualified Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent that the
Borrower or any Qualified Borrower makes a payment or payments to the
Administrative Agent, any Agent or any other Lender or any such Person exercises
its rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

14.12     Severability. In case any provision in or obligation under this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

14.13     Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 

14.14     Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

14.15     Limitation of Liability. No claim may be made by any Lender, any
Co-Agent, the Arranger, the Administrative Agent, Borrower, any Qualified
Borrower or any other Person against any Lender (acting in any capacity
hereunder) or the Affiliates, directors, officers, employees, attorneys or
agents of any of them for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement, or any act, omission or event occurring in connection therewith; and
each Lender, each Co-Agent, the Arranger, the Administrative Agent, the Borrower
and each Qualified Borrower hereby waives, releases and agrees not to sue upon
any such claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

14.16     Successors and Assigns. This Agreement and the other Loan Documents
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and the successors
and permitted assigns of the Lenders. The rights hereunder of the Borrower or
any Qualified Borrower, or any interest therein, may not be assigned without the
prior written consent of all Lenders (and any attempted assignment by the
Borrower or any Qualified Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in Section
14.1(e)) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

-167-

--------------------------------------------------------------------------------

 

 

14.17     Certain Consents and Waivers of the Borrower.

 

(a)     Personal Jurisdiction. (i) EACH OF THE LENDERS AND THE BORROWER AND EACH
QUALIFIED BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT SITTING IN NEW YORK COUNTY, NEW YORK, AND ANY COURT HAVING
JURISDICTION OVER APPEALS OF MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE BORROWER AND EACH QUALIFIED
BORROWER IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 1633
BROADWAY, NEW YORK, NEW YORK 10019, AS ITS AGENT (THE “PROCESS AGENT”) FOR
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT, SUCH SERVICE
BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
EACH OF THE LENDERS AND THE BORROWER AND EACH QUALIFIED BORROWER AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. THE BORROWER AND EACH QUALIFIED BORROWER WAIVES IN ALL DISPUTES
ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE.

 

(ii)     THE BORROWER AND EACH QUALIFIED BORROWER AGREES THAT THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY IN A
COURT IN ANY LOCATION NECESSARY OR APPROPRIATE TO ENABLE THE ADMINISTRATIVE
AGENT AND THE OTHER LENDERS TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED
IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER. THE BORROWER AND EACH
QUALIFIED BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS
IN ANY PROCEEDING BROUGHT BY THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER
AGENT TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY SUCH OTHER AGENT. THE BORROWER AND EACH QUALIFIED
BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY LENDER MAY COMMENCE A
PROCEEDING DESCRIBED IN THIS SECTION.

 

-168-

--------------------------------------------------------------------------------

 

 

(b)     Service of Process. THE BORROWER AND EACH QUALIFIED BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE PROCESS AGENT OR THE BORROWER’S NOTICE
ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME EFFECTIVE UPON RECEIPT. THE
BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR THE OTHER LENDERS TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

(c)     WAIVER OF JURY TRIAL. EACH PARTY HERETO AND EACH QUALIFIED BORROWER
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

14.18     Counterparts; Effectiveness; Inconsistencies; Electronic Execution.

 

(a)     This Agreement and any amendments, waivers, consents, or supplements
hereto may be executed in counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. This Agreement shall become
effective against the Borrower and each Lender on the Closing Date. This
Agreement and each of the other Loan Documents shall be construed to the extent
reasonable to be consistent one with the other, but to the extent that the terms
and conditions of this Agreement are actually inconsistent with the terms and
conditions of any other Loan Document, this Agreement shall govern. In the event
the Lenders enter into any co-lender agreement with the Arranger pertaining to
the Lenders’ respective rights with respect to voting on any matter referenced
in this Agreement or the other Loan Documents on which the Lenders have a right
to vote under the terms of this Agreement or the other Loan Documents, such
co-lender agreement shall be construed to the extent reasonable to be consistent
with this Agreement and the other Loan Documents, but to the extent that the
terms and conditions of such co-lender agreement are actually inconsistent with
the terms and conditions of this Agreement and/or the other Loan Documents, such
co-lender agreement shall govern. Notwithstanding the foregoing, any rights
reserved to the Administrative Agent or the Arranger or the Co-Agents under this
Agreement and the other Loan Documents shall not be varied or in any way
affected by such co-lender agreement and the rights and obligation of the
Borrower under the Loan Documents will not be varied.

 

-169-

--------------------------------------------------------------------------------

 

 

(b)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“<execute,” “>execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating<related> to any document to be signed in connection with
this Agreement and the transactions contemplated hereby <(including without
limitation Assignment and Acceptances, amendments or other modifications,
Notices of Committed Borrowing, Notices of Conversion/Continuation, waivers and
consents) >shall be deemed to include Electronic Signatures,
deliveries<electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent,> or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act<; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it>.

 

14.19     Limitation on Agreements. All agreements between the Borrower, each
Qualified Borrower, the Administrative Agent, the Arranger, each Co-Agent and
each Lender in the Loan Documents are hereby expressly limited so that in no
event shall any of the Loans or other amounts payable by the Borrower or a
Qualified Borrower under any of the Loan Documents be directly or indirectly
secured (within the meaning of Regulation U) by Margin Stock.

 

-170-

--------------------------------------------------------------------------------

 

 

14.20     Confidentiality. Subject to Section 14.1(g), the Lenders shall hold
all nonpublic information obtained pursuant to the requirements of this
Agreement, and identified as such by the Borrower, in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices (provided that
such Lender may disclose such information (i) to its Affiliates, its partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, or to any
credit insurance provider relating to the Borrower or its obligation, (iii) to
any other party hereto, (iv) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder), (v) with the prior written consent of the Borrower,
(vi) on a confidential basis to (A) any rating agency in connection with rating
the Borrower or the credit facilities provided hereunder or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder or (vii) to the extent such information (A)
becomes publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower, and in
any event the Lenders may make disclosure reasonably required by a bona fide or
potential offeree, transferee or participant in connection with the contemplated
transfer or participation or as required or requested by any Governmental
Authority, self-regulatory body or representative thereof or pursuant to legal
process and shall require any such offeree, transferee or participant to agree
(and require any of its offerees, transferees or participants to agree) to
comply with this Section 14.20. In no event shall any Lender be obligated or
required to return any materials furnished by the Borrower; provided, however,
each offeree shall be required to agree that if it does not become a transferee
or participant it shall return or destroy all materials furnished to it by the
Borrower in connection with this Agreement. Unless specifically prohibited by
applicable law or court order, each Lender and each Co-Agent shall make
reasonable efforts to the extent practicable to notify Borrower of any request
by any governmental agency or representative thereof (other than any such
request in connection with any examination of the financial condition or other
routine examination of such Lender by such governmental agency) for disclosure
of any such nonpublic information prior to disclosure of such information.
Lenders also may make disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Borrower received by it from any Co-Agent or any Lender, and disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document. In addition, each Co-Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, including league
table providers, and service providers to the Co-Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

 

-171-

--------------------------------------------------------------------------------

 

 

14.21     Disclaimers. The Administrative Agent, the Arranger, the other
Co-Agents and the other Lenders shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, tenant or other party for
services performed or materials supplied in connection with any work performed
on the Projects, including any TI Work. The Administrative Agent, the Arranger,
the other Co-Agents and the other Lenders shall not be liable for any debts or
claims accruing in favor of any such parties against the Borrower or others or
against any of the Projects. The Borrower is not and shall not be an agent of
any of the Administrative Agent, the Arranger, the other Co-Agents or the other
Lenders for any purposes and none of the Lenders, the Co-Agents, the Arranger,
or the Administrative Agent shall be deemed partners or joint venturers with
Borrower or any of its Affiliates. None of the Administrative Agent, the
Arranger, the other Co-Agents or the other Lenders shall be deemed to be in
privity of contract with any contractor or provider of services to any Project,
nor shall any payment of funds directly to a contractor or subcontractor or
provider of services be deemed to create any third party beneficiary status or
recognition of same by any of the Administrative Agent, the Arranger, the other
Co-Agents or the other Lenders and the Borrower agrees to hold the
Administrative Agent, the Arranger, the Co-Arrangers, the other Co-Agents and
the other Lenders harmless from any of the damages and expenses resulting from
such a construction of the relationship of the parties or any assertion thereof.

 

14.22     [Reserved].

 

14.23     Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

14.24     USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

14.25     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)     fees shall cease to accrue on the unfunded portion of the Commitments of
such Defaulting Lender pursuant to Section 5.3;

 

(b)     the Revolving Credit Commitment of such Defaulting Lender shall not be
included in determining whether all Lenders or the Requisite Lenders or the
Requisite Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 14.7,
except that the Defaulting Lender’s consent shall be required in connection with
any increase or extension in such Defaulting Lender’s Revolving Credit
Commitment or Term Commitments pursuant to Section 14.7(b)(ii), any amendment
pursuant to Section 14.7(b)(iii) or (iv) affecting its Loans or pursuant to
Section 14.7(b)(iv) with respect to postponing the Revolving Credit Termination
Date or the Term Maturity Date only), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

 

-172-

--------------------------------------------------------------------------------

 

 

(c)     if any Swingline Loans or Letters of Credit exist at the time a Lender
becomes a Defaulting Lender then:

 

(i)     all or any part of such liability with respect to Swingline Loans and
Letters of Credit shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Share for the Revolving Credit
Facility but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Obligations plus such Defaulting Lender’s Pro Rata Share of
Swingline Loans and Letters of Credit does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments (it being understood that
under no circumstance shall any Lender at any time be liable for any amounts in
excess of its Revolving Credit Commitment), and (y) the conditions set forth in
Section 6.2(a) and Section 6.2(b) are satisfied at such time; and

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Pro Rata Share of the Swingline Loans and (y) second, cash
collateralize such Defaulting Lender’s Pro Rata Share of Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 3.4 for so long as such
Letters of Credit are outstanding;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the Letters of Credit pursuant to Section 14.25(c),
the Borrower shall not be required to pay any fees to such Defaulting Lender
with respect to such Defaulting Lender’s Pro Rata Share of the Letters of Credit
during the period such Defaulting Lender’s Pro Rata Share of the Letters of
Credit is cash collateralized;

 

(iv)     if the Pro Rata Share of the non-Defaulting Lenders with respect to
Letters of Credit is reallocated pursuant to Section 14.25(c), then the fees
payable to the Lenders pursuant to this Agreement shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares; or

 

(v)     if any Defaulting Lender’s Pro Rata Share of Letters of Credit is
neither cash collateralized nor reallocated pursuant to Section 14.25(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Credit Commitment that was utilized by such Pro Rata Share of
Letters of Credit) and shall be payable to the Issuing Bank until such Pro Rata
Share of Letters of Credit is cash collateralized and/or reallocated; and

 

-173-

--------------------------------------------------------------------------------

 

 

(d)     so long as any Lender is a Defaulting Lender, the Swingline Lenders
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless they are
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 14.25(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 14.25(c)(i) (and Defaulting Lenders shall not
participate therein).

 

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) a Swingline Lender or an Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lenders shall not be required to fund any Swingline Loan and the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lenders or the Issuing Banks, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lenders or the Issuing Banks, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, <and >the Issuing
Banks and the Swingline Lenders each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Pro Rata Shares of the Revolving Credit Lenders with respect to
Swingline Loans and Letters of Credit shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

 

14.26     Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.9, Article III, or Sections 2.1(c), 4.2 or 14.3, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, unless subject to a good faith dispute, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent, the Swingline Lenders or the
Issuing Banks to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

14.27     Judgment Currency. (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so under applicable law, that the rate of exchange used shall be
the spot rate at which in accordance with normal banking procedures the first
currency could be purchased in New York City with such other currency by the
person obtaining such judgment on the Business Day preceding that on which final
judgment is given.

 

-174-

--------------------------------------------------------------------------------

 

 

(b)     The parties agree, to the fullest extent that they may effectively do so
under applicable law, that the obligations of the Borrower and Qualified
Borrower to make payments in any currency of the principal of and interest on
the Loans of Borrower or any Qualified Borrower and any other amounts due from
Borrower or any Qualified Borrower hereunder to the Administrative Agent as
provided herein (i) shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment (whether or not entered in accordance with
Section 14.27(a)), in any currency other than the relevant currency, except to
the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent at its relevant office on behalf of the Lenders of the
full amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that the Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and (iii)
shall not be affected by an unrelated judgment being obtained for any other sum
due under this Agreement.

 

14.28     [Reserved]<Acknowledgement Regarding Any Supported QFCs.>.

 

<To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for swap agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):>

 

<In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.>

 

-175-

--------------------------------------------------------------------------------

 

 

<As used in this Section 14.28, the following terms have the following
meanings:>

 

<“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.>

 

<“Covered Entity” means any of the following:>

 

 

<(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);>

 

 

<(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or>

 

 

<(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).>

 

<“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.>

 

<“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). >

 

14.29     Entire Agreement. This Agreement, taken together with all of the other
Loan Documents, embodies the entire agreement and understanding among the
parties hereto and supersedes all prior agreements and understandings, written
and oral, relating to the subject matter hereof.

 

14.30     Acknowledgement and Consent to Bail-In of EAA<Affected> Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an
EAA<Affected> Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Issuing Bank that is an
EEA<Affected> Financial Institution arising under any Loan Document may be
subject to the Write-Down and Conversion Powers of an EEA<the applicable>
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA<the
applicable> Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or Issuing Bank that is an EEA<Affected>
Financial Institution; and

 

-176-

--------------------------------------------------------------------------------

 

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA<Affected> Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA<the applicable>
Resolution Authority.

 

14.31     Transitional Arrangements.

 

(a)     Existing Credit Agreements Superseded. This Agreement shall supersede
each of the Existing Credit Agreements in its entirety, except as provided in
this Section 14.31 and Section 3.6. On the Closing Date, the rights and
obligations of the parties under each of the Existing Credit Agreements and the
“Notes” defined therein shall be subsumed within and be governed by this
Agreement and the Notes; provided, however, that (x) any of the “Loans” (as
defined in the Existing Credit Agreements) outstanding under the Existing Credit
Agreements shall, for purposes of this Agreement, be Loans hereunder (y) this
Agreement shall not in any way release or impair the rights, duties or
obligations created pursuant to the Existing Credit Agreements or any other Loan
Document (as defined in the Existing Credit Agreements) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties and obligations are assumed, ratified and affirmed by the
Borrower; and (z) the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any right, power or remedy of the Lenders or
the Administrative Agent under the Existing Credit Agreements, or constitute a
waiver of any covenant, agreement or obligation under the Existing Credit
Agreements, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby. The Revolving Credit
Lenders’ interests in the Revolving Credit Loans and participations in the
Letters of Credit shall be reallocated on the Closing Date in accordance with
each Revolving Credit Lender’s applicable Revolving Credit Commitments, and the
Revolving Credit Lenders shall make such purchases of Revolving Credit Loans
from each other as are necessary to effect such reallocation. The Term Lenders’
interests in the Term Loans under the Existing Term Loan Agreement shall be
reallocated on the Closing Date in accordance with each Term Lender’s applicable
Term Commitments, and the Term Lenders shall make such purchases of such Term
Loans from each other as are necessary to effect such reallocation. On the
Closing Date, (A) the loan commitments of each Lender that is a party to one of
the Existing Credit Agreements but is not a party to this Agreement (an “Exiting
Lender”) will be terminated, all outstanding obligations owing to the Exiting
Lenders on the Closing Date will be repaid in full, and each Exiting Lender will
not become a Lender under this Agreement, (B) each Person listed on Schedule
1.1A attached to this Agreement shall be a Lender under this Agreement with the
applicable Commitments set forth opposite its name on such Schedule 1.1A, (C)
each Person listed on Schedule 1.1B attached to this Agreement shall be a
Swingline Lender with the Swingline Commitment set forth opposite its name on
such Schedule 1.1B, and (D) each Person listed on Schedule 1.1C attached to this
Agreement shall be an Issuing Bank with the Letter of Credit Commitment set
forth opposite its name.

 

-177-

--------------------------------------------------------------------------------

 

 

(b)     Interest and Fees Under Existing Credit Agreements. All interest and all
facility and other fees and expenses owing or accruing under or in respect of
the Existing Credit Agreements shall be calculated as of the Closing Date
(prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the Existing Credit
Agreements, as if the Existing Credit Agreements were still in effect.

 

-178-